


Exhibit 10.1

 

EXECUTION VERSION

 

INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 1, dated as of November 16,
2015 (this “Agreement”).  Reference is made to the Credit Agreement dated as of
October 7, 2015, among MATCH GROUP, INC. (formerly known as THE MATCH
GROUP, INC.), a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement, as lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent and the
various other parties thereto (as amended, restated, modified and supplemented
from time to time prior to the date hereof, the “Credit Agreement”, and the
Credit Agreement, as amended and restated by this Agreement, the “Amended Credit
Agreement”) .  Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement.

 

WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting Incremental Term Loan Commitments pursuant to Section 2.02 of the
Amended Credit Agreement in the form of Term B-1 Loans;

 

WHEREAS, the Term B-1 Lender has agreed to provide such Term B-1 Loans in the
amount set forth on Schedule I hereto;

 

WHEREAS, pursuant to Section 2.02(b) of the Credit Agreement, the Borrower and
each Incremental Term Lender shall execute and deliver to the Administrative
Agent an Incremental Assumption Agreement to evidence the Incremental Term Loan
Commitment of such Incremental Term Lender;

 

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower, the
Administrative Agent and the Required Lenders may amend, amend and restate or
modify the Credit Agreement pursuant to an agreement in writing;

 

WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend and restate the Credit Agreement, subject to the terms
and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.                                           Amendment.  The Credit
Agreement is, effective as of the Term B-1 Effective Date (as defined below),
hereby amended and restated to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

 

Section 2.                                           Representations and
Warranties, No Default.  The Borrower hereby represents and warrants that as of
the Term B-1 Effective Date (as defined below), (i) after giving effect to the
amendment and restatement set forth in this Agreement and the incurrence of

 

--------------------------------------------------------------------------------


 

the Term B-1 Loans, no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of each Loan Party set
forth in the Credit Agreement shall be true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects), except to the extent that
any such representation and warranty relates to an earlier date (in which case
such representation and warranty shall have been true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of such earlier date).

 

Section 3.                                           Effectiveness.  Section 1
of this Agreement shall become effective on the date (such date, if any, the
“Term B-1 Effective Date”) that the following conditions have been satisfied:

 

(i)                                     Consents.  The Administrative Agent
shall have received (including by telecopy or email transmission) executed
signature pages hereto from the Borrower, each Subsidiary Guarantor, the
Administrative Agent, each Term B-1 Lender and the Lenders constituting Required
Lenders immediately prior to the Term B-1 Effective Date;

 

(ii)                                  Fees.  The Administrative Agent shall have
received (or shall receive out of the proceeds of the Term B-1 Loans) all fees
required to be paid, and all expenses required to be paid or reimbursed under
Section 9.04(a) of the Credit Agreement for which invoices have been presented a
reasonable period of time prior to the Term B-1 Effective Date, in each case on
or before the Term B-1 Effective Date;

 

(iii)                               Legal Opinions.  The Administrative Agent
shall have received a favorable written opinion (addressed to the Administrative
Agent and the Lenders as of the Term B-1 Effective Date and dated the Term B-1
Effective Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel for the Borrower
and certain of the Loan Parties and (ii) local counsel in each jurisdiction in
which a Loan Party is organized and the laws of which are not covered by the
opinion referred to in (i) above, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;

 

(iv)                              Officer’s Certificate. The Administrative
Agent shall have received a certificate, dated the Term B-1 Effective Date and
signed by the Chief Executive Officer, a Vice President, a Financial Officer of
the Borrower or any other executive officer of the Borrower who has specific
knowledge of the Borrower’s financial matters and is satisfactory to the
Administrative Agent, confirming that (a) after giving effect to the amendments
set forth in this Agreement, the incurrence of the Term B-1 Loans and the use of
proceeds therefrom, no Default or Event of Default has occurred and is
continuing under the Credit Agreement, (b) after giving effect to the amendment
and restatement set forth in this Agreement and the incurrence of the Term B-1
Loans, the representations and warranties of each Loan Party set forth in the
Credit Agreement are true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects), except to the extent that any such
representation and warranty relates to an earlier date (in which case such
representation

 

--------------------------------------------------------------------------------


 

and warranty shall have been true and correct in all material respects (except
to the extent that any such representation and warranty is qualified by
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) as of such earlier date),
(c) the Borrower is in pro forma compliance with Section 6.10 of the Credit
Agreement as of the last day of the most recently ended Test Period prior to the
Term B-1 Effective Date after giving effect to the incurrence of the Term B-1
Loans and (d) the Separation Date has occurred;

 

(v)                                 Closing Certificates.  The Administrative
Agent shall have received a certificate of each Loan Party substantially in the
form of Exhibit E to the Credit Agreement, dated the Term B-1 Effective Date;

 

(vi)                              Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate in the form of Exhibit I to the
Credit Agreement, dated the Term B-1 Effective Date and signed by the chief
financial officer of the Borrower;

 

(vii)                           No Change.  Since December 31, 2014, there has
been no event that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

 

(viii)                        KYC.  Each Loan Party shall have provided the
documentation and other information requested by the Term B-1 Lenders that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the Term
B-1 Effective Date; and

 

(ix)                              Separation Date.  The Separation Date shall
have occurred.

 

Section 4.                                           Reaffirmation.  Each Loan
Party hereby acknowledges its receipt of a copy of this Agreement and the
Amended Credit Agreement and its review of the terms and conditions hereof and
thereof and consents to the terms and conditions hereof and of the Amended
Credit Agreement and the transactions contemplated thereby.  Each Subsidiary
Guarantor hereby (a) affirms and confirms its guarantees and other commitments
under the Subsidiary Guarantee and (b) agrees that the Subsidiary Guarantee is
in full force and effect and shall accrue to the benefit of the Secured Parties
to guarantee the Obligations, including the Term B-1 Loans.  Each Loan Party
hereby (a) affirms and confirms its pledges, grants and other commitments under
the Pledge Agreement and (b) agrees that the Pledge Agreement is in full force
and effect and shall accrue to the benefit of the Secured Parties to secure the
Obligations, including the Term B-1 Loans.

 

Section 5.                                           Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

--------------------------------------------------------------------------------


 

Section 6.                                           Applicable Law; Waiver of
Jury Trial; Jurisdiction; Consent to Service of Process.  The provisions set
forth in Sections 9.10 and 9.11 of the Credit Agreement are hereby incorporated
mutatis mutandis with all references to the “Agreement” therein being deemed
references to this Agreement.

 

Section 7.                                           Headings.  The headings of
this Agreement are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 8.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or any
other Agent, in each case under the Credit Agreement or any other Loan Document,
and (ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document.  This Agreement shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Term B-1 Effective Date, all references
to the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Amended Credit Agreement.  The Borrower hereby consents to this
Agreement and confirms that all obligations of the Borrower under the Loan
Documents to which it is a party shall continue to apply to the Amended Credit
Agreement.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MATCH GROUP, INC.

 

 

 

 

 

By:

/s/Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

HIGHER EDGE MARKETING SERVICES, INC.

 

HUMOR RAINBOW, INC.

 

MATCH.COM INTERNATIONAL HOLDINGS, INC.

 

MATCH.COM, L.L.C.

 

MOJO ACQUISITION CORP.

 

PEOPLE MEDIA, INC.

 

PEOPLE MEDIA, LLC

 

TINDER, INC.

 

TPR EDUCATION HOLDINGS, INC.

 

TPR EDUCATION IP HOLDINGS, LLC

 

TPR EDUCATION OFFSHORE HOLDINGS, LLC

 

TPR EDUCATION WORLDWIDE, LLC

 

TPR EDUCATION, LLC

 

TUTOR.COM, INC.

 

 

 

 

 

By:

/s/Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Authorized Person

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Donatus O. Anusionwu

 

 

Name: Donatus O. Anusionwu

 

 

Title: Vice President

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Term B-1 Lender

 

 

 

 

 

 

 

By:

/s/ Donatus O. Anusionwu

 

 

Name: Donatus O. Anusionwu

 

 

Title: Vice President

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Marie F. Harrison

 

 

Name: Marie F. Harrison

 

 

Title: Vice President

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Amir Barash

 

 

Name: Amir Barash

 

 

Title: Director, Executed in New York

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank NA,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Joan Murphy

 

 

Name: Joan Murphy

 

 

Title: Director

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------

 

 

BNP Paribas,

 

as Lender

 

 

 

 

 

 

By:

/s/ Nicole Rodriguez

 

 

Name: Nicole Rodriguez

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name: Ade Adedeji

 

 

Title: Vice President

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name: Michael Winters

 

 

Title: Vice President

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank,

 

as Lender

 

 

 

 

 

 

By:

/s/ Christopher F. Staples

 

 

Name: Christopher F. Staples

 

 

Title: Vice President

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

 

 

By:

/s/ Jerry Li

 

 

Name: Jerry Li

 

 

Title: Authorized Signatory

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association

 

as Lender

 

 

 

 

 

 

By:

/s/ Thomas Brower

 

 

Name: Thomas Brower

 

 

Title: Senior Vice President

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as Lender

 

 

 

 

 

 

By:

/s/ Nigel Elvey

 

 

Name: Nigel Elvey

 

 

Title: Director

 

 

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS IN RESPECT OF TERM B-1 LOANS

 

Term B-1 Lender

 

Commitment

 

JPMORGAN CHASE BANK, N.A.

 

$

800,000,000

 

Total:

 

$

800,000,000

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

$500,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 7, 2015,

as amended and restated as of November 16, 2015

 

among

 

THE MATCH GROUP, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, DEUTSCHE BANK SECURITIES INC., BNP PARIBAS SECURITIES CORP. and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH, BNP PARIBAS and GOLDMAN SACHS BANK USABMO
CAPITAL MARKETS CORP., FIFTH THIRD BANK, SG AMERICAS SECURITIES, LLC and PNC
CAPITAL MARKETS LLC
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

3743

SECTION 1.03

Terms Generally

3743

SECTION 1.04

Accounting Terms; GAAP

3743

SECTION 1.05

Change of Currency

3743

SECTION 1.06

Currency Equivalents Generally

3744

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01

Revolving Commitments

3844

SECTION 2.02

Incremental Revolving Commitments and Incremental Term Loans

3945

SECTION 2.03

Procedure for Revolving Loan Borrowing

4248

SECTION 2.04

Funding of Borrowings

4249

SECTION 2.05

Interest Elections

4349

SECTION 2.06

Termination and Reduction of Commitments

4450

SECTION 2.07

Repayment of Loans; Evidence of Debt

4450

SECTION 2.08

Prepayments

4451

SECTION 2.09

Fees

4553

SECTION 2.10

Interest

4554

SECTION 2.11

Alternate Rate of Interest

4654

SECTION 2.12

Increased Costs

4755

SECTION 2.13

Break Funding Payments

4856

SECTION 2.14

Taxes

4856

SECTION 2.15

Pro Rata Treatment and Payments

5058

SECTION 2.16

Mitigation Obligations; Replacement of Lenders

5260

SECTION 2.17

Letters of Credit

5261

SECTION 2.18

Defaulting Lenders

5765

SECTION 2.19

Extensions of Commitments

5866

SECTION 2.20

Refinancing Amendments

6068

SECTION 2.21

Loan Repurchases

6372

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01

Organization; Powers

6473

SECTION 3.02

Authorization; Enforceability

6473

SECTION 3.03

Governmental Approvals; No Conflicts

6574

SECTION 3.04

Financial Position

6574

SECTION 3.05

Properties

6574

SECTION 3.06

Litigation and Environmental Matters

6574

SECTION 3.07

Compliance with Laws and Agreements

6674

SECTION 3.08

Investment Company Status

6675

SECTION 3.09

Taxes

6675

SECTION 3.10

ERISA

6675

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.11

Disclosure

6675

SECTION 3.12

Pledge Agreement

6675

SECTION 3.13

No Change

6675

SECTION 3.14

Guarantors

6675

SECTION 3.15

Solvency

6675

SECTION 3.16

No Default

6776

SECTION 3.17

Anti-Corruption Laws and Sanctions

6776

 

 

 

 

ARTICLE IV

 

Conditions

 

 

 

SECTION 4.01

Closing Date

6776

SECTION 4.02

Each Credit Event

6877

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01

Financial Statements; Other Information

6978

SECTION 5.02

Notices of Material Events

7180

SECTION 5.03

Existence; Conduct of Business

7180

SECTION 5.04

Payment of Obligations

7180

SECTION 5.05

Maintenance of Properties; Insurance

7180

SECTION 5.06

Books and Records; Inspection Rights

7181

SECTION 5.07

Compliance with Laws

7281

SECTION 5.08

Use of Proceeds

7281

SECTION 5.09

Guarantors and Collateral

7281

SECTION 5.10

Post-Closing Delivery of Certificated Equity Interests

7381

SECTION 5.11

Further Assurances

7382

SECTION 5.12

Ratings

82

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01

Indebtedness

7382

SECTION 6.02

Liens

7685

SECTION 6.03

Fundamental Changes

7887

SECTION 6.04

Disposition of Property

7987

SECTION 6.05

Restricted Payments

7988

SECTION 6.06

Transactions with Affiliates

8190

SECTION 6.07

Changes in Fiscal Periods

8291

SECTION 6.08

Sales and Leasebacks

8291

SECTION 6.09

Clauses Restricting Subsidiary Distributions

8291

SECTION 6.10

Consolidated Net Leverage Ratio; Interest Coverage Ratio

8493

SECTION 6.11

Investments

8493

SECTION 6.12

Activities of The Match Group, Inc.

8594

 

ARTICLE VII

 

Events of Default

 

 

 

SECTION 7.01

Events of Default

8695

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE VIII

 

The Administrative Agent

 

 

 

SECTION 8.01

Appointment and Authorization

8797

SECTION 8.02

Administrative Agent and Affiliates

8897

SECTION 8.03

Action by Administrative Agent

8897

SECTION 8.04

Consultation with Experts

8897

SECTION 8.05

Delegation of Duties

8898

SECTION 8.06

Successor Administrative Agent

8898

SECTION 8.07

Credit Decision

8998

SECTION 8.08

Lead Arrangers; Syndication Agent; Co-Documentation Agents

8998

SECTION 8.09

Tax Indemnification by the Lenders

8998

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01

Notices

8999

SECTION 9.02

Waivers; Amendments

90100

SECTION 9.03

Waivers; Amendments to Other Loan Documents

92101

SECTION 9.04

Expenses; Indemnity; Damage Waiver

92102

SECTION 9.05

Successors and Assigns

93103

SECTION 9.06

Survival

96106

SECTION 9.07

Counterparts; Integration; Effectiveness

97106

SECTION 9.08

Severability

97106

SECTION 9.09

Right of Setoff

97106

SECTION 9.10

Governing Law; Jurisdiction; Consent to Service of Process

97107

SECTION 9.11

WAIVER OF JURY TRIAL

98107

SECTION 9.12

Headings

98107

SECTION 9.13

Confidentiality

98108

SECTION 9.14

Judgment Currency

99108

SECTION 9.15

USA PATRIOT Act

99109

SECTION 9.16

Collateral and Guarantee Matters

99109

SECTION 9.17

No Advisory or Fiduciary Relationship

100109

SECTION 9.18

Platform; Borrower Materials

110

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01A

 

—

 

Commitments

Schedule 1.01B

 

—

 

Unrestricted Subsidiaries on Closing Date

Schedule 3.01

 

—

 

Certain Material Subsidiaries

Schedule 3.06

 

—

 

Disclosed Matters

Schedule 3.12

 

—

 

Filings

Schedule 3.14

 

—

 

Guarantors

Schedule 5.10

 

—

 

Post-Closing Delivery of Certificated Equity Interests

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.09

 

—

 

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

Form of Affiliated Lender Assignment and Assumption

Exhibit C

 

—

 

Form of Guarantee Agreement

 

iii

--------------------------------------------------------------------------------


 

Exhibit D

 

—

 

Form of Pledge Agreement

Exhibit E

 

—

 

Form of Secretary Certificate

Exhibit F

 

—

 

[Reserved]

Exhibit G-1

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-2

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit G-3

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit G-4

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit H

 

—

 

Form of Perfection Certificate

Exhibit I

 

—

 

Form of Solvency Certificate

Exhibit J

 

—

 

Pari Passu Intercreditor Agreement[Reserved]

Exhibit K

 

—

 

Auction Procedures

 

iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 7, 2015 (asand as
amended and restated as of November 16, 2015 (as further amended, restated,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among THE MATCH GROUP, INC., a Delaware corporation (the
“Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders and as collateral agent for the
Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”) and as an Issuing Bank.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01              Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 9.15.

 

“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than any of its subsidiaries) at such time.

 

“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.

 

“Agent Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

“Aggregate Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate then outstanding principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Revolving Commitment then in effect or, if
such Revolving Commitment has been terminated, such Lender’s Outstanding
Revolving Credit.

 

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14.

 

--------------------------------------------------------------------------------


 

“All-in Yield” means, as to any Loans (or other Indebtedness, if applicable),
the yield thereon to Lenders (or other lenders, as applicable) providing such
Loans (or other Indebtedness, if applicable) in the primary syndication thereof,
as reasonably determined by the Administrative Agent in consultation with the
Borrower, whether in the form of interest rate, margin, original issue discount,
up-front fees, rate floors or otherwise; provided, that original issue discount
and up-front fees shall be equated to interest rate based on an assumed four
year average life; and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate that would
be calculated as of such day (or, if such day is not a Business Day, as of the
next preceding Business Day) in respect of a proposed Eurocurrency Borrowing in
Dollars with a one-month Interest Period plus 1.00%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such Eurocurrency Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such Eurocurrency Rate, respectively.

 

“Alternative Currency” means Sterling, Yen, Euro, Australian Dollar or Canadian
Dollar.

 

“Alternative Currency Revolving Sublimit” means, with respect to all Alternative
Currencies, the Dollar Amount of $100,000,000.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.

 

“Applicable Rate” means (a) for each Type ofRevolving Loan other than
Incremental Term Loans, (i) prior to the first Adjustment Date occurring after
the Closing Date, 2.00% for Eurocurrency Loans and 1.00% for ABR Loans and
(ii) on and after the first Adjustment Date occurring after the Closing Date, a
percentage determined in accordance with the Pricing Grid, and (b(b) for each
Term B-1 Loan, 4.50% for Eurocurrency Loans and 3.50% for ABR Loans and (c) for
each Type of Incremental Term Loan, such per annum rates as shall be agreed to
by the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Incremental Assumption Agreement.

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment and notified to the
relevant parties hereto.

 

“Approved Fund” has the meaning assigned to such term in Section 9.05(b).

 

“Asset Acquisition” means:

 

(1)                                 an Investment by the Borrower or any
Restricted Subsidiary in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary, or shall be merged with or
into the Borrower or any Restricted Subsidiary, or

 

(2)                                 the acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all of the assets of any other
Person or any division or line of business of any other Person.

 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary (including by means of a
sale and leaseback transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:

 

(1)                                 transfers of cash or Cash Equivalents;

 

2

--------------------------------------------------------------------------------


 

(2)                                 transfers of assets (including Equity
Interests) that are governed by, and made in accordance with, Section 6.03;

 

(3)                                 Restricted Payments permitted under the
covenant described under Section 6.05 and Investments not prohibited by
Section 6.11;

 

(4)                                 the creation of any Lien permitted under
this Agreement;

 

(5)                                 transfers of assets that are (i) damaged,
worn out, uneconomic, obsolete or otherwise deemed to be no longer necessary or
useful in the current or anticipated business of the Borrower or its Restricted
Subsidiaries or (ii) replaced by assets of similar suitability and value;

 

(6)                                 sales or grants of licenses or sublicenses
to use the patents, trade secrets, know-how and other intellectual property, and
licenses, leases or subleases of other assets, of the Borrower or any Restricted
Subsidiary to the extent not materially interfering with the business of the
Borrower and the Restricted Subsidiaries;

 

(7)                                 any transfer or series of related transfers
that, but for this clause, would be Asset Sales, if the aggregate Fair Market
Value of the assets transferred in such transaction or any such series of
related transactions does not exceed $150,000,000(x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment
Date, $150,000,000, in each case for such transaction or any such series of
related transactions; and

 

(8)                                 transfers in connection with the Match
Transactions; and

 

(9)                                 at any time prior to the Term B-1 Loan
Repayment Date, transfers of assets of the Princeton Review Group and the
Tutor.com Group.

 

“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash of any party to such
asset swap.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Auction Manager” has the meaning assigned to such term in Section 2.21(a).

 

“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit K hereto.

 

“Australian Dollar” means the lawful currency of Australia.

 

“Australian Dollar Bank Bill Reference Rate” means for any Loans in Australian
Dollars, the Australian Dollar Screen Rate or, if applicable pursuant to the
terms of Section 2.11(a), the applicable Reference Bank Rate.

 

“Australian Dollar Screen Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange with a tenor equal in length to
such Interest Period, as displayed on page BBSY of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as selected by
the Administrative Agent from time to time in its reasonable discretion.

 

3

--------------------------------------------------------------------------------


 

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) such Lender’s Outstanding Revolving Credit.

 

“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: 
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means The Match Group, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.18.

 

“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan denominated in an Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in such
Alternative Currency deposits in the interbank market in the principal financial
center of the country whose lawful currency is such Alternative Currency.

 

4

--------------------------------------------------------------------------------


 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Expenditures” means, for the Borrower and its Restricted Subsidiaries
in respect of any period, the aggregate of all expenditures incurred by such
person during such period that, in accordance with GAAP, are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person; provided, however, that
Capital Expenditures for the Borrower and its Restricted Subsidiaries shall not
include:

 

(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the first or second proviso to such clause (a));

 

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and its
Restricted Subsidiaries to the extent such proceeds are not then required to be
applied to prepay Term Loans pursuant to Section 2.08(c)(1);

 

(c) interest capitalized during such period;

 

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Restricted Subsidiary) and for which none of the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

 

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

 

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) any Asset Swap;

 

(g) Investments in respect of an Asset Acquisition; or

 

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale or Recovery Event to the extent such proceeds are not then required
to be applied to prepay Term Loans pursuant to Section 2.08(c)(1).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement.

 

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(2) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by

 

5

--------------------------------------------------------------------------------


 

any commercial bank organized under the laws of the United States or any state
thereof or any Lender or any Affiliate of any Lender; (3) commercial paper of an
issuer rated at least A-1 by Standard & Poor’s or P-1 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within one year from the date of acquisition;
(4) repurchase obligations of any commercial bank satisfying the requirements of
clause (2) of this definition with respect to securities issued or fully
guaranteed or insured by the United States government; (5) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s or A
by Moody’s; (6) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this definition; (7) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (1) through (6) of this definition; (8) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by Standard &
Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (9) in the case of any Foreign Subsidiary, investments
substantially comparable to any of the foregoing investments with respect to the
country in which such Foreign Subsidiary is organized.

 

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

 

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.11(a), the applicable Reference
Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” but only to the extent it is the
general policy of a Lender to impose applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a) and (b) of Section 2.12 generally on other similarly situated
borrowers under similar circumstances under agreements permitting such
impositions.

 

“Change of Control” means any of the following events:

 

(a)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its subsidiaries, taken as a whole, to any Person other than a
Permitted Holder;

 

(b)                                 the acquisition of beneficial ownership by
any person or group (excluding any one or more Permitted Holders or group
Controlled by any one or more Permitted Holders) of more than 35% of the
aggregate voting power of all outstanding classes or series of the Borrower’s
Voting Stock and such aggregate voting power exceeds the aggregate voting power
of all outstanding classes or series of the Borrower’s Voting Stock beneficially
owned by the Permitted Holders collectively;

 

(c)                                  during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by the equityholders of the
Borrower was approved by a vote of the majority of the directors of the Borrower
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Borrower’s Board of Directors
then in office;

 

(d)                                 the Borrower shall adopt a plan of
liquidation or dissolution or any such plan shall be approved by the
stockholders of the Borrower; or

 

(e)                                  a “change of control triggering event” (or
similar event) shall occur in any document pertaining to Permitted Ratio Debtthe
Senior Notes or any Refinancing Indebtedness thereof, in each case, to the
extent constituting Material Indebtedness.

 

Notwithstanding the foregoing, a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction.

 

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

 

“CIM” means the Confidential Information Memorandum dated October 27, 2015 and
made available to the Lenders in connection with the Lender meeting held on
October 27, 2015 with respect to the Term Facility and this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Revolving Loans, Term B-1
Loans, Incremental Term Loans established pursuant to any Incremental Assumption
Agreement, Extended Term Loans or Extended Revolving Loans established pursuant
to any Extension Amendment or Refinancing Term Loans or Replacement Revolving
Facility CommitmentsLoans established pursuant to any Refinancing Amendment or
(b) when used in reference to any Commitments, refers to whether such Commitment
is in respect of a commitment to make Revolving Loans, Term B-1
Loans, Incremental Term Loans established pursuant to any Incremental Assumption
Agreement, Extended Term Loans or Extended Revolving Loans established pursuant
to any Extension Amendment or Refinancing Term Loans or Replacement Revolving
Loans established pursuant to any Refinancing Amendment.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived in accordance with
Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means Deutsche Bank AG New York Branch, BNP Paribas
and Goldman Sachs Bank USABMO Capital Markets Corp., Fifth Third Bank, SG
Americas Securities, LLC and PNC Capital Markets LLC.

 

“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Pledge
Agreement on the Closing Date or thereafter pursuant to Section 5.09.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Guarantee Agreement and the Collateral Documents for the Secured
Parties.

 

“Collateral Documents” means the Pledge Agreement, the Pari Passu Intercreditor
Agreement, if any, and each other security document, mortgage, pledge agreement
or collateral agreement executed and delivered in connection with this Agreement
and/or the other Loan Documents to grant a security interest in any property as
collateral to secure the Obligations.

 

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Incremental Commitment, Revolving Commitment, Term Loan Commitment or
Extended Revolving Commitment, as applicable.

 

“Commitment Fee Rate” means (a) prior to the first Adjustment Date occurring
after the Closing Date, 0.35% and (b) on and after the first Adjustment Date
occurring after the Closing Date, a rate determined in accordance with the
Pricing Grid.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of

 

(1)                                 Consolidated Net Income, plus

 

8

--------------------------------------------------------------------------------


 

(2)                                 in each case only to the extent (and in the
same proportion) deducted in determining Consolidated Net Income,

 

(a)                                 Consolidated Income Tax Expense,

 

(b)                                 Consolidated Amortization Expense,

 

(c)                                  Consolidated Depreciation Expense,

 

(d)                                 Consolidated Interest Expense,

 

(e)                                  all non-cash compensation, as reported in
the Borrower’s financial statements,

 

(f)                                   any non-cash charges or losses or realized
losses related to the write-offs, write-downs or mark-to-market adjustments or
sales or exchanges of any investments in debt or equity securities by the
Borrower or any Restricted Subsidiary,

 

(g)                                  the aggregate amount of all other non-cash
charges, expenses or losses reducing such Consolidated Net Income, including any
impairment (including any impairment of intangibles and goodwill) (excluding any
non-cash charge, expense or loss that results in an accrual of a reserve for
cash charges in any future period and any non-cash charge, expense or loss
relating to write-offs, write downs or reserves with respect to accounts
receivable or inventory), for such Test Period, and

 

(h)                                 the amount of any restructuring charges or
reserves, including any one-time costs incurred in connection with acquisitions,
minus

 

(3)                                 in each case only to the extent (and in the
same proportion) included in determining Consolidated Net Income, any non-cash
or realized gains related to mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary,

 

in each case determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period will be excluded from Consolidated Net Income.

 

For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer.  Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings and other operating improvements or synergies reasonably expected to be
realized within 12 months from the applicable event to be given pro forma
effect; provided that the aggregate amount of all items added back to
Consolidated EBITDA pursuant to this paragraph and clause (A)(2) of the
definition of “Consolidated Net Leverage Ratio” shall not exceed 10.0 % of
Consolidated EBITDA (prior to giving effect to such adjustment) for such Test
Period.

 

“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,

 

(1)                                 imputed interest on Capital Lease
Obligations,

 

(2)                                 commissions, discounts and other fees and
charges owed with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings,

 

9

--------------------------------------------------------------------------------


 

(3)                                 the net costs associated with Hedging
Obligations related to interest rates,

 

(4)                                 amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses,

 

(5)                                 the interest portion of any deferred payment
obligations,

 

(6)                                 all other non-cash interest expense,

 

(7)                                 capitalized interest,

 

(8)                                 all dividend payments on any series of
Disqualified Equity Interests of the Borrower or any Preferred Stock of any
Restricted Subsidiary (other than any such Disqualified Equity Interests or any
Preferred Stock held by the Borrower or a Restricted Subsidiary of the Borrower
that is a Wholly Owned Subsidiary or to the extent paid in Qualified Equity
Interests),

 

(9)                                 all interest payable with respect to
discontinued operations, and

 

(10)                          all interest on any Indebtedness described in
clause (6) or (7) of the definition of “Indebtedness”,

 

but excluding, without duplication,

 

(x)                                 on and prior to the Separation Date,
interest expense in respect of guarantees by any one or more members of the
Match Group of Indebtedness of any one or more members of the IAC Group,
and(y)                         interest on any Pre-IPO Note.

 

“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

 

(1)                                 the net income (or loss) of any Person that
is not a Restricted Subsidiary, except to the extent that cash in an amount
equal to any such income has actually been received by the Borrower or any
Restricted Subsidiary during such period;

 

(2)                                 gains and losses due solely to fluctuations
in currency values and the related tax effects according to GAAP;

 

(3)                                 gains and losses with respect to Hedging
Obligations;

 

(4)                                 the cumulative effect of any change in
accounting principles;

 

(5)                                 any extraordinary or nonrecurring gain (or
extraordinary or nonrecurring loss), together with any related provision for
taxes on any such extraordinary or nonrecurring gain (or the tax effect of any
such extraordinary or nonrecurring loss), realized by the Borrower or any
Restricted Subsidiary during such period;

 

(6)                                 Consolidated Contingent Consideration Fair
Value Remeasurement Adjustments;

 

(7)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gains or losses on disposal of
discontinued operations; and

 

(8)                                 any gain (or loss), together with any
related provisions for taxes on any such gain (or the tax effect of any such
loss), realized during such period by the Borrower or any Restricted Subsidiary
upon (a) the acquisition of any securities, or the extinguishment of any
Indebtedness, of the Borrower or any

 

10

--------------------------------------------------------------------------------

 

Restricted Subsidiary or (b) the sale of any financial or equity investment by
the Borrower or any Restricted Subsidiary;

 

provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations and any other non-cash charges (other than the amortization of
unfavorable operating leases) in the Borrower’s consolidated financial
statements pursuant to GAAP in each case resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any such amounts shall be excluded when determining
Consolidated Net Income.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Indebtedness of the Borrower and its Restricted Subsidiaries as of
the last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP (but excluding, (x) on and prior to
the Separation Date, Indebtedness consisting of guarantees by any one or more
members of the Match Group of Indebtedness of any one or more members of the IAC
Group and (y) any Pre-IPO Note) minus the amount of unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries on such date in an
amount not to exceed (x) prior to the Term B-1 Loan Repayment Date, $100,000,000
(or, solely with respect to calculating the Consolidated Net Leverage Ratio for
purposes of (i) incurring Permitted Unsecured Ratio Debt, unsecured Indebtedness
pursuant to Section 6.01(g) and unsecured Indebtedness pursuant to
Section 6.01(z), (ii) the Match Transaction Distributions and (iii) the Pricing
Grid and actual compliance (and not pro forma compliance or compliance on a pro
forma basis) with Section 6.10, $200,000,000) and (y) on or after the Term B-1
Loan Repayment Date, $200,000,000 to (b) Consolidated EBITDA for such Test
Period.

 

(A)                               The Consolidated Net Leverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or (except when calculating the Consolidated
Net Leverage Ratio for purposes of determining the Applicable Rate or
determining actual compliance (and not pro forma compliance or compliance on a
pro forma basis) with Section 6.10) at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period; and

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000, which is solely excluded from the definition of
Asset Sale pursuant to clause (7) of such definition, (y) Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Revocation) incurring Acquired
Indebtedness and also including any Consolidated EBITDA associated with any such
Asset Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or (except when
calculating the Consolidated Net Leverage Ratio for purposes of determining the
Applicable Rate or determining actual compliance (and not pro forma compliance
or compliance on a pro forma basis) with Section 6.10) subsequent to such period
and on or prior to the date of such calculation, in each case that are expected
to have a continuing impact and are factually supportable, and which adjustments
the Borrower determines are reasonable as set forth in an Officer’s Certificate;
provided that the aggregate amount of all such cost savings and synergies
pursuant to this clause (A)(2) and the second paragraph of the definition of
“Consolidated EBITDA” shall in no event exceed 10 % of Consolidated EBITDA for
such period calculated prior to giving effect to such pro forma

 

11

--------------------------------------------------------------------------------


 

adjustments) occurring during the Test Period or at any time subsequent to the
last day of the Test Period and on or prior to the date of determination, as if
such pro forma event occurred on the first day of the Test Period and; provided,
further that asset sales described in clause (A)(2)(x) in an aggregate amount
not to exceed $50,000,000 in any Test Period shall not be required to be given
pro forma effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Consolidated Net Leverage Ratio with respect to any
Indebtedness being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash, Cash Equivalents or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred taxes based on
income or profits.

 

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is due and unpaid), (c) accruals for current
or deferred taxes based on income or

 

12

--------------------------------------------------------------------------------


 

profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for exclusions from
Consolidated Net Income included in clause (5) of the definition of such term.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Agent Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to such
funding or payment has not been satisfied, or, in the case of clause (ii) or
clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of a good faith dispute regarding its obligation
to make such funding or payment; (b) has notified the Borrower or any Agent
Party in writing, or has made a public statement to the effect, that it does not
intend to comply with any of its funding or payment obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
such funding or payment under this Agreement cannot be satisfied); (c) has
failed, within three Business Days after request by the Administrative Agent or
Issuing Bank, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Agent Party’s receipt of such
certification; or (d) has become the subject of a Bankruptcy Event.

 

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Revolving Termination Date;
provided, however, that any class of Equity Interests of such Person that, by
its terms, authorizes such Person to satisfy in full its obligations with
respect to the payment of dividends or upon maturity, redemption (pursuant to a
sinking fund or otherwise) or repurchase thereof or otherwise by the delivery of
Equity Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control
occurring prior to the 91st day after the Revolving Termination

 

13

--------------------------------------------------------------------------------


 

Date shall not constitute Disqualified Equity Interests if such Equity Interests
specifically provide that the Borrower will not redeem any such Equity Interests
pursuant to such provisions prior to the Obligations (other than (x) (i) Cash
Management Obligations and (ii) Obligations under Specified Swap Agreements not
yet due and payable, and (y) contingent obligations not yet accrued and payable)
having been paid in full, all Letters of Credit having been cash collateralized
or otherwise back-stopped or having been terminated, and the Total Revolving
Commitments having been terminated.

 

“Dollar Amount” means, at any date, (a) with respect to any amount denominated
in Dollars, such amount and (b) with respect to any amount denominated in amount
other than Dollars, such amount converted to Dollars by the Administrative Agent
at the Exchange Rate on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure by the Borrower or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor

 

14

--------------------------------------------------------------------------------


 

of the PBGC or any Plan; (f) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or Title
IV of ERISA); (g) the receipt by the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan; (h) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan (or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA) or
Multiemployer Plan; or (i) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to
be, Insolvent, in Reorganization or in endangered or critical status, within the
meaning of Section 432 of the Code or Section 305 of ERISA.

 

“Escrow Assumption Agreement” means an assumption agreement in form reasonably
satisfactory to the Administrative Agent, among the Borrower and the
Administrative Agent.

 

“Escrow Assumption” means with respect to (i) any Escrow Permitted Ratio Debt,
the assumption of the Escrow Borrower’s obligations with respect thereto by the
Borrower or (ii) any Incremental Term Loan that is initially established as an
Escrow Incremental Term Loan, the assumption of the Escrow Borrower’s
obligations with respect thereto by the Borrower pursuant to an Escrow
Assumption Agreement.

 

“Escrow Borrower” means an Unrestricted Subsidiary established to borrow Escrow
Permitted Ratio Debt or Escrow Incremental Term Loans (pending assumption of
such Escrow Permitted Ratio Debt or Escrow Incremental Term Loans by the
Borrower) and that is not engaged in any material operations and does not have
any other material assets other than in connection therewith.

 

“Escrow Incremental Term Loan” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute an Incremental Term Loan if borrowed
by the Borrower and that is not guaranteed by any other subsidiary of the
Borrower and, if secured, is secured only by the proceeds of such Escrow
Incremental Term Loan, unless and until the Borrower has assumed all of the
obligations of the Escrow Borrower with respect thereto.

 

“Escrow Permitted Ratio Debt” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute Permitted Ratio Debt if borrowed by
the Borrower and that is not guaranteed by any other subsidiary of the Borrower
and, if secured, is secured only by the proceeds of such Escrow Permitted Ratio
Debt, unless and until the Borrower has assumed all of the obligations of the
Escrow Borrower with respect thereto.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the ApplicableSpecified Time on the Quotation Day for such currency
and Interest Period and (B) any Eurocurrency Borrowing in any Non-Quoted
Currency and for any applicable Interest Period, the applicable Local Screen
Rate for such Non-Quoted Currency as of the Applicable Time and on the Quotation
Day for such currency and Interest Period; provided, that, if a LIBOR Screen
Rate or a Local Screen Rate, as applicable, shall not be available at the
applicable time for the applicable Interest Period (an “Impacted Interest
Period”), then the Eurocurrency Rate for such currency and Interest Period shall
be the Interpolated Rate; provided, further, that if the applicable Screen Rate
shall not be available for such Interest Period and/or for the applicable
currency with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Eurocurrency Borrowing;
subject to Section 2.11; provided that, (i) if any Eurocurrency Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (ii) solely with respect to the Term B-1 Loans, the Eurocurrency
Rate shall not be less than 1.00%.

 

15

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a) the sum, without duplication, of

 

(i) Consolidated Net Income for such period,

 

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (5), (7) and (8) of the definition of Consolidated Net Income and
excluded in arriving at such Consolidated Net Income,

 

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and its Restricted Subsidiaries completed during such period),

 

(iv) cash receipts by the Borrower and its Restricted Subsidiaries in respect of
Hedging Obligations during such fiscal year to the extent not otherwise included
in such Consolidated Net Income; and

 

(v) the amount by which tax expense deducted in determining such Consolidated
Net Income for such period exceeded taxes (including penalties and interest)
paid in cash or tax reserves set aside or payable (without duplication) by the
Borrower and its Restricted Subsidiaries in such period,

 

over (b) the sum, without duplication, of

 

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (5),
(7) and (8) of the definition of Consolidated Net Income and included in
arriving at such Consolidated Net Income,

 

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures or acquisitions of Intellectual
Property made in cash during such period by the Borrower and its Restricted
Subsidiaries, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
its Restricted Subsidiaries (other than under the Revolving Facility),

 

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans, but excluding (x) all other prepayments of
Term Loans, (y) all prepayments of Revolving Loans and (z) all prepayments in
respect of any other revolving credit facility, except in the case of clauses
(y) and (z) to the extent there is an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness (other than under the Revolving Facility) of the Borrower or
its Restricted Subsidiaries,

 

(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

 

(v) payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Subsidiaries other
than Indebtedness, to the extent not already deducted from Consolidated Net
Income,

 

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to
Section 6.11

 

16

--------------------------------------------------------------------------------


 

(except for those Investments made under Section 6.11(b) and (d)) to the extent
that such Investments were financed with internally generated cash flow of the
Borrower and its Restricted Subsidiaries,

 

(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and its Restricted Subsidiaries made in compliance with
Section 6.05 (other than Section 6.05(iii), (iv), (vii), (xiii) and (xiv)) to
the extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries,

 

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Asset Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Asset Acquisition, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

 

(x) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and

 

(xi) cash expenditures in respect of Hedging Obligations during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending December 31, 2016; provided that the
first Excess Cash Flow Period hereunder shall begin on the first day of the
first full fiscal quarter to occur on or after the earlier of (x) the date of
the Match Offering and (y) the date that is six months after the Term B-1
Effective Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate at which Dollars may be exchanged into such
Alternative Currency, as set forth at approximately 11:00 a.m., New York City
time, on such day on the applicable Reuters World Spot Page.  In the event that
such rate does not appear on the applicable Reuters World Spot Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, the
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., London time, on such date for the purchase of such Alternative
Currency with Dollars, for delivery on such date, in the case where such
Alternative Currency is Sterling, or two Business Days later, in the case of
each other Alternative Currency; provided that if at the time of any such
determination, for any reason, no such spot rate is being reasonably quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Equity Interests” means any Equity Interests (a) of any subsidiary
(i) for which the pledge of its Equity Interests is prohibited by applicable law
or by Contractual Obligations existing on the Closing Date (or, in the case of a
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) or for which governmental (including
regulatory) consent, approval, license or authorization would be

 

17

--------------------------------------------------------------------------------


 

required or (ii) that is not a Material Subsidiary or (b) of any Foreign
Subsidiary or FSHCO in excess of 65% of each class of outstanding Equity
Interests of such Foreign Subsidiary or FSHCO.

 

“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC; provided that no subsidiary of the Borrower that
Guarantees the IAC Credit Agreement or the IAC Senior Notes shall be deemed to
be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes by a jurisdiction (including any political
subdivision thereof) as a result of (i) such Lender or the Administrative
Agent’s being organized under the laws of or having a principal office in such
jurisdiction and, in the case of a Lender, having an applicable lending office
in such jurisdiction or (ii) a present or former connection between such Lender
or the Administrative Agent and the jurisdiction (other than any connection
arising solely from such Lender or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document); (b) any tax in the
nature of branch profits taxes imposed by any jurisdiction described in clause
(a); (c) in the case of a Non-U.S. Lender, United States federal withholding tax
imposed pursuant to laws in effect on the date on which (i) such Non-U.S. Lender
becomes a Lender or (ii) such Non-U.S. Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.14, additional amounts
with respect to such taxes were payable either to such Non-U.S. Lender’s
assignor immediately before such Non-U.S. Lender became a party hereto or to
such Non-U.S. Lender immediately before it changed its lending office; (d) any
taxes attributable to such Lender’s failure to comply with Section 2.14(e) and
(e) any United States federal withholding taxes imposed under FATCA.

 

“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.19(a).

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.19(b).

 

18

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

 

“Facility” means any of (a) the Revolving Facility and (b) the Term Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions from three Federal funds brokers of recognized standing selected by
it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.

 

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Equity
Interests of one or more other FSHCOs.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.

 

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Subsidiary Guarantor and each IAC Guarantor, substantially in the form
of Exhibit C.

 

19

--------------------------------------------------------------------------------


 

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

“IAC” means IAC/InterActiveCorp., a Delaware corporation.

 

“IAC 2012 Senior Notes” means the $500,000,000 aggregate principal amount of
4.75% senior notes due 2022 issued by IAC on December 21, 2012 and any exchange
notes related thereto.

 

“IAC 2013 Senior Notes” means the $500,000,000 aggregate principal amount of
4.875% senior notes due 2018 issued by IAC on November 15, 2013 and any exchange
notes related thereto.

 

“IAC Credit Agreement” means the credit agreement dated as of December 21, 2012,
as amended and restated on or about the Closing Date (as further amended,
restated, extended, supplemented or otherwise modified from time to time) among
IAC, the lenders party thereto from time to time and JPMorgan Chase Bank, N.A.
as administrative agent and collateral agent.

 

“IAC Facility Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity
as collateral agent for the secured parties under the IAC Credit Agreement.

 

“IAC Group” means IAC and its subsidiaries not including the Match Group.

 

“IAC Guarantor” means any member of the IAC Group that is an obligor under the
IAC Credit Agreement or the IAC Senior Notes.

 

“IAC/Match Intercompany Debt” means subject to compliance by IAC on a pro forma
basis with Section 6.10 of the IAC Credit Agreement as in effect on the Closing
Date, the incurrence prior to the Match Offering, extension of existing or
settlement of (x) unsecured intercompany loans, intercompany payables and
intercompany receivables between the Match Group and the IAC Group or (y) any
intercompany contributions from the IAC Group to the Match Group (and, in each
case, payments or distributions thereon), in each case (i) under intercompany
arrangements existing as of the Closing Date or put in place in connection with
the Match Offering or related transactions, (ii) in connection with the
acquisition of Plentyoffish Media Inc. or (iii) in connection with cash
management arrangements; provided that, to the extent any IAC/Match Intercompany
Debt remains outstanding or is incurred following the Separation Date, the
Consolidated Net Leverage Ratio (calculated on a pro forma basis) on the
Separation Date (or if incurred after the Separation Date, the date of such
incurrence) shall be equal to or less than 4.50 to 1.00.

 

“IAC Senior Notes” means the IAC 2012 Senior Notes and the IAC 2013 Senior
Notes.

 

“IAC Subordinated Debt Facility” has the meaning assigned to such term in
Section 6.01(z).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”

 

“Incremental Amount” means, at any time, the greater of:

 

(a)                                 the excess (if any) of

 

(i)                              $150,000,000 over

 

20

--------------------------------------------------------------------------------

 

(ii)                               the aggregate amount of all Incremental Term
Loan Commitments and Incremental Revolving Commitments, in each case,
established after the Closing Date and prior to such time and outstanding
pursuant to Section 2.02; and

 

(b)                                 any amounts so long as immediately after
giving pro forma effect to the establishment of the commitments in respect
thereof, any Asset Acquisition consummated concurrently therewith and the use of
proceeds of the loans thereunder, both (x) the Secured Net Leverage Ratio is
equal to or less than 3.50(i) prior to the Term B-1 Loan Repayment Date, 2.25 to
1.00 (or, if such Incremental Facility is incurred in connection with the Match
Transactions, 4.00 to 1.00) and (ii) on or after the Term B-1 Loan Repayment
Date, 3.50 to 1.00 and (y) the Consolidated Net Leverage Ratio is equal to or
less than 4.50 to 1.00, in each case, only on the date of the initial incurrence
of (or commitment in respect of) the applicable Incremental Facility (except as
set forth in the final paragraph under Section 6.01) and calculated (x) as if
any commitments in respect of Ratio Debt and Incremental Revolving Commitments
were fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Incremental Facility or any simultaneous
incurrence of Ratio Debt.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders or, in the case of
any Escrow Incremental Term Loans, the Escrow Assumption Agreement in respect
thereof.

 

“Incremental Assumption Agreement No. 1” means the Incremental Assumption
Agreement and Amendment No. 1 dated as of the Term B-1 Effective Date relating
to the Term B-1 Loans.

 

“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.

 

“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.

 

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

 

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Revolving Loans.

 

“Incremental Term A Facility” means any Incremental Term Facility designated by
the Borrower as an “Incremental Term A Facility.”

 

“Incremental Term A Loans” means any term loans borrowed under an Incremental
Term A Facility.

 

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Term Loans to the
Borrower.  Any commitment of any lender established pursuant to
Section 2.02(d) to make Escrow Incremental Term Loans to an Escrow Borrower
shall not constitute Incremental

 

21

--------------------------------------------------------------------------------


 

Term Loan Commitments unless and until the Borrower has assumed all of the
obligations of the Escrow Borrower with respect thereto in accordance with
Section 2.02(d).

 

“Incremental Term Loans” means any term loans borrowed in connection with an
Incremental Assumption Agreement.  Any Escrow Incremental Term Loans shall not
constitute Incremental Term Loans unless and until the Borrower has assumed all
of the obligations of the Escrow Borrower with respect thereto in accordance
with Section 2.02(d).

 

“Indebtedness” of any Person at any date means, without duplication:

 

(1)                                 all liabilities, contingent or otherwise, of
such Person for borrowed money;

 

(2)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(3)                                 all reimbursement obligations of such Person
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions;

 

(4)                                 all obligations of such Person to pay the
deferred and unpaid purchase price of property or services, except (i) trade
payables and accrued expenses incurred by such Person in the ordinary course of
business and (ii) amounts accrued associated with contingent consideration
arrangements;

 

(5)                                 all Capital Lease Obligations of such
Person;

 

(6)                                 all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person;

 

(7)                                 all Indebtedness of others Guaranteed by
such Person to the extent of such Guarantee; provided that Indebtedness of the
Borrower or its subsidiaries that is Guaranteed by the Borrower or the
Borrower’s subsidiaries shall only be counted once in the calculation of the
amount of Indebtedness of the Borrower and its subsidiaries on a consolidated
basis; and

 

(8)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (excluding obligations arising from inventory
transactions in the ordinary course of business).

 

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.13.

 

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including

 

22

--------------------------------------------------------------------------------


 

copyrights, patents, trademarks, service marks, trade dress, internet domain
names, software, data, databases, technology, know-how, trade secrets, processes
and other confidential or proprietary information, together with all
registrations and applications for registration thereof, all licenses thereof or
pertaining thereto, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period.

 

(A)                               The Interest Coverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or (except when calculating the Interest
Coverage Ratio for purposes of determining actual compliance (and not pro forma
compliance or compliance on a pro forma basis) with Section 6.10) at any time
subsequent to the last day of such Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be (and the application of the proceeds thereof), occurred on the first
day of the Test Period;

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000 individually, which is solely excluded from the
definition of Asset Sale pursuant to clause (7) of such definition, (y) Asset
Acquisition (including, without limitation, any Asset Acquisition giving rise to
the need to make such calculation as a result of the Borrower or any Restricted
Subsidiary (including any Person who becomes a Restricted Subsidiary as a result
of such Asset Acquisition or as a result of a Revocation) incurring Acquired
Indebtedness and also including any Consolidated EBITDA associated with any such
Asset Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or (except when
calculating the Interest Coverage Ratio for purposes of determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with Section 6.10) subsequent to such period and on or prior to the date of such
calculation, in each case that are expected to have a continuing impact and are
factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and synergies pursuant to this clause (A)(2) and
the second paragraph of the definition of “Consolidated EBITDA” shall in no
event exceed 10 % of Consolidated EBITDA for such period calculated prior to
giving effect to such pro forma adjustments) occurring during the Test Period or
at any time subsequent to the last day of the Test Period and on or prior to the
date of determination, as if such pro forma event occurred on the first day of
the Test Period, and, provided, further, that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test Period
shall not be required to be given pro forma effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Interest Coverage Ratio with respect to any Indebtedness
being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency

 

23

--------------------------------------------------------------------------------


 

interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the applicable
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the applicable Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)                              if any Interest Period would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                               the Borrower may not select an Interest
Period for a Revolving Loan that would extend beyond the Revolving Termination
Date or an Interest Period for a Term Loan that would extend beyond the date the
final payment is due on such Term Loan; and

 

(iii)                               any Interest Period of at least one month’s
duration that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of a calendar
month.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest

 

24

--------------------------------------------------------------------------------


 

Period, in each case, as of the Specified Time on the Quotation Day for such
Interest Period.  When determining the rate for a period which is less than the
shortest period for which the relevant Screen Rate is available, the applicable
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, in relation to any
currency, the overnight rate for such currency determined by the Administrative
Agent from such service as the Administrative Agent may select.

 

“Investments” has the meaning assigned to such term in Section 6.11.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and each
other Issuing Bank designated pursuant to Section 2.17(j), each in its capacity
as an issuer of Letters of Credit, and its successors in such capacity as
provided in Section 2.17(i).  The Borrower may, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), arrange
for one or more Letters of Credit to be issued by other Lenders, in which case
the term “Issuing Bank” shall include such Lender with respect to the Letters of
Credit issued by such Lender; provided that no such Lender shall have any
obligation to be an Issuing Bank unless it agrees to do so in its sole
discretion.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14.

 

“Junior Debt” means Indebtedness for borrowed money that is (x) unsecured, or
(y) by its terms subordinated or junior in right of payment or security to the
Obligations, in each case with an aggregate outstanding principal amount in
excess of $50,000,000.

 

“Junior Debt Restricted Payment” means, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any Indebtedness incurred as
Refinancing Indebtedness in respect thereof); provided, that the following shall
not constitute a Junior Debt Restricted Payment:

 

(a)                                 refinancings with any Refinancing
Indebtedness permitted to be incurred under Section 6.01;

 

(b)                                 payments of regularly-scheduled interest and
fees due thereunder, other non-principal payments thereunder, any mandatory
prepayments of principal, interest and fees thereunder, scheduled payments
thereon necessary to avoid the Junior Debt from constituting “applicable high
yield discount obligations” within the meaning of Section 163(i)(l) of the Code,
and principal on the scheduled maturity date of any Junior Debt;

 

(c)                                  payments or distributions in respect of all
or any portion of the Junior Debt with the proceeds from the issuance, sale or
exchange by the Borrower of Qualified Equity Interests within eighteen months
prior thereto; or

 

(d)                                 the conversion of any Junior Debt to
Qualified Equity Interests of the Borrower.

 

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Termination Date and the latest maturity date in respect of any
Class of Term Loans, in each case then in effect on such date of determination.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on

 

25

--------------------------------------------------------------------------------


 

behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Revolving Commitment Percentage of the total LC Exposure at such
time.  For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by the Issuing Bank or any refund of a reimbursement payment made by the
Issuing Bank to the Borrower, in each case in a currency other than Dollars,
(a) the date on which such Issuing Bank shall advise the Administrative Agent
that it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.

 

“Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, Deutsche Bank Securities Inc., BNP Paribas
Securities Corp. and Goldman Sachs Lending Partners LLC, as joint lead arrangers
and joint bookrunners.

 

“Lender PresentationPresentations” means the (i) Lender Presentation made
available to the Lenders in connection with the Lender meeting held on
September 17, 2015 with respect to the Revolving Facility and this Agreement and
(ii) Lender Presentation made available to the Lenders in connection with the
Lender meeting held on October 27, 2015 with respect to the Term B-1 Facility
and this Agreement.

 

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.17.

 

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Yen.

 

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. 
“Lien” shall not, however, include any interest of a vendor in any inventory of
the Borrower or any of its Restricted Subsidiaries arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory to the Borrower or any of its
Restricted Subsidiaries.

 

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.

 

“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, any Incremental Assumption Agreement, the
Letters of Credit and any amendments or waivers to any of the foregoing.

 

26

--------------------------------------------------------------------------------


 

“Loan Parties” means the collective reference to the Borrower, and the
Subsidiary Guarantors and, prior to the Separation Date, the IAC Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Screen Rates” means the Australian Dollar Screen Rate and the CDOR Screen
Rate; provided, that, if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Match Group” means the Borrower and its subsidiaries.

 

“Match Offering” means the issuance by the Borrower of up to an aggregate of 20%
of the economic interest represented by all outstanding capital stock of the
Borrower as of the date of the Match Offering (after giving pro forma effect to
the issuance of such capital stock in such offering) in an initial underwritten
public offering pursuant to an effective registration statement filed with the
SEC pursuant to the Securities Act.

 

“Match Transaction Distributions” means dividends or distributions of cash and
other property from the Match Group to the IAC Group (i) of a combination of
cash and/or Pre-IPO Notes which, in the aggregate, do not exceed the net cash
proceeds of the Match Offering, (ii) of a combination of the net cash proceeds
of certain Indebtedness incurred by the Match Group on or prior to the date of
the Match Offering and/or debt securities issued by Match or IAC (including the
Senior Notes) which, in the aggregate, do not exceed $1,500,000,000, in each
case, designated by the Borrower as incurred in connection with the Match
Offering, (iii) of any cash on the balance sheet of the Match Group on the
Closing Date and any cash flow of the Match Group accruing from and after the
Closing Date until the date of the Match Offering and (iv) without duplication,
in an amount equal to any proceeds from cash common equity contributions
received by the Match Group after the Closing Date and prior to the date of the
Match Offering, in each case so long as, on a pro forma basis after giving
effect thereto and to the other transactions consummated in connection
therewith, (x) the Borrower is in compliance with Section 6.10, (y) no Default
or Event of Default shall have occurred and be continuing and (z) in the case of
any dividend or distribution under clause (iii) above occurring on or after the
Separation Date, on the date of such distribution, (A) the Consolidated Net
Leverage Ratio is equal to or less than 4.50 to 1.00 and (B) no Loans are
outstanding under the Revolving Facility.

 

“Match Transactions” means, the Match Offering, and in connection therewith, the
entry into a number of related transactions and agreements with the IAC Group,
including, but not limited to:

 

(a)                                 entry into and consummation of the
transactions contemplated under a master transaction agreement, an investor
rights agreement, a services agreement, a tax sharing agreement, an employee
matters agreement and similar agreements and arrangements and the transactions
in connection therewith;

 

(b)                                 the IAC/Match Intercompany Debt;

 

(c)                                  the Match Transaction Distributions;

 

(d)                                 the entry into this Agreement and any
Incremental Assumption Agreements and performance of the obligations hereunder
and thereunder and any related agreements, including any guarantee agreements or
pledge agreements; and

 

(e)                                  the creation of, and payments under, the
IAC Subordinated Debt Facility.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements

 

27

--------------------------------------------------------------------------------


 

have been or are required to have been delivered, that has assets or revenues
(including third party revenues but not including intercompany revenues) with a
value in excess of 2.50% of the consolidated assets of the Borrower and its
Wholly Owned Subsidiaries that are Domestic Subsidiaries or 2.50% of the
consolidated revenues of the Borrower and its Wholly Owned Subsidiaries that are
Domestic Subsidiaries; provided that in the event Wholly Owned Subsidiaries that
are Domestic Subsidiaries that would otherwise not be Material Domestic
Subsidiaries shall in the aggregate account for a percentage in excess of 7.50%
of the consolidated assets of the Borrower and its Wholly Owned Subsidiaries
that are Domestic Subsidiaries or 7.50% of the consolidated revenues of the
Borrower and its Wholly Owned Subsidiaries that are Domestic Subsidiaries as of
the end of and for the most recently completed fiscal quarter, then one or more
of such Domestic Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Domestic Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Domestic Subsidiaries to
the extent necessary to eliminate such excess.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.5% of the consolidated assets of the Borrower or 7.5%
of the consolidated revenues of the Borrower as of the end of and for the most
recently completed fiscal quarter for which financial statements have been, or
were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) from any Asset Sale, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) required payments of
Indebtedness (other than Indebtedness incurred under the Loan Documents or Other
First Lien Debt) and required payments of other obligations relating to the
applicable asset to the extent such Indebtedness or other obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents, Other First Lien Debt or obligations secured by a Lien that is junior
to the Liens securing the Obligations), (iii) repayments of Other First Lien
Debt (limited to its proportionate share of such prepayment, based on the amount
of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt),
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) or
(iv) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit

 

28

--------------------------------------------------------------------------------


 

liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date); provided, that, if the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Asset Sale giving rise to such
proceeds was contractually committed (other than inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment
Date, $150,000,000 (and in each case thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds);

 

(b)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including casualty insurance settlements and
condemnation awards, but only as and when received) from any Recovery Event, net
of (i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt or obligations secured by a Lien
that is junior to the Liens securing the Obligations), (iii) repayments of Other
First Lien Debt (limited to its proportionate share of such prepayment, based on
the amount of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt, and
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof; provided, that, if the Borrower shall deliver an
Officer’s Certificate to the Administrative Agent promptly following receipt of
any such proceeds setting forth the Borrower’s intention to use any portion of
such proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 365 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment
Date, $150,000,000 (and in each case thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds); and

 

(c)                                  100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any Subsidiary of any
Indebtedness (other than Excluded Indebtedness, except for Refinancing Term
Loans), net of all fees (including investment banking fees), commissions, costs
and other expenses, in each case incurred in connection with such issuance or
sale.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(c).

 

29

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.

 

“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.

 

“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Lender.

 

“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses is allowed in such proceeding) the Loans, the obligations of
the Loan Parties to reimburse the Issuing Bank for demands for payment or
drawings under a Letter of Credit, and all other obligations and liabilities of
the Borrower to the Administrative Agent or to any Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Swap Agreement, any Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Lead Arrangers or to
any Lender that are required to be paid by the Borrower pursuant hereto).
Notwithstanding the foregoing, the Obligations shall not include any Excluded
Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.

 

“Other First Lien Debt” means obligations secured by Liens on the Collateral
that are equal and ratable with the Liens thereon securing the Term B-1 Loans
pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans and (b) such
Revolving Lender’s LC Exposure.

 

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

 

“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement dated as
of the first day of the Shared Collateral Period (if any), between the
Collateral Agent and the IAC Facility Collateral Agent substantially in the form
attached as Exhibit J, with modifications, if any, that the Borrower and the
Collateral Agent may agree.

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

30

--------------------------------------------------------------------------------

 

“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent (acting reasonably), as the same
shall be supplemented from time to time by any supplement thereto or otherwise.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes, assessments
or governmental charges that are not yet due or are being contested in
compliance with Section 5.04;

 

(b)                                 landlord’s, carriers’, warehousemen’s,
mechanics’, supplier’s, materialmen’s, repairmen’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation (or pursuant to
letters of credit issued in connection with such workers’ compensation
compliance), unemployment insurance and other social security laws or
regulations;

 

(d)                                 deposits to secure the performance of
tenders, bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, leases, subleases, government contracts and
return-of-money bonds, letters of credit and other obligations of a like nature,
in each case in the ordinary course of business (exclusive of the obligation for
the payment of borrowed money);

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, zoning restrictions,
rights-of-way, survey exception, minor encumbrances, reservation of, licenses,
electric lines, telegraph and telephone lines and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary;

 

(g)                                  Liens securing obligations in respect of
trade-related letters of credit and covering the goods (or the documents of
title in respect of such goods) financed or the purchase of which is supported
by such letters of credit and the proceeds and products thereof;

 

(h)                                 Liens upon specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods; and

 

(i)                                     Liens securing obligations in respect of
letters of credit, bank guarantees, warehouse receipts or similar instruments
issued to support performance obligations (other than Obligations in respect of
Indebtedness) and trade-related letters of credit, in each case, outstanding on
the Closing Date or issued thereafter in and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit,
banker’s acceptances or bank guarantees and the proceeds and products thereof.

 

“Permitted Holders” means any one or more of (a) IAC and its wholly owned
subsidiaries, (b) Barry Diller, (c) each of the respective Affiliated Persons of
the Person referred to in clause (b) and (d) any Person a majority of the
aggregate voting power of all the outstanding classes or series of the equity
securities of which are beneficially owned by any one or more of the Persons
referred to in clauses (a), (b) or (c).

 

31

--------------------------------------------------------------------------------


 

“Permitted Liens” means Liens permitted by Section 6.02.

 

“Permitted Mandatory Prepayments” means with respect to any Indebtedness, any
requirement to prepay such Indebtedness (i) in connection with any asset sale or
event of loss (with associated reinvestment rights), (ii) in respect of
Refinancing Indebtedness, (iii) in respect of Indebtedness not permitted to be
incurred by the terms of such Indebtedness, (iv) in connection with any cash
sweep provisions customary in the determination of the Borrower for term loan B
facilities or (v) in connection with any change of control.

 

“Permitted Ratio Debt” means Permitted Secured Ratio Debt and Permitted
Unsecured Ratio Debt.

 

“Permitted Secured Ratio Debt” means Indebtedness of the Borrower so long as,
(I) on a pro forma basis after giving effect thereto and the use of proceeds
thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Unsecured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Indebtedness or any simultaneous incurrence of
Permitted Unsecured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 and the Secured Net
Leverage Ratio is equal to or less than 3.50(x) prior to the Term B-1 Loan
Repayment Date, 2.25 to 1.00 (or, if such Permitted Secured Ratio Debt is
incurred in connection with the Match Transactions, 4.00 to 1.00), and (y) on or
after the Term B-1 Loan Repayment Date, 3.50 to 1.00, in each case, only on the
date of the initial incurrence of (or commitment in respect of) such
Indebtedness, (II) no Default shall have occurred and be continuing after giving
effect thereto, (III) the Borrower shall be in compliance with Section 6.10 as
of the last day of the most recent Test Period on a pro forma basis after giving
effect to the incurrence of any such Indebtedness and the use of proceeds
thereof, (IV) the maturity date of such Indebtedness shall be no earlier than
the later of (x) 90 days following the Revolving Termination Date and (y) 90
days after the scheduled final maturity date of any then outstanding Term
Loans,Latest Maturity Date then in effect and such Indebtedness shall not
require any mandatory prepayments other than Permitted Mandatory Prepayments,
(V) such Indebtedness (w) shall not require scheduled amortization payments
(excluding the final installment thereof) in excess of 1.00% per annum of the
original aggregate principal amount thereof, (x) shall not have a Weighted
Average Life to Maturity that is shorter than the then longest remaining
Weighted Average Life to Maturity of any then outstanding Term Loans, (y) shall
have no financial maintenance covenants of a different type than those set forth
in Section 6.10, and no financial maintenance covenants that are more
restrictive than those set forth in Section 6.10, and (z) does not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to this Agreement as determined in good faith
by the Borrower unless, in each case of clauses (y) and (z) such terms become
applicable only after the Revolving Facility shall have matured or been
terminated and any Term Loans existing at such date have been paid in full and,
(VI) such Indebtedness is not guaranteed by any subsidiaries of the Borrower
that do not guarantee the Obligations and is secured on an equal and ratable or
junior lien basis by the same Collateral (and no additional Collateral) securing
the Obligations pursuant to an intercreditor agreement reasonably satisfactory
to the Administrative Agent and (VII) if such Indebtedness is in the form of
term loans, such Indebtedness shall be subject to the “most-favored nations”
provision of Section 2.02(b)(v) as if such Indebtedness was incurred as an
Incremental Term Loan under this Agreement (and with pricing increases with
respect to the Term B-1 Loans to occur as, and to the extent provided in the
“most favored nations” provision of Section 2.02(b)(v) as if such Indebtedness
was incurred as an Incremental Term Loan hereunder); provided that the Escrow
Assumption with respect to any Escrow Permitted Ratio Debt shall not be
permitted unless on the date thereof (after giving effect thereto) the
conditions set forth above would be satisfied if the Borrower was borrowing such
Permitted Ratio Debt on the date of such Escrow Assumption; provided further any
Escrow Permitted Ratio Debt shall not constitute Permitted Unsecured Ratio Debt
unless the Escrow Assumption with respect thereto shall have occurred.

 

“Permitted Unsecured Ratio Debt” means unsecured Indebtedness of the Borrower so
long as, (I) on a pro forma basis after giving effect thereto and the use of
proceeds thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Secured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of such Indebtedness or any simultaneous incurrence of
Permitted Secured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 only on the date of the
initial incurrence of (or commitment in respect of) such Indebtedness, (II) no
Default shall have occurred and be continuing after giving effect thereto,
(III) the Borrower shall be in compliance with Section 6.10 on a pro forma basis
as of the last day of the most recently completed Test Period after giving
effect to the incurrence of any such Indebtedness and the use of proceeds
thereof,

 

32

--------------------------------------------------------------------------------


 

(IV) other than with respect to either Indebtedness the aggregate principal
amount of which does not exceed $50,000,000 or Indebtedness issued in exchange
for the IAC 2012 Senior Notes in connection with the Match Transactions, the
maturity date of such Indebtedness shall be no earlier than the later of (x) 90
days following the Revolving Termination Date and (y) 90 days after the
scheduled final maturity date of any then outstanding Term Loans,Latest Maturity
Date then in effect and such Indebtedness shall not require any mandatory
prepayments other than Permitted Mandatory Prepayments, (V) such Indebtedness
(w) shall not require scheduled amortization payments (excluding the final
installment thereof) in excess of 1.00% per annum of the original aggregate
principal amount thereof, (x) shall not have a Weighted Average Life to Maturity
that is shorter than the then longest remaining Weighted Average Life to
Maturity of any then outstanding Term Loans, (y) shall have no financial
maintenance covenants of a different type than those set forth in Section 6.10,
and no financial maintenance covenants that are more restrictive than those set
forth in Section 6.10, and (z) does not have negative covenants and/or default
provisions that, taken as a whole, are materially more restrictive than those
applicable to this Agreement as determined in good faith by the Borrower unless,
in each case of clauses (y) and (z) such terms become applicable only after the
Revolving Facility shall have matured or been terminated and any Term Loans
existing at such date have been paid in full and (VI) such Indebtedness shall
not be guaranteed by any subsidiaries of the Borrower other than Guarantees by
the Guarantors that by their terms are subordinated in right of payment to the
Obligations; provided that the Escrow Assumption with respect to any Escrow
Permitted Ratio Debt shall not be permitted unless on the date thereof (after
giving effect thereto) the conditions set forth above would be satisfied if the
Borrower was borrowing such Permitted Ratio Debt on the date of such Escrow
Assumption; provided further, any Escrow Permitted Ratio Debt shall not
constitute Permitted Unsecured Ratio Debt until the Escrow Assumption with
respect thereto shall have occurred.

 

“person” and “group” have the meanings given to them for purposes of
Section 13(d) and 14(d) of the Exchange Act or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

 

“Plan” means an employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of
Section 302 and Title IV of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or if such plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.18.

 

“Pledge Agreement” means the Pledge Agreement by the Borrower and the Subsidiary
Guarantors and during the Shared Collateral Period (if any), the members of the
IAC Group, substantially in the form of Exhibit D.

 

“Pre-IPO Note” means any intercompany debt (i) owed by the Borrower to any
member of the IAC Group, (ii) incurred within 30 days prior to the Match
Offering, (iii) having a maturity not in excess of 30 days, (iv) that by its
terms is subordinated in right of payment to the obligations under the Senior
Secured Credit Facilities, and (v) that is designated as such by the Borrower.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.

 

“Pricing Grid” means the table below:

 

Consolidated Net Leverage Ratio

 

Commitment Fee Rate

 

Applicable Rate for
Eurocurrency Loans

 

Applicable Rate for
ABR Loans

 

>4.00:1.00

 

0.40

%

2.25

%

1.25

%

<4.00:1.00 but >3.00:1.00

 

0.35

%

2.00

%

1.00

%

<3.00:1.00 but >2.00:1.00

 

0.30

%

1.75

%

0.75

%

<2.00:1.00

 

0.25

%

1.50

%

0.50

%

 

33

--------------------------------------------------------------------------------


 

For the purposes of the Pricing Grid, changes in the Applicable Rate and
Commitment Fee Rate resulting from changes in the Consolidated Net Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Section 5.01 and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 5.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply.  In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply.  Each determination of the Consolidated Net Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Princeton Review Group” means the line of business operated by TPR Education
Offshore Holdings LLC and its subsidiaries as of the Term B-1 Effective Date as
reasonably determined by the Borrower.

 

“Pro Rata Extension Offer” has the meaning assigned to such term in
Section 2.19(a).

 

“Public Lender” has the meaning assigned to such term in Section 9.18.

 

“Purchase Offer” has the meaning assigned to such term in Section 2.21(a).

 

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests.  Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon).

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Australian Dollars,
as the bid rate observed by the relevant Reference Bank for Australian Dollars
denominated bank accepted bills and negotiable certificates of deposit issued by
banks which are for the time being designated “Prime Banks” by the Australian
Financial Markets Association that have a remaining maturity equal to the
relevant Interest Period;

 

(b)                                 in relation to Loans in Canadian Dollars, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bankers acceptances which have been accepted by banks which are for
the time being customarily regarded as being of appropriate credit standing for
such purpose with a term to maturity equal to the relevant period; and

 

34

--------------------------------------------------------------------------------


 

(c)                                  in relation to Loans in any currency other
than AUD, CAD and Euros, as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period; and

 

provided, that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement

 

“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank) and are reasonably
acceptable to the Borrower.

 

“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

 

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.20(e).

 

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.20(a).

 

“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:

 

(a)                                 the principal amount (and accreted value, in
the case of Indebtedness issued at a discount) of the Refinancing Indebtedness
does not exceed the principal amount (and accreted value, as the case may be) of
the Refinanced Indebtedness plus the amount of accrued and unpaid interest on
the Refinanced Indebtedness, any premium paid to the holders of the Refinanced
Indebtedness and expenses incurred in connection with the incurrence of the
Refinancing Indebtedness;

 

(b)                                 the obligor of Refinancing Indebtedness does
not include any Person (other than the Borrower or any Restricted Subsidiary)
that is not an obligor of the Refinanced Indebtedness;

 

(c)                                  if the Refinanced Indebtedness was by its
terms subordinated in right of payment to the Loans or the Guarantee Agreement,
as the case may be, then such Refinancing Indebtedness, by its terms, is
subordinate in right of payment to the Loans or the Guarantee Agreement, as the
case may be, at least to the same extent as the Refinanced Indebtedness;

 

(d)                                 the Refinancing Indebtedness has a final
stated maturity either (a) no earlier than the Refinanced Indebtedness being
redeemed or refinanced or (b) after the date that is 90 days after the last
maturity date applicable to the Loans at the time the Refinancing Indebtedness
is incurred; and

 

(e)                                  the portion, if any, of the Refinancing
Indebtedness that is scheduled to mature on or prior to the last maturity date
applicable to the Loans at the time the Refinancing Indebtedness is incurred has
a Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred that is equal to or greater than the Weighted Average Life to Maturity
of the portion of the Refinanced Indebtedness being redeemed or refinanced that
is scheduled to mature on or prior to the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred (provided that
Refinancing Indebtedness in respect of Refinanced Indebtedness that has no
amortization may provide for amortization installments, sinking fund payments,
senior maturity dates or other required payments of principal of up to 1% of the
aggregate principal amount per annum).

 

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

 

35

--------------------------------------------------------------------------------


 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Related Business” means any business in which the Borrower or any Restricted
Subsidiary was engaged on the Closing Date or any reasonable extension of such
business and any business related, ancillary or complementary to any business of
the Borrower or any Restricted Subsidiary in which the Borrower or any
Restricted Subsidiary was engaged on the Closing Date or any reasonable
extension of such business.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.20(c).

 

“Replacement Revolving Facility Commitments” has the meaning assigned to such
term in Section 2.20(c).

 

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).

 

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.20(c).

 

“Repricing Event” means (i) any prepayment or repayment of Term B-1 Loans with
the proceeds of, or conversion of all or any portion of the Term B-1 Loans into,
any new or replacement term loans bearing interest with an All-in Yield less
than the All-in Yield applicable to the Term B-1 Loans subject to such event (as
such comparative yields are determined by the Administrative Agent); provided
that in no event shall any prepayment or repayment of Term B-1 Loans in
connection with a Change of Control constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the All-in Yield applicable to the
Term B-1 Loans (it being understood that any prepayment premium with respect to
a Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 2.16(c)).

 

“Required Lenders” means, at any time, Lenders having Term Loans and Revolving
Commitments (or, if the Revolving Commitments have terminated, Total Revolving
Exposure outstanding) that, taken together, represent more than 50% of the sum
of (x) all Term Loans and (y) all Revolving Commitments (or, if the Revolving
Commitments have terminated, Total Revolving Exposure outstanding) at such time;
provided, that the Term Loans, Revolving Commitments and Total Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

 

“Required Percentage” means, with respect to any Excess Cash Flow Period, 75%;
provided, that, if the Secured Net Leverage Ratio as of the end of such Excess
Cash Flow Period is (x) less than or equal to 2.25 to 1.00 but greater than 2.00
to 1.00, such percentage shall be 50%, (y) less than or equal to 2.00 to 1.00
but greater than 1.50 to 1.00, such percentage shall be 25% or (z) less than or
equal to 1.50 to 1.00, such percentage shall be 0%.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Commitments (or if the Revolving Commitments have terminated, Total
Revolving Exposure outstanding) that, taken together, represent more than 50% of
the sum of all Revolving Commitments (or, if the Revolving Commitments have
terminated, Total Revolving Exposure outstanding at such time; provided, that
the Revolving Commitments and Total Revolving Exposure outstanding of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.

 

“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

36

--------------------------------------------------------------------------------


 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests or (c) any Junior Debt
Restricted Payment.

 

“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.

 

“Retained Excess Cash Flow Amount” means, as at any date of determination, an
amount determined on a cumulative basis equal to, without duplication, (a) the
cumulative amount of Excess Cash Flow for all Excess Cash Flow Periods completed
prior to such date, plus (b) the cumulative amount of all Declined Prepayment
Amounts, plus (c) following the date of the Match Offering, the net cash
proceeds of any sale of Qualified Equity Interests by, or capital contribution
to the common equity of, the Borrower, minus (d) the amount of such Excess Cash
Flow required to be applied to prepay the Loans pursuant to
Section 2.08(d) during or with respect to such applicable Excess Cash Flow
Periods (without giving effect to any reduction in respect of prepayments of
Indebtedness as provided in clauses (ii)(a) and (b) thereof), minus (e) the
cumulative amount of Restricted Payments made with Retained Excess Cash Flow
from and after the Term B-1 Effective Date and on or prior to such time, minus
(f) the cumulative amount of Investments made with Retained Excess Cash Flow
from and after the Term B-1 Effective Date and on or prior to such time (net of
any dividends, distributions, profits, returns or similar amounts in respect of
any such Investments).

 

“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms of this Agreement
(including as increased, extended or replaced as provided in Section 2.02, 2.19
and 2.20).  The original aggregate Dollar Amount of all Revolving Commitments is
$500,000,000.

 

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.

 

“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.

 

“Revolving Fee Payment Date” means (a) the third Business Day following the last
day of each March, June, September and December during the Revolving Commitment
Period and (b) the last day of the Revolving Commitment Period.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).

 

“Revolving Termination Date” means the fifth anniversary of the Closing Date.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S.

 

37

--------------------------------------------------------------------------------


 

Department of State, the United Nations Security Council or the European Union
or Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Indebtedness of the Borrower and its Restricted Subsidiaries secured by a
Lien on any assets of the Borrower and its Restricted Subsidiaries as of the
last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP but excluding, on and prior to the
Separation Date, Indebtedness consisting of guarantees by any one or more
members the Match Group of Indebtedness of any one or more members of the IAC
Group) minus the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries on such date in an amount not to exceed
(x) prior to the Term B-1 Loan Repayment Date, $100,000,000 and (y) on or after
the Term B-1 Loan Repayment Date, $200,000,000 to (ii) Consolidated EBITDA for
such Test Period.

 

(A)                               The Secured Net Leverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period;

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000, which is solely excluded from the definition of
Asset Sale pursuant to clause (7) of such definition ), (y) Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Revocation)) incurring Acquired
Indebtedness and also including any Consolidated EBITDA associated with any such
Asset Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or subsequent to such
period and on or prior to the date of such calculation, in each case that are
expected to have a continuing impact and are factually supportable, and which
adjustments the Borrower determines are reasonable as set forth in an Officer’s
Certificate; provided that the aggregate amount of all such cost savings and
synergies pursuant to this clause (A)(2) and the second paragraph of the
definition of “Consolidated EBITDA” shall in no event exceed 10% of Consolidated
EBITDA for such period calculated prior to giving effect to such pro forma
adjustments) occurring during the Test Period or at any time subsequent to the
last day of the Test Period and on or prior to the date of determination, as if
such pro forma event occurred on the first day of the Test Period and;

 

38

--------------------------------------------------------------------------------


 

provided, further, that asset sales described in clause (A)(2)(x) in an
aggregate amount not to exceed $50,000,000 in any Test Period shall not be
required to be given pro forma effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Secured Net Leverage Ratio with respect to any Indebtedness
being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Secured Parties” has the meaning assigned to such term in the Pledge Agreement.

 

“Separation Date” means the date on which the Borrower is designated as an
Unrestricted Subsidiary under and in accordance with the IAC Credit Agreement
and each of the indentures governing the IAC Senior Notes, as applicable, in
connection with the Match Transactions.

 

“Shared Collateral Period” means the period, if any, beginning on the 60th day
following the Closing Date (as such date may be extended by up to 30 days at the
written request of the Borrower with the written consent of the Administrative
Agent (not to be unreasonably withheld or delayed)) (if the Separation Date has
not occurred on or prior to such date) and ending on the Separation Date.Senior
Notes” means the up to $500,000,000 aggregate principal amount of 6.75% Senior
Notes due 2022 issued by the Borrower in connection with the offer to exchange
any and all outstanding IAC 2012 Senior Notes launched on October 16, 2015, and
any exchange notes related thereto.

 

“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Subsidiary
Guarantor and any Person that (i) at the time such Swap Agreement is entered
into is a Lender or an Agent Party or an Affiliate of a Lender or an Agent Party
or (ii) in the case of any such Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date, a Lender or an Agent Party or an
Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.

 

“Specified Time” means approximately 11:00 a.m., London time.

 

“Standard & Poor’s” means Standard & Poor’s Rating Services a division of The
McGraw-Hill Companies, Inc.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

39

--------------------------------------------------------------------------------


 

“subsidiary” means, with respect to any Person (the “parent”):

 

(1)                                 any corporation, limited liability company,
association or other business entity of which more than 50% of the total voting
power of the Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other subsidiaries of such Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a subsidiary of such
Person or (b) the only general partners of which are such Person or one or more
subsidiaries of such Person (or any combination thereof).

 

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor of any obligations under this Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means Bank of America, N.A..

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term B-1 Commitment” means, as to any Term B-1 Lender, the obligation of such
Term B-1 Lender to make Term B-1 Loans in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I of the
Incremental Assumption Agreement No. 1 or in the Assignment and Assumption or
Incremental Assumption Agreement pursuant to which such Term B-1 Lender became a
party hereto as the same may be changed from time to time pursuant to the terms
of this Agreement (including as increased, extended or replaced as provided in
Section 2.02, 2.19 and 2.20).  The original aggregate amount of all Term B-1
Commitments is $800,000,000.

 

“Term B-1 Effective Date” has the meaning assigned to such term in the
Incremental Assumption Agreement No. 1.

 

“Term B-1 Facility” means the credit facility constituted by the Term B-1
Commitments and the Term B-1 Loans thereunder.

 

“Term B-1 Lender” means each Lender that has a Term B-1 Commitment or that holds
Term B-1 Loans.

 

“Term B-1 Loan Repayment Date” means the date on which all Term B-1 Loans are no
longer outstanding.

 

40

--------------------------------------------------------------------------------

 

“Term B-1 Loans” means the Term Loans made pursuant to the Term B-1 Commitment.

 

“Term B-1 Maturity Date” means the date that is seven years from the Term B-1
Effective Date; provided that, if any Senior Notes remain outstanding on the
date that is 91 days prior to the maturity date of the Senior Notes, the Term
B-1 Maturity Date shall be the date that is 91 days prior to the maturity date
of the Senior Notes.

 

“Term Facility” means a credit facility in respect of Term Loans hereunder
including the Term B-1 Facility.

 

“Term Lender” means each Lender that holds Term Loans.

 

“Term Loan Commitment” means any Commitment in respect of Term Loans including
the Term B-1 Commitments.

 

“Term Loan Standstill Period” has the meaning assigned to such term in
Section 7.01(d).

 

“Term Loans” means the Term B-1 Loans, any Incremental Term Loan, Extended Term
Loan or Refinancing Term Loans incurred hereunder; provided that no Escrow
Incremental Term Loan shall be deemed to be a Term Loan outstanding hereunder
until the Escrow Assumption with respect thereto shall have occurred.

 

“Test Period” means the four consecutive fiscal quarter period most recently
ended; provided that, prior to the first date that financial statements shall
have been delivered pursuant to Section 5.01, the Test Period in effect shall be
the period of four consecutive fiscal quarters of the Borrower ended June 30,
2015.  A Test Period may be designated by reference to the last day thereof
(i.e. the June 30, 2015 Test Period refers to the period of four consecutive
fiscal quarters of the Borrower ended June 30, 2015), and a Test Period shall be
deemed to end on the last day thereof.

 

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $50,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or Asset Sale
had occurred on the last day of the fiscal period covered by such balance
sheet).

 

“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.

 

“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.

 

“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans and LC Exposure outstanding at such time.

 

“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the execution, delivery and performance by the Loan Parties of
the other Loan Documents, the borrowing of Loans and the use of proceeds
thereof.

 

“Tutor.com Group” means the line of business operated by Tutor.com, Inc. and its
subsidiaries as of the Term B-1 Effective Date as reasonably determined by the
Borrower.

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

41

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the Closing Date in a written
notice to the Administrative Agent and (c) any subsidiary of any subsidiary
described in clause (a) or (b) above; provided that (i) no Default shall have
occurred and be continuing at the time of or after giving effect to the
designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”) and
(ii) at the time of and immediately after giving effect to such Designation, the
Borrower shall be in compliance with Section 6.10; provided, further, that no
subsidiary shall be designated as an Unrestricted Subsidiary unless (w) no
creditor of such subsidiary shall have any claim (whether pursuant to a
Guarantee or otherwise) against the Borrower or any of its Restricted
Subsidiaries in respect of any Indebtedness or other obligation (except for
obligations arising by operation of law, including joint and several liability
for taxes, ERISA and similar items) of such subsidiary (collectively,
“Unrestricted Subsidiary Support Obligations”), except pursuant to Investments
which are made in accordance with Section 6.11; (x) such subsidiary is not party
to any transaction with the Borrower or any Restricted Subsidiary unless the
terms of such transaction complies with Section 6.06 and (y) no Investments may
be made in any such subsidiary by the Borrower or any Restricted Subsidiary
except to the extent permitted under Section 6.11 other than Section 6.11(e) (it
being understood that, if a subsidiary is designated as an Unrestricted
Subsidiary after the Closing Date, the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the subsidiary so designated shall be deemed to be an Investment made as of the
time of such designation and shall be subject to the limits set forth in
Section 6.11 (other than Section 6.11(e))).  It is understood that Unrestricted
Subsidiaries shall be disregarded for the purposes of any calculation pursuant
to this Agreement relating to financial matters with respect to the Borrower.

 

The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) (x) the Consolidated Net
Leverage Ratio shall be less than or equal to the Consolidated Net Leverage
Ratio and (y) the Interest Coverage Ratio shall be equal to or higher than the
Interest Coverage Ratio, in each case, then required to be maintained by the
Borrower pursuant to Section 6.10 and (ii) no Default shall be in existence( a
“Revocation”).  Upon any Revocation, such Unrestricted Subsidiary shall
constitute a Restricted Subsidiary for all purposes of this Agreement and the
Borrower shall comply with Section 5.09 if such subsidiary is a Material
Domestic Subsidiary.  In the case of any Revocation, if the designation of such
subsidiary as an Unrestricted Subsidiary caused the available basket amount
referred to in Section 6.11 (other than Section 6.11(e)) to be utilized by an
amount equal to the aggregate Fair Market Value of all outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in the subsidiary so
designated (the amount so utilized, the “Designation Amount”), then, effective
upon such Revocation, such available basket amount shall be increased by the
lesser of (i) the Designation Amount and (ii) the aggregate Fair Market Value of
all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in such subsidiary at the time of such Revocation.

 

“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”

 

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).

 

“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

 

42

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02                        Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

SECTION 1.03                        Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated, amended and restated,
extended or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The foregoing standards shall also
apply to the other Loan Documents.

 

SECTION 1.04                        Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that for purposes of any determinations associated with leases, including,
without limitation, determinations of whether such leases are capital leases,
whether obligations under such leases are Capital Lease Obligations, the amount
of any Capital Lease Obligations associated with such leases, and the amount of
operating expenses associated with such leases, Consolidated EBITDA,
Consolidated Interest Expense, Indebtedness, the Consolidated Net Leverage
Ratio, the Secured Net Leverage Ratio and the Interest Coverage Ratio shall be
determined based on generally accepted accounting principles in the United
States of America in effect on the Closing Date; provided, further, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

SECTION 1.05                        Change of Currency.  Each provision of this
Agreement also shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify after consultation with
the Borrower to be appropriate to the extent necessary to reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency.

 

43

--------------------------------------------------------------------------------


 

SECTION 1.06                        Currency Equivalents Generally.

 

(a)                                 Unless the context otherwise requires, any
amount specified in this Agreement to be in Dollars shall also include the
Dollar Amount of any Alternative Currency.  The maximum amount of Indebtedness
and other threshold amounts that the Borrower and its Restricted Subsidiaries
may incur under Article VI shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness and other threshold amounts solely as a result of
fluctuations in the exchange rate of currencies.  When calculating capacity for
the incurrence of additional Indebtedness and other threshold amounts by the
Borrower and any Restricted Subsidiary, the exchange rate of currencies shall be
measured as of the date of such calculation.

 

(b)                                 (i) The Administrative Agent shall determine
the Dollar Amount of any Letter of Credit denominated in an Alternative Currency
as of the date of the issuance thereof and on the first Business Day of each
calendar month on which such Letter of Credit is outstanding, in each case using
the Exchange Rate in effect on the date of determination, and each such amount
shall be the Dollar Amount of such Letter of Credit until the next required
calculation thereof pursuant to this Section.  The Administrative Agent shall in
addition determine the Dollar Amount of any Letter of Credit denominated in an
Alternative Currency as provided in Sections 2.17(e) and 2.17(l).

 

(ii)                                  The Administrative Agent shall determine
the Dollar Amount of any Borrowing denominated in an Alternative Currency on or
about the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate in effect on the date of determination, and
each such amount shall, except as provided in the next sentence, be the Dollar
Amount of such Borrowing until the next required calculation thereof pursuant to
this Section.

 

(iii)                               The Administrative Agent may also determine
the Dollar Amount of any Borrowing or Letters of Credit denominated in an
Alternative Currency as of such other dates as the Administrative Agent shall
determine, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the Dollar Amount of such Borrowing
or Letter of Credit until the next calculation thereof pursuant to this Section.

 

(iv)                              The Administrative Agent shall notify the
Borrower, the applicable Lenders and the Issuing Bank of each determination of
the Dollar Amount of each Letter of Credit, Borrowing and LC Disbursement.

 

(c)                                  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any other
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
times.

 

ARTICLE II

 

The Credits

 

SECTION 2.01                        Revolving Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
from time to time during the Revolving Commitment Period, each Revolving Lender
severally agrees to make to the Borrower revolving credit loans denominated in
Dollars or an Alternative Currency (“Revolving Loans”) in an aggregate principal
amount that will not result at the time of such Borrowing in (A) the Dollar
Amount of such Lender’s Outstanding Revolving Credit under the Revolving
Commitments exceeding such Lender’s Revolving Commitment or (B) the Dollar
Amount of Revolving Loans in Alternative Currencies exceeding the Alternative
Currency Revolving Sublimit.  During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurocurrency
Loans or, in the case of Revolving Loans in Dollars, ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.03 and 2.05.(b) Each Revolving Loan under the Revolving Commitments
shall be made as part of a Borrowing consisting of

 

44

--------------------------------------------------------------------------------


 

Revolving Loans made by the Revolving Lenders thereunder ratably in accordance
with their respective Revolving Commitments.  The failure of any Revolving
Lender to make any Revolving Loan required to be made by it shall not relieve
any other Revolving Lender of its obligations hereunder; provided that the
Revolving Commitments of the Revolving Lenders are several and no Revolving
Lender shall be responsible for any other Revolving Lender’s failure to make
Revolving Loans as required.  When more than one Class of Revolving Loans
exists, each Borrowing of Revolving Loans shall be made pro rata across each
Class.

 

(b)                                 Subject to the terms and conditions hereof
and in the Incremental Assumption Agreement No. 1, each Term B-1 Lender
severally agrees to make to the Borrower Term B-1 Loans denominated in Dollars
on the Term B-1 Effective Date in an amount equal to such Term B-1 Lender’s Term
B-1 Commitment.  Term B-1 Loans that are repaid or prepaid may not be
reborrowed.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or comparable amounts determined by the Administrative
Agent in the case of Alternative Currency).  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate principal amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate principal amount that is
equal to the entire unused balance of the Total Revolving Commitmentsapplicable
outstanding Commitment.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurocurrency Revolving Borrowings outstanding.

 

SECTION 2.02                        Incremental Revolving Commitments and
Incremental Term Loans.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Commitments, as applicable, in an
amount not to exceed the Incremental Amount available at the time such
Incremental Term Loans are funded or established (if commitments in respect of
such Incremental Term Loans are established on a date prior to funding) or
Incremental Revolving Commitments are established (except, in each case, as set
forth in the final paragraph under Section 6.01) from one or more Incremental
Term Lenders and/or Incremental Revolving Lenders (which, in each case, may
include any existing Lender (but no such Lender shall be required to participate
in any such Incremental Facility without its consent), but shall be required to
be persons which would qualify as assignees of a Lender in accordance with
Section 9.05) willing to provide such Incremental Term Loans and/or Incremental
Revolving Commitments, as the case may be, in their sole discretion; provided
that (i) each Incremental Revolving Lender providing a commitment to make
revolving loans shall be subject to the approval of the Administrative Agent
and, to the extent the same would be required for an assignment under
Section 9.05, the Issuing Bank (which approvals shall not be unreasonably
withheld, conditioned or delayed) and (ii) the aggregate principal amount of
Incremental Term A Loans permitted to be incurred hereunder shall not exceed
$250,000,000.  Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Commitments being requested
(which shall be in minimum increments of $5,000,000 and a minimum amount of
$10,000,000, or equal to the remaining Incremental Amount or, in each case, such
lesser amount approved by the Administrative Agent), (ii) the date on which such
Incremental Term Loan Commitments and/or Incremental Revolving Commitments are
requested to become effective and (iii) whether such Incremental Facility is an
Incremental Term A Facility.

 

(b)                                 The Borrower and each Incremental Term
Lender and/or Incremental Revolving Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation (including, without limitation, amendments to this Agreement) as
the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of such Incremental Term Lender and/or Incremental
Revolving Commitment of such Incremental Revolving Lender.  Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental Term
Loans and/or Incremental Revolving Commitments; provided that:

 

(i)                                     any Incremental Revolving Commitments
shall have the same terms as the Revolving Commitments, shall require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Termination Date and shall be on the same terms and pursuant to the same
documentation applicable to the Revolving Commitments,

 

45

--------------------------------------------------------------------------------


 

(ii)                                  except with respect to any Escrow
Incremental Term Loans until the assumption by the Borrower thereof, the
Incremental Term Loans shall not be guaranteed by any subsidiaries of the
Borrower that do not guarantee the Obligations and shall be secured on a pari
passu basis by the same Collateral (and no additional Collateral) securing the
Obligations,

 

(iii)                               the scheduled final maturity date of any
Incremental Term A Facility shall be no earlier than the Revolving Termination
Date and the scheduled final maturity date of any other Incremental Term
Facility shall be no earlier than the later of (x) 90 days following the
Revolving Termination Date and (y) the scheduled final maturity date of any then
outstanding Term Loans,

 

(iv)                              no Incremental Facility (other than the Term
B-1 Term Loans incurred on the Term B-1 Effective Date and an Incremental Term A
Facility) shall require scheduled amortization payments (excluding the final
installment thereof) in excess of 1.00% per annum of the original aggregate
principal amount thereof; and

 

(v)                                 any Incremental Term Facility shall be on
terms (other than pricing, amortization, maturity, prepayment premiums and
mandatory prepayments) and pursuant to documentation substantially similar to
the Revolving Facility or otherwise reasonably acceptable to the Administrative
Agent; provided that such Incremental Facilities (x) shall have no financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, and no financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10, (y) in the
case of the first Incremental Term Facility to be incurred under this Agreement,
shall not have negative covenants and/or default provisions that are more
restrictive than those applicable to the Revolving Facility and (z) in the case
of each other Incremental Term Facility,6.10 and (y) shall not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to the Revolving Facility as determined in
good faith by the Borrower unless, in each case of clauses (x), and (y) and
(z) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements); (II) become applicable only after the Revolving Facility shall
have matured or been terminated and any Term Loans existing at such date have
been paid in full or (III) apply to Escrow Incremental Term Loans solely until
the Escrow Assumption with respect thereto occurs; provided, however, with
respect to any Incremental Term Loans, the All-in Yield shall be as agreed by
the respective Incremental Term Lenders and the Borrower, except that the All-in
Yield in respect of any such Incremental Term Loans may exceed the All-in Yield
in respect of the Term B-1 Loans by no more than 0.50%, or if it does so exceed
such All-in Yield (such difference, the “Term Yield Differential”) then the
Applicable Rate (or the “LIBOR floor” as provided in the following proviso)
applicable to such Term B-1 Loans shall be increased such that after giving
effect to such increase, the Term Yield Differential shall not exceed 0.50%;
provided, that to the extent any portion of the Term Yield Differential is
attributable to a higher “LIBOR floor” being applicable to such Incremental Term
Loans, such floor shall only be included in the calculation of the Term Yield
Differential to the extent such floor is greater than the Adjusted LIBO Rate in
effect for an Interest Period of three months’ duration at such time, and, with
respect to such excess, the “LIBOR floor” applicable to the outstanding Term B-1
Loans shall be increased to an amount not to exceed the “LIBOR floor” applicable
to such Incremental Term Loans prior to any increase in the Applicable Rate
applicable to such Term B-1 Loans then outstanding.

 

(c)                                  Each party hereto hereby agrees that, upon
the effectiveness of any Incremental Assumption Agreement, this Agreement shall
be amended or amended and restated to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loan
Commitments and/or Incremental Revolving Commitments evidenced thereby as
provided for in Section 9.02.  Any amendment or amendment and restatement to
this Agreement or any other Loan Document that is necessary to effect the
provisions of this Section 2.02 (including, without limitation, to provide for
the establishment of Incremental Term Loans) and any such collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing between the Administrative Agent and the Borrower and furnished to
the other parties hereto.

 

(d)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Escrow Incremental Term Loans
which shall be incurred by an Escrow Borrower.  Such notice shall set forth
(i) the amount of

 

46

--------------------------------------------------------------------------------


 

the Escrow Incremental Term Loans being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000, or equal to the
then remaining Incremental Amount or, in each case, such lesser amount approved
by the Administrative Agent), (ii) the date on which such Escrow Incremental
Term Loans are requested to be borrowed by the Escrow Borrower and (iii) the
identity of the Escrow Borrower.  The Escrow Incremental Term Loans shall be
incurred by an Escrow Borrower; provided that:

 

(i)                                     prior to the Escrow Assumption thereof,
the Escrow Incremental Term Loans shall be incurred pursuant to and governed by
loan documentation and escrow documentation, if any, separate from this
Agreement and the other Loan Documents, which such loan documentation shall
specify (A) the terms of the Escrow Assumption Agreement, (B) the terms of the
Incremental Term Loans following the Escrow Assumption of such Escrow
Incremental Term Loans and (C) that following the Escrow Assumption, the lenders
thereunder shall agree to be bound by this Agreement and the other Loan
Documents as permitted to be amended by Section 2.02(c) and Section 9.02 ;

 

(ii)                                  unless otherwise agreed by the
Administrative Agent, the administrative agent and escrow agent, if any, for
such Escrow Incremental Term Loans shall be the Administrative Agent; provided
that if the Administrative Agent acts as administrative agent for such Escrow
Incremental Term Loans, the Administrative Agent in its capacity as
administrative agent for such Escrow Incremental Term Loans shall receive
(A) documentation and other information requested by the Lenders that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the date on
which such Escrow Incremental Term Loans are requested to become effective and
(B) all documents and legal opinions consistent with those delivered on the
Closing Date as to such matters as are reasonably requested by the
Administrative Agent in its capacity as administrative agent for such Escrow
Incremental Term Loans;

 

(iii)                               Escrow Incremental Term Loans shall not be
deemed to be outstanding under this Agreement or any other Loan Document for any
purposes hereof (including, without limitation, for purposes of any financial
calculation, the definition of “Obligations,” the definition of “Required
Lenders” or Section 7.01, 9.02 or 9.03 hereof) and the obligations with respect
thereto shall not be recourse to the Borrower or any Restricted Subsidiary, in
each case, unless and until the Escrow Assumption with respect thereto shall
have occurred;

 

(iv)                              at the time of the Escrow Assumption (A) the
conditions specified in clauses (b) and (e) of this Section 2.02 (other than the
condition in 2.02(e)(ii) with respect to complying with 4.02(c)) shall be
satisfied as if the Borrower was borrowing such Escrow Incremental Term Loans on
the date of such Escrow Assumption, (B) the Incremental Term Loan Commitments
and/or Incremental Revolving Commitments plus such Escrow Incremental Term Loans
then outstanding do not exceed the Incremental Amount at such time and (C) the
aggregate principal amount of Incremental Term A Loans outstanding (including,
if applicable, such Escrow Incremental Term Loans) incurred on or prior to such
time do not exceed $250,000,000; and

 

(v)                                 following any Escrow Assumption (A) each
Escrow Incremental Term Loan assumed by the Borrower shall be deemed outstanding
under this Agreement as an Incremental Term Loan, (B) each of the lenders of
such Escrow Incremental Term Loan shall be deemed to be Lenders hereunder,
(C) Escrow Incremental Term Loans that were Eurocurrency Loans of a particular
Borrowing shall initially be Eurocurrency Loans of a Borrowing under this
Agreement with an initial Interest Period equal to the then remaining Interest
Period for such Borrowing under this Agreement (and with the same Eurocurrency
Rate) and (D) Escrow Incremental Term Loans assumed by the Borrower that were
ABR Loans shall initially be ABR Loans under this Agreement.

 

(e)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Commitment shall
become effective under this Section 2.02 unless (i) no Default or Event of
Default shall exist after giving pro forma effect to such Incremental Term Loan
Commitment or Incremental Revolving Commitment and the incurrence of
Indebtedness thereunder and use of proceeds therefrom; provided, that in the
event that any tranche of

 

47

--------------------------------------------------------------------------------


 

Incremental Facilities that are used to finance an acquisition permitted
hereunder, to the extent the Incremental Lenders participating in such
Incremental Facility agree, the foregoing clause (i) shall be tested at the time
of the execution of the acquisition agreement related to such acquisition
(provided, that such Incremental Lenders shall not be permitted to waive any
Default or Event of Default then existing or existing after giving effect to
such Incremental Facility); (ii) the conditions set forth in Section 4.02 have
been complied with whether or not a Borrowing is made under the Incremental
Facility on such date (other than clause (c) thereof which shall only be
required to be complied with if a Borrowing is made on such date); (iii) after
giving pro forma effect to such Incremental Term Loan Commitment or Incremental
Revolving Commitment and the incurrence of Indebtedness thereunder (assuming
such commitments are fully drawn on such date) and use of proceeds therefrom the
Borrower would be in compliance with Section 6.10 as of the last day of the most
recently ended Test Period only on the date of the initial incurrence of (or
commitment in respect of) such Indebtedness; and (iv) the Administrative Agent
shall have received documents and legal opinions consistent with those delivered
on the Closing Date as to such matters as are reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.

 

(f)                                   Upon each increase in the establishment of
any Incremental Revolving Commitments pursuant to this Section 2.02, each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Incremental Revolving Lender providing a portion
of the Incremental Revolving Commitments in respect of such increase, and each
such Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
(including each such Incremental Revolving Lender) will equal such Lender’s
Revolving Commitment Percentage and if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Incremental Revolving Commitments either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to an
Incremental Revolving Lender (in each case, reflecting such Incremental
Revolving Commitments, such that Revolving Loans are held ratably in accordance
with each Lender’s pro rata share, after giving effect to such increase), which
prepayment or assignment shall be accompanied by accrued interest on the
Revolving Loans being prepaid.  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.  If there
is a new Revolving Borrowing on such Incremental Revolving Commitment Closing
Date, the Revolving Lenders after giving effect to such Incremental Revolving
Commitments shall make such Revolving Loans in accordance with Section 2.01.

 

SECTION 2.03                        Procedure for Revolving Loan Borrowing.

 

(a)                                 To request a Revolving Borrowing or a Term
B-1 Loan Borrowing on any Business Day, the Borrower shall notify the
Administrative Agent of such request (x) in the case of ABR Loans, by telephone
(which notice must be received by the Administrative Agent prior to 12:00 noon,
New York City time on the requested Borrowing Date) or (y) in the case of
Eurocurrency Loans, in writing (which notice must be received by the
Administrative Agent prior to 12:00 noon, New York City time not less than
(A) three Business Days prior to the requested Borrowing Date for Dollar
Revolving Borrowing requests and (B) four Business Days prior to the requested
Borrowing Date for Alternative Currency Revolving Borrowing requests).  Any
telephonic borrowing request shall be irrevocable and(but may be conditioned on
the occurrence of any event if the borrowing request includes a description of
such event; provided that the relevant Lenders shall still be entitled to the
benefits of Section 2.13) and any telephonic borrowing request shall be
confirmed promptly in writing.  Each such telephonic and written borrowing
request shall specify the amount, currency and Type of Borrowing to be borrowed
and the requested Borrowing Date.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each relevant Revolving Lender
thereof.  For the avoidance of doubt, subject to Section 2.11, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith and all Revolving Loans made in Alternative
Currencies shall be Eurocurrency Loans.

 

(b)                                 If no election as to the Type of Revolving
Borrowing is specified for a Revolving Borrowing in Dollars, then the requested
Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with

 

48

--------------------------------------------------------------------------------


 

respect to any requested Eurocurrency Revolving Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.  If
no currency is specified for a Revolving Borrowing, the requested Borrowing
shall be in Dollars.  In making any determination of the Dollar Amount for
purposes of calculating the amount of Revolving Loans to be borrowed from the
respective Lenders on any date, the Administrative Agent shall use the relevant
Exchange Rate in effect on the date on which the Borrower delivers a borrowing
request for such Revolving Loans pursuant to the provisions of Section 2.03(a).

 

SECTION 2.04                        Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds (x) in the case of any Loan denominated in Dollars, by 3:00
p.m. New York City time and (y) in the case of any Loan denominated in an
Alternative Currency, by 12:00 noon local time in the place of settlement for
such Alternative Currency, in each case to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or to any
other account as shall have been designated by the Borrower in writing to the
Administrative Agent in the applicable borrowing request.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation in the relevant currency or (ii) in the case of the Borrower, the
interest rate applicable to such Loans in the case of a Loan in Dollars or the
applicable Eurocurrency Rate in the case of a Revolving Loan in an Alternative
Currency.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

(c)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Sections 8.09 and 9.04(c) are several and not joint.  The failure of
any Lender to make any Loan or to fund any such participation or to make any
payment under Sections 8.09 or 9.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, other than pursuant to Section 2.18, no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to fund its participation or
to make its payment under Sections 8.09 or 9.04(c).

 

SECTION 2.05                        Interest Elections.

 

(a)                                 Each Borrowing denominated in Dollars
initially shall be of the Type specified in the applicable borrowing request,
and each Eurocurrency Borrowing in Dollars or an Alternative Currency shall have
an initial Interest Period as specified in such borrowing request.  Thereafter,
the Borrower may elect to convert any Borrowing denominated in Dollars to a
different Type or to continue such Borrowing as the same Type and may elect
successive Interest Periods for any Eurocurrency Borrowing in Dollars or, in the
case of Revolving Loans, an Alternative Currency, all as provided in this
Section.  The Borrower may elect different Types or Interest Periods, as
applicable, with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the relevant
Lenders holding the Loans comprising the relevant portion of such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

49

--------------------------------------------------------------------------------


 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a request for a Revolving Borrowing would be required
under Section 2.03, if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly in writing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify (i) the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing),
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day, (iii) in the case of a Borrowing
denominated in Dollars, whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing, and (iv) if the resulting Borrowing is a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”  If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as such for an Interest Period of one month.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing in Dollars may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) each Eurocurrency Borrowing in an
Alternative Currency shall be continued as such for an Interest Period of not
more than one month.

 

SECTION 2.06                        Termination and Reduction of Commitments. 
The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments of
any Class or, from time to time, to reduce the amount of the Revolving
Commitments of any Class; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans made on the effective date thereof, the
Outstanding Revolving Credits would exceed the Total Revolving Commitments.  Any
such reduction shall be in an amount equal to an integral multiple of $1,000,000
and not less than $5,000,000 and shall reduce permanently the Revolving
Commitments of such Class then in effect.

 

SECTION 2.07                        Repayment of Loans; Evidence of Debt.

 

(a)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

(b)                                 The Borrower unconditionally promises to pay
the then unpaid principal amount of each Revolving Loan on the Revolving
Termination Date.

 

(c)                                  The Borrower shall repay principal of
outstanding Term B-1 Loans on the last Business Day of each March, June,
September and December of each year (commencing on the applicable day of the
first full fiscal quarter of the Borrower after the Term B-1 Effective Date) and
on the Term B-1 Maturity Date, in an aggregate principal

 

50

--------------------------------------------------------------------------------

 

amount of such Term B-1 Loans equal to (A) in the case of quarterly payments due
prior to the Term B-1 Maturity Date, an amount equal to 1.25% of the aggregate
principal amount of such Term B-1 Loans incurred on the Term B-1 Effective Date,
and (B) in the case of such payment due on the Term B-1 Maturity Date, an amount
equal to the then unpaid principal amount of such Term B-1 Loans outstanding.

 

(d)                                 (c) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(e)                                  (d) The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
relevant Lenders and each relevant Lender’s share thereof.

 

(f)                                   (e) The entries made in the accounts
maintained pursuant to paragraph (c) or (d) of this Section shall be conclusive
absent manifest error of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

SECTION 2.08                        Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay Loans, in whole or in part, without premium or penalty (except as
specifically provided in the last sentence of this Section 2.08(a)), upon notice
delivered to the Administrative Agent no later than 12:00 noon, New York City
time (or in the case of an Alternative Currency, 11:00 a.m., London time), not
less than three Business Days prior thereto, in the case of Eurocurrency Loans,
no later than 12:00 noon, New York City time, on the date of such notice, in the
case of ABR Loans, which notice shall specify the date and amount of prepayment
and the Loans to be prepaid; provided that, if a Eurocurrency Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.13.  Each such
notice may be conditioned on the occurrence of one or more events (it being
understood that the Administrative Agent and Lenders shall be entitled to assume
that the Loans contemplated by such notice are to be made unless the
Administrative Agent shall have received written notice revoking such notice of
prepayment on or prior to the date of such prepayment).  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans) accrued interest to such date on the
amount prepaid.  Partial prepayments of Revolving Loans shall be in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (or comparable amounts determined by the Administrative Agent in the
case of Alternative Currency).  In the case of each prepayment of Loans pursuant
to this Section 2.08(a), the Borrower may in its sole discretion select the
Loans (of any Class) to be repaid, and such prepayment shall be paid to the
appropriate Lenders in accordance with their respective pro rata share of such
Loans.  If any Repricing Event occurs prior to the date occurring 12 months
after the Incremental Assumption Agreement No.1 Effective Date, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
Lender with Term B-1 Loans that are subject to such Repricing Event (including
any Lender which is replaced pursuant to Section 2.16(c) as a result of its
refusal to consent to an amendment giving rise to such Repricing Event), a fee
in an amount equal to 1.00% of the aggregate principal amount of the Term B-1
Loans subject to such Repricing Event.  Such fees shall be earned, due and
payable upon the date of the occurrence of such Repricing Event.

 

(b)                                 If at any time for any reason the sum of the
Dollar Amount of Outstanding Revolving Credit exceeds the Total Revolving
Commitments, the Borrower shall upon learning thereof, or upon the request of
the Administrative Agent, immediately prepay the Revolving Loans in an aggregate
principal amount at least equal to the amount of such excess; provided that
solely with respect to any excess resulting from currency exchange rate
fluctuations, this Section 2.08(b) shall not apply unless, on the last day of
any fiscal quarter of the Borrower, the Dollar Amount of Outstanding Revolving
Credit exceeds the Total Revolving Commitments by more than 2.5% as a result of
such fluctuations.

 

51

--------------------------------------------------------------------------------


 

(c)                                  Beginning on the ClosingTerm B-1 Effective
Date, the Borrower shall apply 100% of all cash proceeds net of all fees
(including investment banking fees), commissions, costs and other
expenses,(1) all Net Proceeds (other than Net Proceeds of the kind described in
the following clause (2)) within five (5) Business Days after receipt thereof to
prepay Term Loans in accordance with clauses (e) and (f) below; provided that no
such prepayment shall be required if, on a pro forma basis after giving effect
to such Asset Sale or Recovery Event, the Secured Net Leverage Ratio is less
than 1.50 to 1.00 and (2) all Net Proceeds from any issuance or incurrence of
Refinancing Term Loans and Replacement Revolving Facility Commitments (other
than solely by means of extending or renewing then existing Refinancing Term
Loans and Replacement Revolving Facility Commitments without resulting in any
net proceedsNet Proceeds), no later than three (3) Business Days after the date
on which such Refinancing Term Loans and/or Replacement Revolving Facility
Commitments are incurred, to prepay Term Loans and/or Revolving Commitments in
accordance with Section 2.20.

 

(d)                                 Not later than five (5) Business Days after
the date on which the annual financial statements are, or are required to be,
delivered under Section 5.01(a) with respect to each Excess Cash Flow Period,
the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period
and, if and to the extent the amount of such Excess Cash Flow is greater than
$0, the Borrower shall apply an amount to prepay Term Loans equal to (i) the
Required Percentage of such Excess Cash Flow minus (ii) the sum of (a) to the
extent not financed using the proceeds of funded Indebtedness, the amount of any
voluntary payments of Term Loans and amounts used to repurchase outstanding
principal of Term Loans during such Excess Cash Flow Period (plus, without
duplication of any amounts previously deducted under this clause (ii), the
amount of any such voluntary payments and amounts so used to repurchase
principal of Term Loans after the end of such Excess Cash Flow Period but before
the date of prepayment under this clause (d)) pursuant to Sections 2.08(a) and
Section 2.21 (it being understood that the amount of any such payments pursuant
to Section 2.21 shall be calculated to equal the amount of cash used to repay
principal and not the principal amount deemed prepaid therewith) and (b) to the
extent not financed using the proceeds of funded Indebtedness, the amount of any
voluntary payments of Revolving Loans to the extent that Revolving Commitments
are terminated or reduced pursuant to Section 2.06 by the amount of such
payments.  Such calculation will be set forth in an Officer’s Certificate
delivered to the Administrative Agent setting forth the amount, if any, of
Excess Cash Flow for such Excess Cash Flow Period, the amount of any required
prepayment in respect thereof and the calculation thereof in reasonable detail.

 

(e)                                  Amounts to be applied in connection with
prepayments of Term Loans pursuant to this Section 2.08 shall be applied to the
prepayment of the Term Loans in accordance with Section 2.15(b) until paid in
full.  In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.08, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans;
provided that with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied (i) first to Term Loans that are ABR Loans
to the full extent thereof before application to Term Loans that are
Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.13 and (ii) on a pro
rata basis with respect to each Class of Term Loans except to the extent any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
provides that the Class of Term Loans incurred thereunder is to receive less
than its pro rata share, in which case such prepayment shall be allocated to
such Class of Term Loans as set forth in such Incremental Assumption Agreement,
Extension Amendment or Refinancing Amendment and to the other Classes of Term
Loans on a pro rata basis.  Each prepayment of the Term Loans under this
Section 2.08 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(f)                                   The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 2.08(c)(1) or 2.08(d) at least four
(4) Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Term Lender of the contents of any such prepayment notice
and of such Term Lender’s ratable portion of such prepayment (based on such
Lender’s pro rata share of each relevant Class of the Term Loans). Any Term
Lender (a “Declining Term Lender,” and any Term Lender which is not a Declining
Term Lender, an “Accepting Term Lender”) may elect, by delivering written notice
to the Administrative Agent and the Borrower no later than 5:00 p.m. one
(1) Business Day after the date of such Term Lender’s receipt of notice from the
Administrative Agent regarding such prepayment, that the full amount of any
mandatory prepayment otherwise required to be made with respect to the Term
Loans held

 

52

--------------------------------------------------------------------------------


 

by such Term Lender pursuant to Section 2.08(c)(1) or 2.08(d) not be made (the
aggregate amount of such prepayments declined by the Declining Term Lenders, the
“Declined Prepayment Amount”). If a Term Lender fails to deliver notice setting
forth such rejection of a prepayment to the Administrative Agent within the time
frame specified above or such notice fails to specify the principal amount of
the Term Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans.  In the event that
the Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify each Accepting Term Lender of the amount of such Declined
Prepayment Amount and of any such Accepting Term Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s pro rata share of the
Term Loans (excluding the pro rata share of Declining Term Lenders)). Any such
Accepting Term Lender may elect, by delivering, no later than 5:00 p.m. one
(1) Business Day after the date of such Accepting Term Lender’s receipt of
notice from the Administrative Agent regarding such additional prepayment, a
written notice, that such Accepting Term Lender’s ratable portion of such
Declined Prepayment Amount not be applied to repay such Accepting Term Lender’s
Term Loans, in which case the portion of such Declined Prepayment Amount which
would otherwise have been applied to such Term Loans of the Declining Term
Lenders shall instead be retained by the Borrower.  Each Term Lender’s ratable
portion of such Declined Prepayment Amount (unless declined by the respective
Term Lender as described in the preceding sentence) shall be applied to the
respective Term Loans of such Lenders.  For the avoidance of doubt, the Borrower
may, at its option, apply any amounts retained in accordance with the
immediately preceding sentence to prepay loans in accordance with
Section 2.08(a).

 

(g)                                  Any prepayment of Term Loans of any
Class shall be applied (i) in the case of prepayments made pursuant to
Section 2.08(a), to reduce the subsequent scheduled repayments of the Term Loans
of such Class to be made pursuant to Section 2.07 as directed by the Borrower,
or as otherwise provided in any Extension Amendment, any Incremental Assumption
Amendment or Refinancing Amendment, and (ii) in the case of prepayments made
pursuant to Section 2.08(c) or Section 2.08(d), to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to this
Section in direct order of maturity, or as otherwise provided in any Extension
Amendment, any Incremental Assumption Amendment or Refinancing Amendment.

 

SECTION 2.09                        Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
in Dollars for the period from and including the Closing Date to the last day of
the Revolving Commitment Period, computed at the applicable Commitment Fee Rate
on the average daily Dollar Amount of the Available Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on each Revolving Fee Payment Date, commencing on December 31, 2015.

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Loans on the average daily Dollar Amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125 % per annum on the average daily Dollar Amount of the LC
Exposure of the Letters of Credit issued by it (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any such
LC Exposure, as well as the fees agreed by the Issuing Bank and the Borrower
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  Participation fees and fronting
fees will be payable in Dollars quarterly in arrears on each Revolving Fee
Payment Date, commencing on December 31, 2015; provided that any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 365/366 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

53

--------------------------------------------------------------------------------


 

(c)                                  The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements with the Administrative Agent and to perform any other
obligations contained therein.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees, to the Revolving Lenders.  Fees
paid shall not be refundable under any circumstances.  All per annum fees shall
be computed on the basis of a year of 365/366 days for actual days elapsed;
provided that commitment fees shall be computed on the basis of a year of 360
days.

 

SECTION 2.10                        Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing in any currency shall bear interest at the Eurocurrency Rate for such
currency for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section (in the case of such other amount in Dollars) or 2% plus the
daily weighted average rate of all Loans in the relevant Alternative Currency
(in the case of any such other amount in such Alternative Currency).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in addition,
in the case of Revolving Loans, upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Revolving Commitment Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i) (A) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and (B) interest computed by reference to the Australian
Dollar Bank Bill Reference Rate and the CDOR Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and (ii) interest in respect
of Borrowings in Sterling shall be computed on the basis of 365 days, and in
each case of the foregoing clauses (i) and (ii) shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Eurocurrency Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.11                        Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the Reference Bank Rate less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
Eurocurrency Rate for such Eurocurrency Borrowing, then (a) the Borrower and the
Administrative Agent may mutually agree in their reasonable discretion to
appoint one or more additional Reference Banks (subject to consent by such
Reference Bank(s)) for purposes of establishing the Reference Bank Rate that
shall be the Eurocurrency Rate for such Interest Period for such Eurocurrency
Borrowing, or (b) if no additional Reference Banks are so appointed or if
additional Reference Banks are so appointed and less than two Reference Banks
supply such a rate, then the Administrative Agent shall be deemed to have
determined that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Borrowing and Section 2.11(b)(i) shall
apply.

 

54

--------------------------------------------------------------------------------


 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                  the Administrative Agent determines (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for a Loan
in the applicable currency or for the applicable Interest Period; or

 

(ii)               the Administrative Agent is advised by the Required Lenders
that the Eurocurrency Rate for a Loan in the applicable currency or for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing in Dollars to, or
continuation of any Borrowing in Dollars as, a Eurocurrency Borrowing shall be
ineffective and the Loans shall be converted to an ABR Borrowing and (ii) if any
borrowing request requests a Eurocurrency Borrowing, such Borrowing, if
denominated in Dollars, shall be made as an ABR Borrowing, and if such borrowing
request requests a Borrowing denominated in an Alternative Currency or if any
Interest Election Request requests the continuation of a Eurocurrency Borrowing
in an Alternative Currency, such Borrowing or continuation shall be made or
continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower and
the applicable Lenders, to compensate the applicable Lenders for such Borrowing
in such currency for the applicable period plus the Applicable Rate; provided
that if the circumstances giving rise to such notice affect only Borrowings in
one currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.

 

SECTION 2.12                        Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(including any reserve for eurocurrency funding that may be established or
reestablished under Regulation D of the Board);

 

(ii)               impose on any Lender any Taxes other than (A) Indemnified
Taxes or Other Taxes indemnified under Section 2.14 or (B) Excluded Taxes; or

 

(iii)            impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

55

--------------------------------------------------------------------------------


 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.13                        Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market (but
not less than the available Eurocurrency rate quoted for the Eurocurrency
interest period equal to the period from the date of such event to the last day
of the then current Interest Period, or if there is no such Eurocurrency
interest period, the lower of the Eurocurrency rates quoted for the closest
Eurocurrency interest periods that are longer and shorter than such period).  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.14                        Taxes.

 

(a)                                 All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable Requirements of Law; provided that if any applicable withholding
agent shall be required by applicable Requirements of Law to deduct any Taxes in
respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased by the applicable Loan Party as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.14) have been made the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)                                 In addition, without duplication of any
obligation set forth in subsection (a), the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

(c)                                  Without duplication of any obligation set
forth in subsection (a), the Loan Parties shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
and any

 

56

--------------------------------------------------------------------------------


 

Other Taxes paid by the Administrative Agent or such Lender (including
Indemnified Taxes or Other Taxes imposed on asserted on or attributable to
amounts payable under this Section 2.14) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.  If the Borrower determines that there is a reasonable basis to contest
any Indemnified Tax or Other Tax for which it is responsible hereunder, without
limiting Borrower’s indemnification obligations hereunder, such Administrative
Agent or Lender (as applicable) shall reasonably cooperate in pursuing such
contest (at Borrower’s expense) so long as pursuing such contest would not, in
the sole reasonable determination of the Administrative Agent or Lender, result
in any additional unreimbursed costs or expenses or be otherwise disadvantageous
to the Administrative Agent or such Lender.  This Section shall not be construed
to require the Administrative Agent or Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent a copy, or if reasonably
available to the Borrower a certified copy, of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)  Each Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
Tax or at a reduced rate of withholding.

 

(ii)                               Without limiting the generality of the
foregoing,

 

(A)                               any U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable
to establish such Non-U.S. Lender’s entitlement to a reduced rate of, or
exemption from, withholding:

 

(1)                                 two properly executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to an income tax treaty to which the United
States is a party;

 

(2)                                 two properly executed originals of IRS
Form W-8ECI;

 

(3)                                 (x) executed originals of a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments to be
received by such Lender will be effectively connected income (a “U.S. Tax
Compliance Certificate”) and (y) two properly executed originals of IRS
Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or has sold a
participation), two properly executed originals of IRS Form W-8IMY, accompanied
by properly executed IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.

 

57

--------------------------------------------------------------------------------


 

Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership (and not a participating Lender), and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of such direct and indirect partner(s); and

 

(5)                                 any Non-U.S. Lender shall, to the extent it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable
Requirements of Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)                               If a payment made to a Lender under this
Agreement or the other Loan Documents would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower or Administrative Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable Requirements
of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this Section 2.14(e)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(iv)                              Each Lender agrees that if any documentation
it previously delivered pursuant to this Section 2.14(e) expires or becomes
obsolete or inaccurate in any respect, it shall update such documentation or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

 

(v)                             Each Lender hereby authorizes the Administrative
Agent to deliver to the Loan Parties and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to this Section 2.14(e).

 

(f)                                   If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which the Loan Party has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan Party
under this Section 2.14 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party agrees to repay the amount paid over to
the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

SECTION 2.15                        Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing of Revolving Loans by the
Borrower from the Revolving Lenders and any reduction of the Revolving
Commitments of the Revolving Lenders shall be made pro rata according to the
respective

 

58

--------------------------------------------------------------------------------


 

Revolving Commitments then held by the Revolving Lenders.  Each payment by the
Borrower on account of any commitment fee or any letter of credit fee shall be
paid ratably to the Revolving Lenders entitled thereto.

 

(b)                                 Each prepayment by the Borrower on account
of principal of any Loans of any Class shall be made pro rata according to the
respective outstanding principal amounts of Loans of such Class then held by the
Lenders entitled to such payment (subject in the case of Term B-1 Loans to
Section 2.08(f)).  All repayments of principal of any Loans at stated maturity
or upon acceleration shall be allocated pro rata according to the respective
outstanding principal amounts of the matured or accelerated Loans then held by
the relevant Lenders.  All payments of interest in respect of any Loans shall be
allocated pro rata according to the outstanding interest payable then owed to
the relevant Lenders.  Notwithstanding the foregoing, (A) any amount payable to
a Defaulting Lender under this Agreement (whether on account of principal,
interest, fees or otherwise but excluding any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 2.16 and Section 9.05)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated interest-bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Administrative Agent:  (1) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent and the
Issuing Bank hereunder (including amounts owed under Section 2.09(b) or
9.04(c)), (2) second, to the funding of any Loan or LC Disbursement required by
this Agreement, as determined by the Administrative Agent, (3) third, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (4) fourth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (5) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction, and (B) if such payment
is a prepayment of the principal amount of Loans, such payment shall be applied
solely to prepay the Loans of all Non-Defaulting Lenders pro rata (based on the
amounts owing to each) prior to being applied to the prepayment of any Loan of
any Defaulting Lender.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 p.m., New York City time (or as specified in the next sentence in
the case of Loans in an Alternative Currency), on the date when due.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans in an Alternative Currency shall be
made on the dates specified herein for the pro rata account of the relevant
Lenders to which such payment is owed, in such Alternative Currency and in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent to the Borrower by the same time at least one Business Day
prior to the date when due.  All payments received by the Administrative Agent
(i) after 2:00 p.m., New York City time, in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest and fees thereon.  All such
payments shall be made to the Administrative Agent at its offices at 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 9.04 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received.  If any payment hereunder becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day.  In the case of any extension of any payment of principal, interest thereon
shall be payable at the then applicable rate during such extension.

 

(d)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(subject to the rights of the Administrative Agent to hold and apply amounts to
be paid to a Defaulting Lender in accordance with Section 2.15(b)) (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.  To the extent necessary, the
Administrative Agent shall enter into foreign currency exchange transactions on
customary terms to effect any such ratable payment and the payments made by the
Administrative Agent following such transactions shall be deemed to be payments
made by or on behalf of the Borrower hereunder.

 

59

--------------------------------------------------------------------------------


 

(e)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Loans and
participations in LC Disbursements of such Class and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of such Class of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower or any other Loan Party pursuant to and in accordance with the
express terms of this Agreement and the other Loan Documents or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant.

 

SECTION 2.16                        Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
Each Lender may designate a different lending office for funding or booking its
Loans hereunder or assign its rights and obligations hereunder to another of its
offices, branches or affiliates; provided that the exercise of this option shall
not affect the obligations of the Borrower to repay the Loan in accordance with
the terms of this Agreement.

 

(b)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.02 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Revolving Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent, provided that:  (a) all
amounts owing to such Non-Consenting Lender being replaced (other than principal
and interest) shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender (each such Lender, a
“Replacement Lender”) shall purchase the foregoing by paying to such
Non-Consenting Lender a price

 

60

--------------------------------------------------------------------------------

 

equal to the principal amount thereof plus accrued and unpaid interest thereon.
In connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the Replacement Lender shall otherwise comply with
Section 9.05.

 

(d)                                 Notwithstanding anything herein to the
contrary, each party hereto agrees that any assignment pursuant to the terms of
Section 2.16(c) may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender making such assignment need not be a party thereto.

 

SECTION 2.17                        Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request that standby letters of
credit denominated in Dollars or an Alternative Currency be issued under this
Agreement for its own account or the account of any Restricted Subsidiary, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Revolving Commitment Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no later than two Business Days prior to such date unless otherwise agreed
by the Issuing Bank and the Administrative Agent) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if, after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $40,000,000, (ii) the Dollar Amount of the
total Outstanding Revolving Credits shall not exceed the Total Revolving
Commitments and (iii) with respect to such Issuing Bank, the sum of the
aggregate face amount of Letters of Credit issued by such Issuing Bank, when
aggregated with the outstanding Revolving Loans funded by such Issuing Bank,
shall not exceed its Revolving Commitment.  If the Borrower so requests in any
applicable letter of credit application, the Issuing Bank may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Issuing Bank, the Borrower shall not
be required to make a specific request to the Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit expiration date referenced in clause (c) below;
provided, however, that the Issuing Bank shall not permit any such extension if
(A) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension. The
Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:  (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the Issuing Bank or
any request or

 

61

--------------------------------------------------------------------------------


 

directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; (B) the issuance
of the Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Termination Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Revolving Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Revolving Lender’s Revolving
Commitment Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Such payment by the Lenders shall be made (i) if the currency
of the applicable LC Disbursement or reimbursement payment shall be Dollars,
then in the currency of such LC Disbursement and (ii) subject to clause (l) of
this Section, if the currency of the applicable LC Disbursement or reimbursement
payment shall be an Alternative Currency, in Dollars in an amount equal to the
Dollar Amount of such LC Disbursement or reimbursement payment, calculated by
the Administrative Agent using the Exchange Rate on the applicable LC
Participation Calculation Date.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in the
currency of such LC Disbursement an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that if such
LC Disbursement is denominated in Dollars and is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing.  If the Borrower fails to make such
payment when due, (A) if such payment relates to a Letter of Credit denominated
in an Alternative Currency, automatically and no further action required, the
obligations of the Borrower to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Amount,
calculated using the Exchange Rate on the applicable LC Participation
Calculation Date, of such LC Disbursement and (B) in the case of each LC
Disbursement, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Commitment Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Revolving Commitment Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.04 with
respect to Loans made by such Revolving Lender (and Section 2.04 shall apply,
mutatis mutandis, to such payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of

 

62

--------------------------------------------------------------------------------


 

any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. If the Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Alternative Currency would subject the Administrative Agent,
the Issuing Bank or any Revolving Lender to any stamp duty, ad valorem charge or
similar Tax that would not be payable if such reimbursement were made or
required to be made in Dollars, such Revolving Borrower shall pay the amount of
any such Tax requested by the Administrative Agent, the Issuing Bank or such
Revolving Lender.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; provided that, subject to the penultimate
sentence of this clause (f), reimbursement obligations of the Borrower with
respect to a Letter of Credit may be subject to avoidance by the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower or any Restricted Subsidiary that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date set forth in paragraph (e) of this
Section 2.17, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is required to be

 

63

--------------------------------------------------------------------------------


 

reimbursed to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum set forth in Section 2.10(c)(ii).  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.09(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such successor and any previous Issuing Bank, or such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)                                    Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Administrative Agent designate any
Lender (in addition to the initial Issuing Bank) which agrees (in its sole
discretion) to act in such capacity and is reasonably satisfactory to the
Administrative Agent as an Issuing Bank.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(k)                                 Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
Dollars equal to 102% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that (i) amount payable in respect of any
Letter of Credit or LC Disbursement shall be payable in the currency of such
Letter of Credit or LC Disbursement, except that LC Disbursements in an
Alternative Currency in respect of which the Borrower’s reimbursement
obligations have been converted in Dollars as provided in paragraph (e) or
(l) of this Section and interest accrued thereon shall be payable in Dollars,
and (ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement
with respect to the Revolving Facility.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement with respect to the Revolving
Facility.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

(l)                                     Conversion. In the event that the Loans
become immediately due and payable on any date pursuant to Section 7.01, all
amounts (i) that the Borrower are at the time or become thereafter required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Letter of Credit

 

64

--------------------------------------------------------------------------------


 

denominated in an Alternative Currency, (ii) that the Revolving Lenders are at
the time or become thereafter required to pay to the Administrative Agent (and
the Administrative Agent is at the time or becomes thereafter required to
distribute to the Issuing Bank) pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Letter of Credit
denominated in an Alternative Currency and (iii) of each Revolving Lender’s
participation in any Letter of Credit denominated in an Alternative Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Amount, calculated using
the Exchange Rate on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Revolving Lender in respect of the obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.

 

(m)                             Applicability of ISP; Limitation of Liability. 
Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrower for, and the Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(n)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Letter of
Credit or related document, the terms hereof shall control.

 

SECTION 2.18                        Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 Fees shall cease to accrue on the Available
Revolving Commitment of such Defaulting Lender pursuant to Section 2.09(a).

 

(b)           The Revolving CommitmentCommitments, Loans and Outstanding
Revolving Credit of such Defaulting Lender shall not be included in determining
whether the Required Lenders or Required Revolving Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02 or Section 9.03); provided that this
Section 2.18(b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification effecting (i) an increase or
extension of such Defaulting Lender’s Revolving Commitment or (ii) the reduction
or excuse of principal amount of, or interest or fees payable on, such
Defaulting Lender’s Loans or the postponement of the scheduled date of payment
of such principal amount, interest or fees to such Defaulting Lender.

 

(c)                                  If any Letters of Credit exist at the time
such Lender becomes a Defaulting Lender then:

 

(i) Such Defaulting Lender’s LC Exposure shall be reallocated among the
Non-Defaulting Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (but excluding the Revolving Commitments of all the
Defaulting Lenders from both the numerator and the denominator) but only to the
extent (x) the sum of all the Outstanding Revolving Credits owed to all
Non-Defaulting Lenders does not exceed the total of all Non-Defaulting Lenders’
Available Revolving Commitments, (y) the representations and warranties of each
Loan Party set forth in the Loan Documents to which it is a party are true and
correct at such time, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall be true and correct as of such earlier date), and (z) no Default
shall have occurred and be continuing at such time;

 

65

--------------------------------------------------------------------------------


 

(ii)                               If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall, within
two Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as any Letters of Credit are outstanding;

 

(iii)                               If the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized by
the Borrower;

 

(iv)                              If LC Exposures of the Non-Defaulting Lenders
are reallocated pursuant to clause (i) above, then the fees payable to the
Revolving Lenders pursuant to Section 2.09(a) and Section 2.09(b) shall be
adjusted to reflect such Non-Defaulting Lenders’ LC Exposure as reallocated; and

 

(v)                             If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clauses (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Revolving Lender hereunder, all letter of credit fees payable under
Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

 

(d)                                 So long as such Defaulting Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related LC
Exposure will be 100% covered by the Available Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.18(c)(ii), and the participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Lender shall not participate therein).

 

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default.  In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Total Revolving Exposure shall be readjusted to reflect the
inclusion of such Lender’s Available Revolving Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause such outstanding Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders (including such Lender) in accordance with their applicable
percentages, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any LC Exposure of such Lender reallocated pursuant
to the requirements above shall be reallocated back to such Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

SECTION 2.19                        Extensions of Commitments(a)

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans and/or Revolving Commitments
on a pro rata basis (based, in the case of an offer to the Lenders under any
Class of Term Loans, on the aggregate outstanding Term Loans of such Class and,
in the case of an offer to the Lenders under any Revolving Facility, on the
aggregate outstanding Revolving Commitments under such Revolving Facility, as
applicable), and on the same terms to each

 

66

--------------------------------------------------------------------------------


 

such Lender (“Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders that agree to such transactions
from time to time to extend the maturity date of such Lender’s Loans and/or
Commitments of such Class and to otherwise modify the terms of such Lender’s
Loans and/or Commitments of such Class pursuant to the terms of the relevant Pro
Rata Extension Offer (including, without limitation, increasing the interest
rate or fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the amortization schedule in respect of such Lender’s Loans).  For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, (i) in the case of an offer to the Lenders under any
Class of Term Loans, that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same and (ii) in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Commitments of such Facility are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same.  Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) will be established
under this Agreement by implementing a Term Loan for such Lender if such Lender
is extending an existing Term Loan (such extended Term Loan, an “Extended Term
Loan”) or an Extended Revolving Commitment for such Lender if such Lender is
extending an existing Revolving Commitment (such extended Revolving Commitment,
an “Extended Revolving Commitment,” and any Revolving Loan made pursuant to such
Extended Revolving Commitment, an “Extended Revolving Loan”).  Each Pro Rata
Extension Offer shall specify the date on which the Borrower proposes that the
Extended Term Loan shall be made or the proposed Extended Revolving Commitment
shall become effective, which shall be a date not earlier than five (5) Business
Days after the date on which the Pro Rata Extension Offer is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

 

(b)           The Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an amendment to this Agreement (an “Extension
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Extended Term Loans and/or Extended Revolving
Commitments of such Extending Lender.  Each Extension Amendment shall specify
the terms of the applicable Extended Term Loans and/or Extended Revolving
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall,
subject to clauses (ii) and (iii) of this proviso, have (x) the same terms as
the existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
Latest Maturity Date in effect on the date of incurrence, (iii) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such offer relates, (iv) except as to interest rates, fees, any other pricing
terms and final maturity (which shall be determined by the Borrower and set
forth in the Pro Rata Extension Offer), any Extended Revolving Commitment shall
have (x) the same terms as the existing Class of Revolving Commitments from
which they are extended or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and, in respect of any other terms that
would affect the rights or duties of any Issuing Bank, such terms as shall be
reasonably satisfactory to such Issuing Bank, and (v) any Extended Term Loans
may participate on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) than the Term Loans in any mandatory prepayment
thereunder and (vi) such Extended Term Loans shall not have at any time (x) any
financial maintenance covenants of a different type than the financial covenants
set forth in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or
(y) negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Revolving Facility as
determined in good faith by the Borrower unless, in each case of clauses (x) and
(y) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements) for so long as any such Extended Term Loans are outstanding or
(II) become applicable only after the Revolving Facility shall have matured or
been terminated.  Upon the effectiveness of any Extension Amendment, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Commitments evidenced thereby as provided for in Section 9.02(c).  Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.  If provided in any Extension Amendment with respect
to any Extended Revolving Commitments, and with the consent of each Issuing
Bank, participations in Letters of Credit shall be reallocated to lenders
holding such Extended Revolving

 

67

--------------------------------------------------------------------------------


 

Commitments in the manner specified in such Extension Amendment, including upon
effectiveness of such Extended Revolving Commitment or upon or prior to the
maturity date for any Class of Revolving Commitments.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving
Commitment will be automatically designated an Extended Revolving Commitment. 
For purposes of this Agreement and the other Loan Documents, (i) if such
Extending Lender is extending a Term Loan, such Extending Lender will be deemed
to have a Term Loan having the terms of such Extended Term Loan and (ii) if such
Extending Lender is extending a Revolving Commitment, such Extending Lender will
be deemed to have a Revolving Commitment having the terms of such Extended
Revolving Commitment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.19), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Commitments will not be included in the calculation of clause (a) of
the definition of Incremental Amount, (ii) no Extended Term Loan or Extended
Revolving Commitment is required to be in any minimum amount or any minimum
increment, (iii) any Extending Lender may extend all or any portion of its Term
Loans and/or Revolving Commitment pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan and/or Extended Revolving
Commitment), (iv) there shall be no condition to any Extension of any Loan or
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Commitment implemented thereby, (v) all Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations of the relevant Loan Parties under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with all
other Obligations of the Class being extended, (iv) no Issuing Bank shall be
obligated to issue Letters of Credit under such Extended Revolving Commitments
unless it shall have consented thereto and (vii) there shall be no borrower
(other than the Borrower) and no guarantors (other than the Guarantors) in
respect of any such Extended Term Loans or Extended Revolving Commitments.

 

(e)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided, that the Borrower shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including, without
limitation, timing, rounding and other adjustments.

 

SECTION 2.20                        Refinancing Amendments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(such loans, “Refinancing Term Loans”), all proceeds of which are used to
refinance in whole or in part any Class of Term Loans pursuant to
Section 2.08(c).  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided, that:

 

(i)                                     before and after giving effect to the
Borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.02 shall be satisfied;

 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the maturity date of the refinanced Term
Loans;

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

68

--------------------------------------------------------------------------------


 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (optional
prepayment or mandatory prepayment or redemption terms shall be as agreed
between the Borrower and the Lenders providing such Refinancing Term Loans)
taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and its
Restricted Subsidiaries than, the terms, taken as a whole, applicable to the
Term Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent);

 

(vi)          there shall be no borrower (other than the Borrower) and no
guarantors (other than the Guarantors) in respect of such Refinancing Term
Loans;

 

(vii)         Refinancing Term Loans shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral; and

 

(viii)        Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments (other than as provided otherwise in the case of such
prepayments pursuant to Section 2.08(c)) hereunder, as specified in the
applicable Refinancing Amendment; and

 

(ix)          Refinancing Term Loans shall not at any time have (x) any
financial maintenance covenants of a different type than the financial covenants
set forth in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or
(y) negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Revolving Facility as
determined in good faith by the Borrower unless, in each case of clauses (x) and
(y) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements) for so long as any such Refinancing Term Loans are outstanding or
(II) become applicable only after the Revolving Facility shall have matured or
been terminated.

 

(b)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee pursuant to Section 9.05 to
provide all or a portion of the Refinancing Term Loans; provided, that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional Facilities (“Replacement Revolving Facilities”)
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Commitments under this
Agreement.  Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion); provided, that:

 

(i)                                     before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date, each of the conditions set forth
in Section 4.02 shall be satisfied;

 

(ii)           after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility

 

69

--------------------------------------------------------------------------------


 

Commitments, the aggregate amount of Revolving Commitments shall not exceed the
aggregate amount of the Revolving Commitments outstanding immediately prior to
the applicable Replacement Revolving Facility Effective Date plus amounts used
to pay fees, premiums, costs and expenses (including original issue discount)
and accrued interest associated therewith;

 

(iii)                               no Replacement Revolving Facility
Commitments shall have a final maturity date (or require commitment reductions
or amortizations) prior to the Revolving Termination Date for the Revolving
Commitments being replaced;

 

(iv)                              all other terms applicable to such Replacement
Revolving Facility (other than provisions relating to (x) fees, interest rates
and other pricing terms and prepayment and commitment reduction and optional
redemption terms which shall be as agreed between the Borrower and the Lenders
providing such Replacement Revolving Facility Commitments and (y) the amount of
any letter of credit sublimit under such Replacement Revolving Facility, which
shall be as agreed between the Borrower, the Lenders providing such Replacement
Revolving Facility Commitments, the Administrative Agent and the replacement
issuing bank, if any, under such Replacement Revolving Facility Commitments)
taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and its
Restricted Subsidiaries than, those, taken as a whole, applicable to the
Revolving Commitments so replaced (except to the extent such covenants and other
terms apply solely to any period after the Revolving Termination Date or are
otherwise reasonably acceptable to the Administrative Agent);

 

(v)                                 there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and

 

(vi)                              Replacement Revolving Facility Commitments and
extensions of credit thereunder shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral.

 

In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted assignee hereunder) so long as:

 

(i)                            (i)            before and after giving effect to
the establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date each of the conditions set forth
in Section 4.02 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Facility Commitments,

 

(ii)                           (ii)           the remaining life to termination
of such Replacement Revolving Facility Commitments shall be no shorter than the
Weighted Average Life to Maturity then applicable to the refinanced Term Loans,

 

(iii)                               the final termination date of the
Replacement Revolving Facility Commitments shall be no earlier than the
scheduled final maturity date of the refinanced Term Loans,

 

(iv)                              there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and

 

(v)                                                                                
all other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit

 

70

--------------------------------------------------------------------------------

 

sublimit and swingline commitment under such Replacement Revolving Facility,
which shall be as agreed between the Borrower, the Lenders providing such
Replacement Revolving Facility Commitments, the Administrative Agent and the
replacement issuing bank, if any, under such Replacement Revolving Facility
Commitments) taken as a whole shall (as determined by the Borrower in good
faith) be substantially similar to, or no more restrictive to the Borrower and
its Restricted Subsidiaries than, those, taken as a whole, applicable to the
Term Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the latest scheduled final maturity date of any
Loans then outstanding or are otherwise reasonably acceptable to the
Administrative Agent).

 

Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion.  The Borrower agrees
to reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

 

(d)                                 The Borrower may approach any Lender or any
other person that would be a permitted Assignee of a Revolving Facility
Commitment pursuant to Section 9.05 to provide all or a portion of the
Replacement Revolving Facility Commitments; provided, that any Lender offered or
approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided, that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Refinancing Amendment,
be designated as an increase in any previously established Class of Revolving
Facility Commitments.

 

(e)                                  The Borrower and each Lender providing the
applicable Refinancing Term Loans shall execute and deliver to the
Administrative Agent an amendment to this Agreement (a “Refinancing Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence such Refinancing Term Loans and/or Replacement Revolving
Facility Commitments.  For purposes of this Agreement and the other Loan
Documents, (A) if a Lender is providing a Refinancing Term Loan, such Lender
will be deemed to have a Term Loan having the terms of such Refinancing Term
Loan and (B) if a Lender is providing a Replacement Revolving Facility
Commitment, such Lender will be deemed to have a Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment. 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.20), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of clause (a) of the
definition of Incremental Amount, (ii) no Refinancing Term Loan or Replacement
Revolving Facility Commitment is required to be in any minimum amount or any
minimum increment, (iii) there shall be no condition to any incurrence of any
Refinancing Term Loan or Replacement Revolving Facility Commitment at any time
or from time to time other than those set forth in clause (a) or (c) above, as
applicable and (iv) all Refinancing Term Loans, Replacement Revolving Facility
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that rank equally and ratably in
right of security with the Term Loans and other Obligations.

 

(f)                                   Each party hereto hereby agrees that, upon
the Refinancing Effective Date of any Refinancing Term Loans or Replacement
Revolving Facility Commitments, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Refinancing Term Loans or Replacement Revolving Facility Commitments evidenced
thereby as provided for in Section 9.02.  Any amendment to this Agreement or any
other Loan Document that is necessary to effect the provisions of this
Section 2.20 (including, without limitation, to provide for the establishment of
Incremental Term Loans) and any such collateral and other documentation shall be
deemed “Loan Documents” hereunder and may be memorialized in writing between the
Administrative Agent and the Borrower and furnished to the other parties hereto.

 

(g)                                  No term loan established and outstanding
under this Agreement pursuant to (i) any of Sections 2.02, 2.19 or 2.20 or
(ii) an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by

 

71

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent with the consent of the Required
Lenders shall at any time have (x) any financial maintenance covenants of a
different type than the financial covenants set forth in Section 6.10, or any
financial maintenance covenants that are more restrictive than the financial
covenants set forth in Section 6.10 or (y) have negative covenants and/or
default provisions that, taken as a whole, are materially more restrictive than
those applicable to the Revolving Facility as determined in good faith by the
Borrower unless, in each case of clauses (x) and (y) such terms (I) (if
favorable to all then existing Lenders) are in consultation with the
Administrative Agent, incorporated into this Agreement for the benefit of all
then existing Lenders (without further amendment requirements) for so long as
any such term loans are outstanding or (II) become applicable only after the
Revolving Facility shall have matured or been terminated. This
Section 2.20(g) shall not be waived, amended, amended and restated or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Revolving Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Revolving Lenders.

 

SECTION 2.21                        Loan Repurchases.

 

(a)                                 Subject to the terms and conditions set
forth or referred to below, the Borrower may from time to time, at its
discretion, conduct modified Dutch auctions in order to purchase its Term Loans
of one or more Classes (as determined by the Borrower) (each, a “Purchase
Offer”), each such Purchase Offer to be managed exclusively by the
Administrative Agent (or such other financial institution chosen by the Borrower
and reasonably acceptable to the Administrative Agent) (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

 

(i)                                     each Purchase Offer shall be conducted
in accordance with the procedures, terms and conditions set forth in this
Section 2.21 and the Auction Procedures;

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each notice of an
auction and at the time of (and immediately after giving effect to) the purchase
of any Term Loans in connection with any Purchase Offer;

 

(iii)                               the principal amount (calculated on the face
amount thereof) of each and all Classes of Term Loans that the Borrower offers
to purchase in any such Purchase Offer shall be no less than $25,000,000 (unless
another amount is agreed to by the Administrative Agent) (across all such
Classes);

 

(iv)                              the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans of the applicable Class or Classes so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be resold)
(without any increase to Consolidated EBITDA as a result of any gains associated
with cancellation of debt), and in no event shall the Borrower be entitled to
any vote hereunder in connection with such Term Loans;

 

(v)                                 no more than one Purchase Offer with respect
to any Class may be ongoing at any one time;

 

(vi)                              the Borrower represents and warrants that no
Loan Party shall have any material non-public information with respect to the
Loan Parties or their subsidiaries, or with respect to the Loans or the
securities of any such person, that (A) has not been previously disclosed in
writing to the Administrative Agent and the Lenders (other than because such
Lender does not wish to receive such material non-public information) prior to
such time and (B) could reasonably be expected to have a material effect upon,
or otherwise be material to, a Lender’s decision to participate in the Purchase
Offer;

 

(vii)                           at the time of each purchase of Term Loans
through a Purchase Offer, the Borrower shall have delivered to the Auction
Manager an officer’s certificate of an officer certifying as to compliance with
the preceding clause (vi);

 

(viii)                        any Purchase Offer with respect to any Class shall
be offered to all Term Lenders holding Term Loans of such Class on a pro rata
basis;

 

72

--------------------------------------------------------------------------------


 

(ix)                              no purchase of any Term Loans shall be made
from the proceeds of any Revolving Facility Loan; and

 

(x)                                 the Borrower is in Pro Forma Compliance with
the financial covenant set forth in Section 6.10.

 

(b)                                 The Borrower must terminate any Purchase
Offer if it fails to satisfy one or more of the conditions set forth above which
are required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Purchase Offer.  If the Borrower
commences any Purchase Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Purchase Offer have in fact been satisfied), and if at such time of commencement
the Borrower reasonably believes that all required conditions set forth above
which are required to be satisfied at the time of the consummation of such
Purchase Offer shall be satisfied, then the Borrower shall have no liability to
any Lender for any termination of such Purchase Offer as a result of its failure
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of consummation of
such Purchase Offer, and any such failure shall not result in any Default or
Event of Default hereunder.  With respect to all purchases of Term Loans of any
Class or Classes made by the Borrower pursuant to this Section 2.21, (x) the
Borrower shall pay on the settlement date of each such purchase all accrued and
unpaid interest (except to the extent otherwise set forth in the relevant
offering documents), if any, on the purchased Term Loans of the applicable
Class or Classes up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.08
hereof.

 

(c)                                  The Administrative Agent and the Lenders
hereby consent to the Purchase Offers and the other transactions effected
pursuant to and in accordance with the terms of this Section 2.21; provided,
that notwithstanding anything to the contrary contained herein, no Lender shall
have an obligation to participate in any such Purchase Offer.  For the avoidance
of doubt, it is understood and agreed that the provisions of Sections 2.13, 2.15
and 9.05 will not apply to the purchases of Term Loans pursuant to Purchase
Offers made pursuant to and in accordance with the provisions of this
Section 2.21.  The Auction Manager acting in its capacity as such hereunder
shall be entitled to the benefits of the provisions of Article VIII and
Section 9.04 to the same extent as if each reference therein to the “Agents”
were a reference to the Auction Manager, and the Administrative Agent shall
cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Purchase Offer.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01                        Organization; Powers.  Each of the Borrower
and its Material Subsidiaries is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.02                        Authorization; Enforceability.  The
Transactions (excluding use of proceeds) are within the corporate or other
organizational powers of the Loan Parties and have been duly authorized by all
necessary corporate or other organizational action.  This Agreement has been and
each other Loan Document will be duly executed and delivered by each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document when
executed and delivered will constitute a legal, valid and binding obligation of
each Loan Party party thereto, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights or remedies generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

73

--------------------------------------------------------------------------------


 

SECTION 3.03                        Governmental Approvals; No Conflicts.  The
Transactions (excluding use of proceeds) (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or those which the failure to obtain would not be
reasonably expected to result in a Material Adverse Effect and (ii) the filings
referred to in Section 3.12, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any other Loan Party or any order of any Governmental Authority
except where any such violation would not reasonably expected to result in a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any other
Loan Party or its assets except as would not reasonably expected to result in a
Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Material Subsidiaries
(other than any Permitted Lien).

 

SECTION 3.04                        Financial Position.  The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for (a) the
fiscal years ended December 31, 2014 and 2013 reported on by Ernst & Young LLP,
independent public accountants and (b) the six months ended June 30, 2015.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (b) above.

 

SECTION 3.05                        Properties.

 

(a)                                 Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title and Permitted Liens that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes or as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Each of the Borrower and its Material
Subsidiaries owns, or is validity licensed to use, all Intellectual Property
used or held for use by such entities or necessary to operate their respective
business as currently conducted and contemplated to be conducted, and the
operation of their respective businesses by the Borrower and its Material
Subsidiaries does not infringe upon or otherwise violate the rights of any other
Person, except for any such Intellectual Property or infringements or violations
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06                        Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) on the Closing Date, that
involve this Agreement or the Transactions (excluding use of proceeds).

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis
reasonably likely to result in Environmental Liability.

 

SECTION 3.07                        Compliance with Laws and Agreements.  Each
of the Borrower and its Material Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

74

--------------------------------------------------------------------------------


 

SECTION 3.08                        Investment Company Status.  No Loan Party is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 3.09                        Taxes.  Each of the Borrower and its
Material Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Material Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.10                        ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount which, if
it were to become due, would cause a Material Adverse Effect.

 

SECTION 3.11                        Disclosure.  To the best of the Borrower’s
knowledge, neither the Lender PresentationPresentations, the CIM, nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, contained any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date
furnished; provided that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.12                        Pledge Agreement.  The Pledge Agreement will
(to the extent required thereby) create in favor of the Collateral Agent, for
the benefit of the Lenders, a security interest in the Collateral described
therein (subject to any limitations specified therein).  In the case of the
certificated pledged stock constituting securities described in
Section 5.09(a) as of the Closing Date, when stock certificates representing
such pledged stock are delivered to the Collateral Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Pledge Agreement as of the Closing Date,
when financing statements specified on Schedule 3.12 in appropriate form are
filed in the offices specified on Schedule 3.12, the Collateral Agent shall have
a perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (subject to any limitations specified
therein) to the extent perfection of such security interest can be perfected by
control of securities or the filing of a financing statement, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens).

 

SECTION 3.13                        No Change.  Since December 31, 2014, there
has been no event that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.14                        Guarantors.  Set forth on Schedule 3.14 is a
list of all Subsidiary Guarantors and IAC Guarantors on the ClosingTerm B-1
Effective Date, together with the jurisdiction of organization, and ownership
and ownership percentages of Equity Interests held by each such Subsidiary
Guarantor and IAC Guarantor in each direct subsidiary of such Subsidiary
Guarantor and IAC Guarantor as of the ClosingTerm B-1 Effective Date.

 

SECTION 3.15                        Solvency.  Immediately after the
consummation of the Transactions to occur on the Closing Date, including the
making of each Loan to be made on the Closing Date and the application of the
proceeds of such Loans, and after giving effect to the rights of subrogation and
contribution under the Guarantee Agreement, (a) the fair value of the assets of
the Borrower and its subsidiaries on a consolidated basis will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability

 

75

--------------------------------------------------------------------------------


 

on their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Borrower
and its subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Closing Date.

 

SECTION 3.16                        No Default.  No Default or Event of Default
has occurred and is continuing.

 

SECTION 3.17                        Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and its subsidiaries and to their
knowledge their respective officers, directors and employees are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) the Borrower or any subsidiary or (b) to the knowledge of the
Borrower, any director, officer or employee of the Borrower or any subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No proceeds of the Loans
and no Letter of Credit shall be used by the Borrower in violation of any
Anti-Corruption Law or applicable Sanctions.  No representation is made under
this Section 3.17 with respect to any of the end-user individuals of the
internet services.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01                        Closing Date.  The obligations of the
Lenders to make the initial Loans hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (including by telecopy or email transmission) from each Loan
Party party to the relevant Loan Document, a counterpart of such Loan Document
signed on behalf of such Loan Party.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders as of the Closing Date and dated the Closing Date) of (i) Wachtell,
Lipton, Rosen & Katz, counsel for the Borrower and certain of the Loan Parties
and (ii) local counsel in each jurisdiction in which a Loan Party is organized
and the laws of which are not covered by the opinion referred to in (i) above,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of the Transactions (excluding
use of proceeds) and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions (excluding use of proceeds), including a
certificate of each Loan Party substantially in the form of Exhibit E, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by the Chief Executive Officer,
a Vice President, a Financial Officer of the Borrower or any other executive
officer of the Borrower who has specific knowledge of the Borrower’s financial
matters and is satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.

 

(e)                                  There shall have been delivered to the
Administrative Agent an executed Perfection Certificate.

 

76

--------------------------------------------------------------------------------


 

(f)                                   The Administrative Agent shall have
received a solvency certificate in the form of Exhibit I, dated the Closing Date
and signed by the chief financial officer of the Borrower.

 

(g)                                  The Administrative Agent, the Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees of legal
counsel to the Administrative Agent, the Lead Arrangers and the Lenders)
required to be reimbursed or paid by the Borrower hereunder.

 

(h)                                 Since December 31, 2014, there shall have
been no event that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     The Administrative Agent shall have
received the results of a recent Lien search with respect to each Loan Party,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent.

 

(j)                                    Other than the items set forth on
Schedule 5.10, the Collateral Agent shall have received the certificates
representing the certificated Equity Interests pledged pursuant to the Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.

 

(k)                                 Each Uniform Commercial Code financing
statement or other filing required by the Pledge Agreement shall be in proper
form for filing.

 

(l)                                     Each Loan Party shall have provided the
documentation and other information requested by the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the Closing
Date.

 

(m)                             The Administrative Agent shall have received an
executed promissory note payable to the order of each Lender that requested such
promissory note at least one Business Day prior to the Closing Date (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.

 

(n)                                 The Borrower shall have paid as of the
Closing Date immediately after giving effect thereto to the Administrative Agent
for the account of each of the Revolving Lenders, an upfront fee as separately
agreed.

 

(o)                                 The Administrative Agent shall have received
copies of the UCC-3s set forth on Schedule 4.01.

 

(p)                                 The entry into and effectiveness of the IAC
Credit Agreement shall have occurred substantially concurrently with the
effectiveness of this Agreement.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02                        Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than a
continuation or conversion of an existing Borrowing) and the obligation of the
Issuing Bank to issue any Letter of Credit is subject to the satisfaction of the
following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in this Agreement shall be true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be

 

77

--------------------------------------------------------------------------------


 

true and correct in all respects) on and as of the date of such Borrowing,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date); provided that in the case of any
Incremental Term Facility used to finance an acquisition permitted hereunder, to
the extent the Lenders participating in such Incremental Term Facility agree,
this Section 4.02(a) shall require only customary “specified representations”
and “acquisition agreement representations” (i.e., those representations of the
seller or the target (as applicable) in the applicable acquisition agreement
that are material to the interests of the Lenders and only to the extent that
the Borrower or its applicable subsidiary has the right to terminate its
obligations under the applicable acquisition agreement as a result of the
failure of such representations to be accurate) be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(c)                                  The Administrative Agent or Issuing Bank
shall have received a borrowing notice in accordance with Section 2.03 or a
Letter of Credit request in accordance with Section 2.17(b), as applicable.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01                        Financial Statements; Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit except as to the effectiveness of
internal control over financial reporting with respect to any subsidiary
acquired during such fiscal year in accordance with Regulation S-X under the
Exchange Act, as interpreted by the implementation guidance of the U.S.
Securities Exchange Commission) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as
approved by such accountants and disclosed therein), and a schedule eliminating
Unrestricted Subsidiaries and reconciling to the financial statements in
reasonable detail, as determined by the Borrower;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statement of operations as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year and
the statements of stockholders’ equity and cash flows for the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects

 

78

--------------------------------------------------------------------------------


 

the financial position and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as approved by such officer and disclosed therein),
subject to normal year-end audit adjustments and the absence of footnotes, and a
schedule eliminating Unrestricted Subsidiaries and reconciling to the financial
statements;

 

(c)                                  within 90 days after the end of each fiscal
year of the Borrower, forecasts of the cash and cash equivalents and long-term
debt line items on the consolidated balance sheets and forecasts of the
statements of operations and cash flows, in each case of the Borrower and the
Restricted Subsidiaries on a quarterly basis for the then current fiscal year,
in each case prepared by management of Borrower and substantially in the form as
the forecasts delivered by the Borrower to the Lead Arrangers prior to the
Closing Date;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10, (iii) stating
whether any change in GAAP or in the application thereof that materially affects
such financial statements has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) setting forth a description of any change in the
jurisdiction of organization of the Borrower or any Material Domestic Subsidiary
since the date of the most recent certificate delivered pursuant to this
paragraph (d) (or, in the case of the first such certificate so delivered, since
the Closing Date) and (v) setting forth a calculation in reasonable detail
indicating which Domestic Subsidiaries are Material Domestic Subsidiaries;

 

(e)                                  concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines and may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(f)                                   promptly following receipt thereof, copies
of any documents described in Section 101(k) or 101(l) of ERISA that the
Borrower or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Borrower and/or any ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan then, upon reasonable request of the Administrative Agent,
the Borrower and/or its ERISA Affiliates shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent (on
behalf of each requesting Lender) promptly after receipt thereof; and

 

(g)                                  promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial position of the Borrower or any Restricted Subsidiary, or compliance
with the terms of this Agreement, as the Administrative Agent (on its own behalf
or at the request of any Lender) may reasonably request.

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents.  Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower

 

79

--------------------------------------------------------------------------------


 

shall deliver, promptly after such restated financial statements become
available, revised completed certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer.

 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a) and (b) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.18 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 

SECTION 5.02                        Notices of Material Events.  The Borrower
will furnish to the Administrative Agent for delivery to each Lender prompt
written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower or any Restricted Subsidiary thereof as to which there is a
reasonable likelihood of an adverse determination that would reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower or its Restricted
Subsidiaries in an amount which would constitute a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03                        Existence; Conduct of Business.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except in each case (i) where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect or (ii) as such action is not prohibited under Sections 6.03,
6.04 or 6.05.

 

SECTION 5.04                        Payment of Obligations.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.

 

SECTION 5.05                        Maintenance of Properties; Insurance.  The
Borrower will, and will cause each of its Restricted Subsidiaries to (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, (b) maintain, with
financially sound and reputable insurance companies or in accordance with
acceptable self insurance practices, insurance in such amounts and against such
risks as are customarily maintained by companies of similar size engaged in the
same or similar businesses operating in the same or similar locations, and
(c) and use commercially reasonable efforts to maintain, prosecute and enforce
its material Intellectual Property, in each case except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06                        Books and Records; Inspection Rights.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
all

 

80

--------------------------------------------------------------------------------

 

material respects are made of all dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
all at such reasonable times and as often as reasonably requested, provided that
such visits, inspections, examinations and discussions shall, so long as no
Default or Event of Default has occurred and is continuing, take place no more
often than one time per fiscal year on a date to be determined by, and shall be
coordinated by, the Borrower and the Administrative Agent.

 

SECTION 5.07                        Compliance with Laws.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08                        Use of Proceeds.  The proceeds of the Loans
will be used only to finance the general corporate purposes of the Borrower and
its Restricted Subsidiaries, including to fund dividends and other distributions
to IAC.

 

SECTION 5.09                        Guarantors and Collateral.

 

(a)                                 On the Closing Date (or such longer period
as the Collateral Agent may agree in its sole discretion) each Restricted
Subsidiary (other than an Excluded Subsidiary) will (A) become a party to the
Guarantee Agreement and (B) become a party to the Pledge Agreement and pledge
all of the Equity Interests of any Restricted Subsidiary (other than Excluded
Equity Interests) directly owned by such Restricted Subsidiary and any other
shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests of any Restricted Subsidiary
(other than Excluded Equity Interests) that may be issued or granted to, or held
by, such Restricted Subsidiary while this Agreement is in effect; provided that
such Restricted Subsidiary shall not be required to take any action (including
entry into any foreign pledge agreement or similar document) other than those
actions expressly set forth in this clause (B) and deliver to the Collateral
Agent any and all certificates representing such Equity Interests (to the extent
certificated), accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank.

 

(b)                                 With respect to any Person that becomes a
Restricted Subsidiary (other than an Excluded Subsidiary) after the Closing
Date, or any Excluded Subsidiary that ceases to constitute an Excluded
Subsidiary after the Closing Date, the Borrower will, within 30 days thereafter
(or such longer period as the Collateral Agent may agree in its sole discretion)
(i) cause such Restricted Subsidiary to (A) become a party to the Guarantee
Agreement, (B) become a party to the Pledge Agreement or such other Collateral
Document as may be reasonably requested by the Collateral Agent, (C) pledge all
of the Equity Interests of any Restricted Subsidiary (other than Excluded Equity
Interests) directly owned by such Restricted Subsidiary and any other shares,
stock certificates, options, interests or rights of any nature whatsoever in
respect of the Equity Interests of any Restricted Subsidiary (other than
Excluded Equity Interests) that may be issued or granted to, or held by, such
Restricted Subsidiary while this Agreement is in effect, (D) deliver to the
Collateral Agent any and all certificates representing such Equity Interests (to
the extent certificated), accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and (E) deliver to the
Administrative Agent a certificate of such Restricted Subsidiary substantially
in the form of Exhibit E, with appropriate insertions and attachments, and
(ii) if requested by the Administrative Agent, deliver to the Administrative
Agent one or more legal opinions relating to the matters described above, which
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(c)                                  On and after the Closing Date until the
Separation Date, each member of the IAC Group that is a borrower or guarantor
under the IAC Credit Agreement shall be a party to the Guarantee Agreement and
deliver to the Administrative Agent a certificate of such member of the IAC
Group, substantially in the form of Exhibit E, with appropriate insertions and
attachments.  During the Shared Collateral Period, if any, in each case with
respect to the Equity Interests in any member of the IAC Group that are or
become pledged to the IAC Facility Collateral Agent for the benefit of the
secured parties under the IAC Credit Agreement, each member of the IAC Group
shall, on the first day of the Shared Collateral Period (or, if later, on the
date such Equity Interests are pledged to the IAC Facility Collateral Agent)
(i) cause any such member of the IAC Group that owns such Equity Interests to
(A) become a party

 

81

--------------------------------------------------------------------------------


 

to the Pledge Agreement or such other Collateral Document as may be reasonably
requested by the Collateral Agent, (B) pledge all of such Equity Interests and
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of such Equity Interests (to the extent pledged under the
IAC Credit Agreement) that may be issued or granted to, or held by, such member
of the IAC Group while this Agreement is in effect and (C) deliver to the
Collateral Agent (or to the IAC Facility Collateral Agent as its bailee) any and
all certificates representing such Equity Interests (to the extent
certificated), accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank, and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent one or more legal
opinions relating to the matters described in this clause (c), which shall cover
matters, and be in a form, substantially the same as previously provided to the
Administrative Agent under Section 4.01(b) to the extent applicable from
Wachtell, Lipton, Rosen & Katz or such other counsel, reasonably satisfactory to
the Administrative Agent.  At the time of the initial pledge pursuant to this
Section 5.09(c), the Administrative Agent shall have received executed
counterparts of the Pari Passu Intercreditor Agreement substantially
simultaneously therewith.

 

SECTION 5.10                        Post-Closing Delivery of Certificated Equity
Interests. Within 30 days of the Closing Date (or such later date as the
Administrative Agent may reasonably agree), to the extent not previously
delivered, the Borrower agrees that it will deliver to the Collateral Agent the
certificates representing the certificated Equity Interests pledged pursuant to
the Pledge Agreement listed on Schedule 5.10, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof.

 

SECTION 5.11                        Further Assurances.  Promptly upon the
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, the Borrower shall, shall cause the Subsidiary Guarantors
to, and shall use commercially reasonable efforts to cause the IAC Guarantors,
as applicable, to (a) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s Equity
Interests to the Liens granted by the Pledge Agreement to the extent required
thereunder and (iii) perfect and maintain the validity, effectiveness and
priority of the Pledge Agreement and any of the Liens created thereunder.

 

SECTION 5.12                        Ratings.  The Borrower shall use
commercially reasonable efforts to obtain and to maintain public ratings from
Moody’s and Standard & Poor’s for the Term B-1 Loans; provided, however, that
the Borrower shall not be required to obtain or maintain any specific rating.

 

ARTICLE VI

 

Negative Covenants

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01                        Indebtedness.  The Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(a)                                 Indebtedness incurred under the Loan
Documents;

 

(b)                                 Indebtedness in respect of the Senior Notes
and Permitted Ratio Debt and any Refinancing Indebtedness thereof;

 

(c)                                  (i) Indebtedness of the Borrower or any
other subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets (provided that such Indebtedness is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of

 

82

--------------------------------------------------------------------------------


 

acquiring, constructing or improving such fixed or capital assets) in an
aggregate amount under this clause (c) not to exceed the greater of $50,000,000
and 2.0% of Total Assets as of the time of incurrence; provided that (x) no
Default shall have occurred and be continuing and (y) the Borrower shall be in
pro forma compliance with Section 6.10 and (ii) any Refinancing Indebtedness
thereof;

 

(d)                                 Indebtedness of Foreign Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed the multiple of
(x) $50,000,000 and (y) the sum of 100% plus the percentage (which shall not be
less than 0%) by which Consolidated EBITDA of the Borrower for the most recently
ended Test Period exceeds Consolidated EBITDA of the Borrower for the most
recent Test Period on the Closing Date;

 

(e)                                  Indebtedness of any Non-Loan Party in an
aggregate principal amount at any time outstanding not to exceed $25,000,000;

 

(f)                                   Guarantees of any Indebtedness permitted
pursuant to this Section 6.01 and any Refinancing Indebtedness thereof, so long
as in the case of clause (b), the Loans are guaranteed by such Restricted
Subsidiary to at least the same extent and, in the case of any Guarantees of
Permitted Unsecured Debt or the Senior Notes, such Guarantees are by their terms
subordinated in right of payment to the Obligations;

 

(g)                                  IAC/Match Intercompany Debt;

 

(h)                                 (x) Indebtedness of the Borrower owed to any
Restricted Subsidiary or of a Restricted Subsidiary owed to any other Restricted
Subsidiary or the Borrower and (y) guarantees by any Restricted Subsidiary or
the Borrower of any Indebtedness of the Borrower or any other Restricted
Subsidiary; provided, however, that upon any such Indebtedness being owed to any
Person other than the Borrower or a Restricted Subsidiary or any such guarantee
being of Indebtedness of any Person other than the Borrower or a Restricted
Subsidiary, as applicable, the Borrower or such Restricted Subsidiary, as
applicable, shall be deemed to have incurred Indebtedness not permitted by this
clause (h);

 

(i)                                     Indebtedness outstanding on the Closing
Date and set forth on Schedule 6.01 and any Refinancing Indebtedness thereof;

 

(j)                                    (i) Indebtedness of any Person which
becomes a Restricted Subsidiary after the Closing Date or is merged with or into
or consolidated or amalgamated with the Borrower or any Restricted Subsidiary
after the Closing Date and Indebtedness expressly assumed in connection with the
acquisition of an asset or assets from any other Person; provided that (A) such
Indebtedness existed at the time such Person became a Restricted Subsidiary or
of such merger, consolidation, amalgamation or acquisition and was not created
in anticipation thereof and (B) immediately after such Person becomes a
Restricted Subsidiary or such merger, consolidation, amalgamation or
acquisition, (x) no Default shall have occurred and be continuing, and (y) the
Borrower shall be in pro forma compliance with Section 6.10 and (ii) any
Refinancing Indebtedness of such Indebtedness described in clause (i);

 

(k)                                 Indebtedness constituting Investments not
prohibited under Section 6.11 (other than Section 6.11(g));

 

(l)                                     Indebtedness in respect of bid,
performance, surety bonds or completion bonds issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business,
including guarantees or obligations of the Borrower or any Restricted Subsidiary
with respect to letters of credit supporting such bid, performance, surety or
completion obligations;

 

(m)                             Indebtedness owed to any officers or employees
of the Borrower or any Restricted Subsidiary; provided that the aggregate
principal amount of all such Indebtedness shall not exceed $5,000,000 at any
time outstanding;

 

83

--------------------------------------------------------------------------------


 

(n)                                 Indebtedness arising or incurred as a result
of or from the adjudication or settlement of any litigation or from any
arbitration or mediation award or settlement, in any case involving the Borrower
or any Restricted Subsidiary, provided that the judgment, award(s) and/or
settlements to which such Indebtedness relates would not constitute an Event of
Default under Section 7.01(j);

 

(o)                                 indemnification, adjustment of purchase
price, deferred purchase price, contingent consideration or other compensation
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Borrower or any
Restricted Subsidiary or Equity Interests of a Restricted Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that, in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
incurred or assumed in connection with such disposition outstanding under this
clause (o) shall at no time exceed the gross proceeds (including Fair Market
Value of noncash proceeds measured at the time such noncash proceeds are
received) actually received by the Borrower and the Restricted Subsidiaries in
connection with such disposition;

 

(p)                                 unsecured Indebtedness in respect of
obligations of the Borrower or any of its Restricted Subsidiaries to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms
(which require that all such payments be made within 60 days after the
incurrence of the related obligations) in the ordinary course of business and
not in connection with the borrowing of money;

 

(q)                                 letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business;

 

(r)                                    Indebtedness arising (A) from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within five Business
Days of incurrence or (B) under any customary cash pooling or cash management
agreement with a bank or other financial institution in the ordinary course of
business;

 

(s)                                   Indebtedness representing deferred
compensation incurred in the ordinary course of business;

 

(t)                                    Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(u)                                 Indebtedness supported by a letter of
credit, bank guarantee or similar instrument, in principal amount not in excess
of the stated amount of such letter of credit, bank guarantee or similar
instrument;

 

(v)                                 the disposition of accounts receivable in
connection with receivables factoring arrangements in the ordinary course of
business;

 

(w)                               Indebtedness of the Borrower consisting of
obligations for the payment of letters of credit in commitment amounts not to
exceed $10,000,000 in the aggregate at any one time outstanding, excluding any
commitment amounts for letters of credit issued pursuant to Indebtedness
incurred under any other clause of this Section 6.01;

 

(x)                                 any guarantee by the Borrower or any of its
Restricted Subsidiaries, in the ordinary course of business, of obligations of
suppliers, customers, franchisees and licensees of the Borrower or any of its
Restricted Subsidiaries;

 

84

--------------------------------------------------------------------------------


 

(y)                                 Guarantees of obligations of IAC under the
IAC Credit Agreement and the IAC Senior Notes until the Separation
Date;[reserved];

 

(z)                                  unsecured intercompany Indebtedness owed by
a member of the Match Group to a member of the IAC Group that is by its terms
subordinated in right of payment to the Obligations (the “IAC Subordinated Debt
Facility”), so long as, (I) in respect of each borrowing, on a pro forma basis
after giving effect thereto and the use of proceeds thereof the Consolidated Net
Leverage Ratio is equal to or less than 4.50 to 1.00 (excluding any cash
constituting proceeds of such Indebtedness), (II) no Default or Event of Default
shall have occurred and be continuing or would exist after giving effect
thereto, (III) the Borrower shall be in compliance with Section 6.10 on a pro
forma basis after giving effect to the incurrence of any such borrowing and the
use of proceeds thereof, (IV) such Indebtedness has a scheduled final maturity
date of at least 90 days after the Revolving Termination Date and any then
outstanding Incremental Facility and such indebtedness shall not require any
mandatory prepayments other than in connection with a change of control,
(V) such indebtedness (x) shall not require scheduled amortization payments,
(y) shall have no financial maintenance covenants of a different type than the
Financial Covenants, and no financial maintenance covenants that are more
restrictive than the Financial Covenants, and (z) does not have negative
covenants and/or default provisions that are, taken as a whole, materially more
restrictive than those applicable to the Senior Secured Credit Facilities as
determined in good faith by the Borrower, and (VI) such Indebtedness shall not
be guaranteed by any subsidiaries of the Borrower other than guarantees by the
Guarantors that by their terms are subordinated in right of payment to the
obligations under the Senior Secured Credit Facilities;

 

(aa)                          Indebtedness of Loan Parties in an aggregate
principal amount at any time outstanding not to exceed $25,000,000;

 

(bb)                          any Pre-IPO Notes; and

 

(cc)                            to the extent constituting Indebtedness, the
Match Transactions.

 

Further, for purposes of determining compliance with this Section 6.01 and
Section 6.02, at the option of the Borrower by written notice to the
Administrative Agent, any Indebtedness and/or Lien incurred to finance a Limited
Condition Acquisition permitted hereunder shall be deemed to have been incurred
on the date the definitive acquisition agreement relating to such Limited
Condition Acquisition was entered into (and not at the time such Limited
Condition Acquisition is consummated) and the Secured Net Leverage Ratio and/or
the Consolidated Net Leverage Ratio shall be tested (x) in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any such Indebtedness or Lien, and to all
transactions in connection therewith and (y) in connection with any other
incurrence after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into and prior to the earlier of the
consummation of such Limited Condition Acquisition or the termination of such
definitive agreement prior to the incurrence (but not, for the avoidance of
doubt, for purposes of determining the Applicable Rate or actual compliance with
the Financial Covenants), both (i) on the basis set forth in clause (x) above
and (ii) without giving effect to such acquisition or the incurrence of any such
Indebtedness or Liens or the other transactions in connection therewith.

 

SECTION 6.02                        Liens.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Borrower or any Restricted Subsidiary (or any improvements or accession thereto
or proceeds therefrom) existing on the Closing Date and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

 

85

--------------------------------------------------------------------------------


 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the Closing Date prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and any Refinancing Indebtedness in respect thereof;

 

(d)                                 Liens securing Indebtedness of the Borrower
or any Restricted Subsidiary incurred pursuant to Section 6.01(c); provided that
(i) such Liens are incurred prior to or within 90 days after such acquisition or
the completion of such construction and improvement with the acquisition of such
fixed or capital assets, and (ii) such Liens do not at any time encumber any of
its existing property other than the property financed by such Indebtedness;

 

(e)                                  deposits, reserves and other Liens securing
credit card operations of the Borrower and its Restricted Subsidiaries;

 

(f)                                   Liens created by the Collateral Documents
or otherwise securing the Obligations;

 

(g)                                  Liens on the Collateral securing Permitted
Secured Ratio Debt;

 

(h)                                 during the Shared Collateral Period (if
any), Liens on the Collateral securing Guarantees permitted by
Section 6.01(y) so long as a Pari Passu Intercreditor Agreement with respect to
such Liens is in effect at such time;[reserved];

 

(i)                                     Liens securing Guarantees of Permitted
Secured Ratio Debt and Indebtedness permitted pursuant to Section 6.01(a);
provided that, with respect to any such Liens securing Guarantees of Permitted
Secured Ratio Debt an intercreditor agreement reasonably satisfactory to the
Administrative Agent with respect to such Liens is in effect at such time;

 

(j)                                    Liens that do not secure Indebtedness and
do not interfere with the material operations of the Borrower and the Restricted
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of the Borrower and the Restricted Subsidiaries;

 

(k)                                 Liens deemed to secure Capital Lease
Obligations incurred in connection with any sale and leaseback transaction
permitted by Section 6.08;

 

(l)                                     licenses, sublicenses, leases or
subleases that do not interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary;

 

(m)                             any interest or title of a lessor or sublessor
under, and Liens arising from Uniform Commercial Code financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, leases and subleases permitted hereunder;

 

(n)                                 normal and customary rights of setoff upon
deposits of cash or other Liens originating solely by virtue of any statutory or
common law provision relating to bankers liens, rights of setoff or similar
rights in favor of banks or other depository institutions and not securing any
Indebtedness;

 

(o)                                 Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(p)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement in respect of any acquisition or
other investment by the Borrower or any Restricted Subsidiary;

 

86

--------------------------------------------------------------------------------


 

(q)                                 Liens on assets of Non-Loan Parties securing
Indebtedness permitted pursuant to Sections 6.01(d) and (e);

 

(r)                                    any extension, renewal or replacement (or
successive renewals or replacements) in whole or in part of any Lien referred to
in clause (b), (c), (d), (g), (i) or (q); provided that with respect to (b),
(c) and (d), (x) the obligations secured thereby shall be limited to the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced;

 

(s)                                   Liens encumbering deposits made to secure
obligations arising from common law, statutory, regulatory, contractual or
warranty requirements of the Borrower or any Restricted Subsidiary, including
rights of offset and setoff;

 

(t)                                    Liens securing Hedging Obligations
entered into for bona fide hedging purposes of the Borrower or any Restricted
Subsidiary not for the purpose of speculation;

 

(u)                                 Liens in favor of a Loan Party;

 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods and Liens in the ordinary course of
business in favor of issuers of performance and surety bonds or bid bonds or
with respect to health, safety and environmental regulations (other than for
borrowed money) or letters of credit or bank guarantees issued to support such
bonds or requirements pursuant to the request of and for the account of such
Person in the ordinary course of business;

 

(w)                               Interests of vendors in inventory arising out
of such inventory being subject to a “sale or return” arrangement with such
vendor or any consignment by any third party of any inventory;

 

(x)                                 Liens securing Indebtedness owed by (a) a
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary that
is a Subsidiary Guarantor or (b) the Borrower to a Subsidiary Guarantor;

 

(y)                                 Liens securing obligations pursuant to cash
management agreements and treasury transactions; and

 

(z)                                  Liens arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to the Borrower and its Restricted
Subsidiaries in the ordinary course of trading and on the supplier’s standard or
usual terms.

 

provided that, at any time, no voluntary Lien shall be created, incurred,
assumed or permitted to exist on any Equity Interests of any Restricted
Subsidiary required to be pledged to secure the Obligations hereunder other than
(i) Permitted Encumbrances described in clauses (a), (b) and (e) of the
definition of “Permitted Encumbrances,” (ii) Liens securing the Obligations, and
(iii) Liens securing Permitted Secured Ratio Debt (and Liens securing Guarantees
thereof permitted by Section 6.01(f)) and (iv) during the Shared Collateral
Period (if any), Liens securing the Guarantees permitted by Section 6.01(y).

 

SECTION 6.03                        Fundamental Changes.  The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or Dispose of (in one transaction or in a series of related transactions)
all or substantially all of its assets, or all or substantially all of the stock
of any of its Restricted Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

 

(i)                                     any Person may merge or be consolidated
with or into the Borrower in a transaction in which the Borrower is the
continuing or surviving Person;

 

87

--------------------------------------------------------------------------------


 

(ii)                                  any Person (other than the Borrower) may
merge or consolidate with or into any Restricted Subsidiary in a transaction in
which the surviving entity is or becomes a Restricted Subsidiary; provided that,
if such Person is a Subsidiary Guarantor, the surviving entity is the Borrower
or is or substantially concurrently becomes a Subsidiary Guarantor;

 

(iii)                               any merger, consolidation, Disposition,
liquidation or dissolution not prohibited by Sections 6.04, 6.05 and 6.11 shall
be permitted;

 

(iv)                              any Restricted Subsidiary may Dispose of its
assets, and the Borrower or any Restricted Subsidiary may Dispose of any stock
of any of its Restricted Subsidiaries, in each case to the Borrower or to
another Restricted Subsidiary; and

 

(v)                                 any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

 

SECTION 6.04                        Disposition of Property.  The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
consummate any Asset Sale unless at the time of such transaction and after
giving effect thereto and to the use of proceeds thereof, (i) no Default shall
have occurred and be continuing and (ii) the Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at least equal to the
Fair Market Value of the assets sold or otherwise disposed of, and (iii) in the
case of an Asset Sale other than an Asset Swap if after giving pro forma effect
to such Asset Sale (x) prior to the Term B-1 Loan Repayment Date, the Secured
Net Leverage Ratio is greater than 1.50 to 1.00 and (y) on or after the Term B-1
Loan Repayment Date, the Consolidated Net Leverage Ratio is greater than 4.50 to
1.00, at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:

 

(i)                                     any liabilities (as reflected in the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto, or if incurred or accrued subsequent to the date of such
balance sheet, such liabilities that would have been shown on the Borrower’s or
such Restricted Subsidiary’s balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on the date of such balance sheet) of the
Borrower or such Restricted Subsidiary other than liabilities that are by their
terms subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(ii)                                  any securities, notes or other similar
obligations received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent so converted) within 180 days following
the closing of such Asset Sale, and

 

(iii)                               any Designated Noncash Consideration
received by the Borrower or any Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed the greater of $75,000,000 and 3.0% of Total Assets
at the time of the receipt of such Designated Noncash Consideration, with the
Fair Market Value of each item of Designated Noncash Consideration being
measured at the time received and without giving effect to subsequent changes in
value,

 

shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.

 

SECTION 6.05                        Restricted Payments.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, except:

 

(i)                                     the payment by the Borrower or any
Restricted Subsidiary of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration thereof or giving the
notice of the redemption, if on the date of declaration or notice the payment
would have complied with the provisions of the Indenture (assuming, in the case
of redemption, the giving of the notice would have been

 

88

--------------------------------------------------------------------------------


 

deemed to be a Restricted Payment at such time and such deemed Restricted
Payment would have been permitted at such time);

 

(ii)                                  the Borrower may declare or make a
Restricted Payment with respect to its Equity Interest payable solely in
Qualified Equity interestsInterests or redeem any of its Equity Interests in
exchange for, or out of the proceeds of the substantially concurrent issuance
and sale of, Qualified Equity Interests or through accretion or accumulation of
such dividends on such Equity Interests; provided that the issuance of such
Equity Interests are not included in any determination of the Retained Excess
Cash Flow Amount;

 

(iii)                               repurchase, redemption or other acquisition
for value by the Borrower of, Equity Interests of the Borrower held by officers,
directors or employees or former officers, directors or employees of the
Borrower and any Restricted Subsidiary (or their transferees, estates or
beneficiaries under their estates), upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
cash consideration paid for all such redemptions shall not exceed $10,000,000
during any twelve consecutive months (with unused amounts in any period being
carried over to succeeding periods); provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any current
or former officer, director or employee (or any permitted transferees thereof)
of the Borrower or any of its Restricted Subsidiaries (or any direct or indirect
parent company thereof), in connection with a repurchase of Equity Interests of
the Borrower from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provisions of the Indenture;

 

(iv)                              repurchases of Equity Interests deemed to
occur (a) upon the exercise of stock options, warrants, or similar rights if the
Equity Interests represent all or a portion of the exercise price thereof or
(b) in connection with the satisfaction of any withholding Tax obligations
incurred relating to the vesting or exercise of stock options, warrants,
restricted stock units or similar rights;

 

(v)                                 any Restricted Payment made out of the net
cash proceeds of the substantially concurrent sale of, or made by exchange for,
Qualified Equity Interests of the Borrower (other than Qualified Equity
Interests issued or sold to a Restricted Subsidiary of the Borrower or an
employee stock ownership plan or to a trust established by the Borrower or any
of its Restricted Subsidiaries for the benefit of their employees) or a
substantially concurrent cash capital contribution received by the Borrower from
its stockholders; provided that such net cash proceeds are not included in any
determination of the Retained Excess Cash Flow Amount;

 

(vi)                              payments or distributions to dissenting
stockholders pursuant to applicable law, pursuant to or in connection with a
consolidation, merger or transfer of all or substantially all of the assets of
the Borrower and its Restricted Subsidiaries that complies with the provisions
of Section 6.03;

 

(vii)                           any Restricted Subsidiary may declare or make a
Restricted Payment with respect to the Equity Interests of such Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary (and, in the case
of a Restricted Subsidiary that is not a Wholly Owned Subsidiary, to each owner
of Equity Interests of such Restricted Subsidiary such that the Borrower or
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution);

 

(viii)                        Restricted Payments in an aggregate amount not to
exceed in any fiscal year the greater of (x) $50,000,000 and (y) 10.0% of
Consolidated EBITDA for the then most recently ended Test Period less any
Investments made under this clause pursuant to Section 6.11(t); provided that
after giving effect thereto on a pro forma basis (i) no Default shall have
occurred and be continuing and (ii) the Consolidated Net Leverage Ratio is equal
to or less than 4.50 to 1.00;

 

(ix)                              Restricted Payments up to an aggregate amount
not to exceed $100,000,000 less any Investments made under this clause pursuant
to Section 6.11(t);

 

(x)                                 Restricted Payments so long as after giving
effect thereto on a pro forma basis, (i)(x) prior to the Term B-1 Loan Repayment
Date, the Secured Net Leverage Ratio is equal to or less than 2.00 to 1.00

 

89

--------------------------------------------------------------------------------


 

and (y) on or after the Term B-1 Loan Repayment Date, the Consolidated Net
Leverage Ratio is equal to or less than 3.50 to 1.00 and (ii) no Default shall
have occurred and be continuing;

 

(xi)                              the Borrower and its Restricted Subsidiaries
may make Restricted Payments to any member of the IAC Group that is a direct or
indirect parent of the Borrower:

 

(A)                               the proceeds of which will be used to pay the
consolidated, combined or similar income tax liability of such parent’s income
tax group that is attributable to the income of the Borrower or its
subsidiaries; provided that (x) no such payments with respect to any taxable
year shall exceed the amount of such income tax liability that would have been
imposed on the Borrower and/or the applicable Subsidiaries had such entity(ies)
filed on a stand-alone basis and (y) any such payments attributable to an
Unrestricted Subsidiary shall be limited to the amount of any cash paid by such
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for such
purpose;

 

(B)                               the proceeds of which shall be used to pay
such equity holder’s operating costs and expenses, other overhead costs and
expenses and fees, in each case, which are directly attributable to the
ownership or operations of the Borrower and its subsidiaries; or

 

(C)                               the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of any direct or indirect parent of the
Borrower to the extent such salaries, bonuses, other benefits and indemnities
are directly attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

 

(xii)                           any Junior Debt Restricted Payments; provided
that, at the time of, and after giving effect thereto on a pro forma basis
(x) no Default shall have occurred and be continuing and (y) the Borrower shall
be in compliance with Section 6.10 as of the end of the most recently ended Test
Period; and

 

(xiii)                        Restricted Payments in connection with the Match
Transactions.; and

 

(xiv)                       prior to the Term B-1 Loan Repayment Date,
Restricted Payments in an amount not to exceed the portion of the Retained
Excess Cash Flow Amount on the date of such election that the Borrower elects to
apply to this Section 6.05(xiv) in a written notice of a Responsible Officer
thereof, which notice shall set forth the Retained Excess Cash Flow Amount (and
the calculation thereof in reasonable detail) immediately prior to such election
and the amount thereof elected to be so applied; provided that after giving
effect thereto on a pro forma basis (i) no Default shall have occurred and be
continuing and (ii) the Consolidated Net Leverage Ratio is equal to or less than
4.50 to 1.00.

 

SECTION 6.06                        Transactions with Affiliates.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions (including amendments or modifications to prior or existing
transactions) with, any of its Affiliates involving payment or consideration in
excess of $5,000,000, except:

 

(a)                                 for transactions at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, as
determined by the Borrower;

 

 

(b)                                 transactions between or among the Borrower
and its Restricted Subsidiaries not involving any other Affiliate;

 

(c)                                  pursuant to, as determined by the Borrower,
reasonable director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, and stock compensation plans) and
indemnification arrangements and performance of such arrangements;

 

90

--------------------------------------------------------------------------------

 

(d)                                 any Restricted Payment permitted by
Section 6.05;

 

(e)                                  ordinary course overhead arrangements in
which any Restricted Subsidiary or Unrestricted Subsidiary participates;

 

(f)                                   any Investment permitted by Section 6.11;

 

(g)                                  (x) any agreement or arrangement in effect
on the Closing Date and any amendment or replacement thereof that is not more
disadvantageous to the Lenders in any material respect than the agreement or
arrangement in effect on the Closing Date; or (y) any transaction pursuant to
any agreement or arrangement referred to in the immediately preceding clause
(x).

 

(h)                                 any transaction with a joint venture or
similar entity which would be subject to this Section 6.06 solely because the
Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such joint venture or similar entity;

 

(i)                                     any transaction entered into by a Person
prior to the time such Person becomes a Restricted Subsidiary or is merged or
consolidated with or into the Borrower or a Restricted Subsidiary;

 

(j)                                    any transaction with an Affiliate where
the only consideration paid by the Borrower or any Restricted Subsidiary is
Qualified Equity Interests;

 

(k)                                 the issuance or sale of any Qualified Equity
Interests;

 

(l)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise, in each case
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans in the ordinary course of business;

 

(m)                             any employment agreements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and the transactions pursuant thereto;

 

(n)                                 transactions between any one or more members
of the IAC Group and any one or more members of the Match Group in connection
with the Match Transactions; and

 

(o)                                 transactions with an Escrow Borrower,
including any Escrow Assumption and the entrance into any agreements related
thereto so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

 

SECTION 6.07                        Changes in Fiscal Periods.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, change its
fiscal year to end on a day other than December 31 or change its method of
determining fiscal quarters.

 

SECTION 6.08                        Sales and Leasebacks.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
arrangement with any Person (other than the Borrower or a Restricted Subsidiary)
providing for the leasing by the Borrower or any Restricted Subsidiary of real
or personal property that has been or is to be sold or transferred by the
Borrower or any Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any Restricted Subsidiary
unless (i) the lease in such arrangement is a capital lease and such capital
lease may be entered into at such time pursuant to Section 6.01 and 6.02 or
(ii) the lease in such arrangement is not a capital lease and the aggregate
proceeds from such arrangement and other such arrangements since the Closing
Date do not exceed the greater of $15,000,000 and 3.0% of Consolidated EBITDA
after giving effect thereto on a pro forma basis for the then most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

 

91

--------------------------------------------------------------------------------


 

SECTION 6.09                        Clauses Restricting Subsidiary
Distributions.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions on or
in respect of its Equity Interests held by the Borrower or a Restricted
Subsidiary, (b) make loans or advances or pay any Indebtedness or other
obligation owed to the Borrower or any Subsidiary Guarantor or (c) transfer any
of its assets to the Borrower or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of:

 

(i)                                     any encumbrances or restrictions
existing under this Agreement and the other Loan Documents;

 

(ii)                                  encumbrances or restrictions with respect
to a Restricted Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the capital stock or assets of such Restricted Subsidiary;

 

(iii)                               encumbrances or restrictions under any
agreement governing Capital Lease Obligations secured by Liens permitted by
Section 6.02, so long as such restrictions apply only to the assets subject to
such Liens or relating to such Capital Lease Obligations, as the case may be;

 

(iv)                              encumbrances or restrictions under any
agreement listed on Schedule 6.09 as in effect on the Closing Date;

 

(v)                                 encumbrances or restrictions under any
agreement of any Person that becomes a Restricted Subsidiary after the Closing
Date that existed prior to the time such Person became a Restricted Subsidiary;
provided that such restrictions are not created in contemplation of or in
connection with such acquisition;

 

(vi)                              any other instrument or agreement entered into
after the Closing Date that contains encumbrances and restrictions that, as
determined by the Borrower, will not materially adversely affect the Borrower’s
ability to make payments on the Loans;

 

(vii)                           encumbrances or restrictions existing under or
by reason of applicable law, regulation or order;

 

(viii)                        non-assignment provisions of any contract or lease
entered into in the ordinary course of business;

 

(ix)                              encumbrances or restrictions imposed under any
agreement to sell assets, including Qualified Equity Interests of such
Restricted Subsidiary, permitted under this Agreement to any Person pending the
closing of such sale;

 

(x)                                 encumbrances or restrictions relating to any
Lien permitted under this Agreement imposed by the holder of such Lien that
limit the right of the relevant obligor to transfer assets that are subject to
such Lien;

 

(xi)                              encumbrances or restrictions relating to any
Lien on any asset or property at the time of acquisition of such asset or
property by the Borrower or any Restricted Subsidiary;

 

(xii)                           customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements, shareholder agreements and other similar agreements that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture, corporation or similar Person;

 

(xiii)                        encumbrances or restrictions on cash or other
deposits or net worth imposed by suppliers, customers or landlords under
contracts entered into in the ordinary course of business;

 

92

--------------------------------------------------------------------------------


 

(xiv)                       Indebtedness incurred in compliance with
Section 6.01(c) that imposes restrictions of the nature described in clause
(c) above on the assets acquired;

 

(xv)                          with respect to clause (c) only, any encumbrance
or restriction consisting of customary nonassignment provisions in leases
governing leasehold interests, licenses, joint venture agreements and agreements
similar to any of the foregoing to the extent such provisions restrict the
transfer of the property subject to such leases, licenses, joint venture
agreements or similar agreements;

 

(xvi)                       with respect to clause (c) only, any encumbrance or
restriction contained in security agreements or mortgages securing Indebtedness
of a Restricted Subsidiary to the extent such encumbrance or restriction
restricts the transfer of the property subject to such security agreements or
mortgages;

 

(xvii)                    any encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, agreements,
instruments or obligations referred to in this Section 6.09; provided that, as
determined by the Borrower, such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings
(a) are not materially more restrictive with respect to such encumbrances and
restrictions than those prior to such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings or
(b) will not materially adversely affect the Borrower’s ability to make payments
on the Loans;

 

(xviii)                 encumbrances or restrictions imposed by the Senior
Notes; and

 

(xix)                       (xviii) encumbrances or restrictions imposed on any
member of the Match Group in connection with the Match Transactions.

 

SECTION 6.10                        Consolidated Net Leverage Ratio; Interest
Coverage Ratio.  TheFor so long as Revolving Commitments, Revolving Loans or LC
Exposure remain outstanding, with respect to the Revolving Facility only, the
Borrower will not permit the Consolidated Net Leverage Ratio as of the last day
of any Test Period to be more than 5.00 to 1.00.  TheFor so long as Revolving
Commitments, Revolving Loans or LC Exposure remain outstanding, with respect to
the Revolving Facility only, the Borrower will not permit the Interest Coverage
Ratio as of the last day of any Test Period to be less than 2.50 to 1.00

 

SECTION 6.11                        Investments.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, make any advance, loan,
extension of credit (by way of Guarantee or otherwise) or capital contribution
to, or purchase any Equity Interests, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or incur any
Unrestricted Subsidiary Support Obligations with respect to, any other Person
(all of the foregoing, “Investments”) except:

 

(a)                                 extensions of trade credit and credit to
customers in the ordinary course of business;

 

(b)                                 Investments in cash and Cash Equivalents and
Investments that were Cash Equivalents when made;

 

(c)                                  loans and advances to directors, employees
and officers of the Borrower or any Restricted Subsidiary in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate principal amount for the Borrower and its Restricted Subsidiaries not
to exceed $10,000,000 at any one time outstanding;

 

(d)                                 Investments made by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary;

 

(e)                                  Investments (other than Investments
directly or indirectly in Unrestricted Subsidiaries) made at any time if, after
giving pro forma effect thereto, (i) the Consolidated Net Leverage Ratio is
equal to or less than 4.50 to 1.00 and (ii) no Default shall have occurred and
be continuing;

 

93

--------------------------------------------------------------------------------


 

(f)                                   any Investment existing on, or made
pursuant to binding commitments existing on, the Closing Date and disclosed to
the Lenders in writing on the Closing Date;

 

(g)                                  Investments not prohibited by Section 6.05;

 

(h)                                 Investments in Unrestricted Subsidiaries in
an aggregate amount not to exceed $150,000,000 (x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment
Date, $150,000,000, in each case, in any fiscal year (with unused amounts in any
fiscal year being carried over to succeeding fiscal years up to an aggregate
amount not to exceed $450,000,000(i) prior to the Term B-1 Loan Repayment Date,
$150,000,000 and (ii) on or after the Term B-1 Loan Repayment Date,
$450,000,000, in each case, in any one fiscal year), determined net of any cash
recoveries actually received in respect of such Investments (it being understood
that, if an Unrestricted Subsidiary becomes a Restricted Subsidiary, there will
be deemed to have occurred a cash recovery of all Investments made in such
subsidiary on or after the Closing Date); provided that after giving pro forma
effect to each such Investment, no Default shall have occurred and be
continuing;

 

(i)                                     Guarantees not prohibited by
Section 6.01;

 

(j)                                    Investments to the extent that payment
for such Investments is made with Qualified Equity Interests of the Borrower;
provided that the issuance of such Equity Interests are not included in any
determination of the Retained Excess Cash Flow Amount;

 

(k)                                 accounts, chattel paper and notes receivable
arising from the sale or lease of goods or the performance of services in the
ordinary course of business;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, suppliers and customers
arising in the ordinary course of business;

 

(m)                             Investments, including in joint ventures of the
Borrower or any Restricted Subsidiary, in an amount not to exceed at any one
time outstanding the greater of $50,000,000 or 2.00% of Total Assets;

 

(n)                                 Investments arising out of the receipt by
the Borrower or a Restricted Subsidiary of noncash consideration for the sale of
assets permitted under Section 6.04;

 

(o)                                 Guarantees by the Borrower or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Borrower or Restricted Subsidiary in the ordinary course of business;

 

(p)                                 lease, utility and other similar deposits in
the ordinary course of business;

 

(q)                                 to the extent constituting Investments, the
Match Transactions; and

 

(r)                                    Investments by the Borrower and its
Restricted Subsidiaries in any Escrow Borrower for purposes of funding original
issue discount, upfront fees, redemption or repayment premium and interest with
respect to any Escrow Permitted Ratio Debt or Escrow Incremental Term Loans, in
each case, to the extent such Escrow Permitted Ratio Debt and/or such Escrow
Incremental Term Loans are incurred in connection with the Match Transactions;
provided that after giving pro forma effect to such Investment, no Default shall
have occurred and be continuing;

 

(s)                                   prior to the Term B-1 Loan Repayment
Date, Investments in an amount not to exceed the portion of the Retained Excess
Cash Flow Amount on the date of such election that the Borrower elects to apply
to this Section 6.11(s) in a written notice of a Responsible Officer thereof,
which notice shall set forth the Retained Excess Cash Flow Amount (and the
calculation thereof in reasonable detail) immediately prior to such election and
the amount thereof elected to be so applied; provided that after giving effect
thereto on a

 

94

--------------------------------------------------------------------------------


 

pro forma basis (i) no Default shall have occurred and be continuing and
(ii) the Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00;
and

 

(t)                                    prior to the Term B-1 Loan Repayment
Date, Investments by the Borrower and its Restricted Subsidiaries, if the
Borrower or any Restricted Subsidiary would otherwise be permitted to make a
Restricted Payment under Section 6.05(viii), (ix) or (x) in such amount;
provided that the amount of any such Investment shall be deemed to be a
Restricted Payment under the applicable clause for all purposes under this
Agreement).

 

SECTION 6.12                        Activities of The Match Group, Inc.  The
Match Group, Inc. (i) shall not engage in any material operational activity
other than (1) the ownership of Equity Interests in its subsidiaries or entities
that become its subsidiaries (or, indirectly through its subsidiaries, other
Equity Interests in accordance with clause (ii) below) and activities incidental
thereto, including making Investments in its subsidiaries or entities that
become its subsidiaries and owing Indebtedness to its subsidiaries,
(2) activities in connection with the Transactions and the Match Transactions,
(3) corporate maintenance activities and incurring fees, costs and expenses
relating to overhead and general operating including professional fees for
legal, tax and accounting issues and paying taxes, (4) the performance of its
obligations and rights under and in connection with the Loan Documents and
Transactions, any documentation governing any Indebtedness or Guarantee and the
other agreements contemplated hereby, (5) providing indemnification to officers,
employees and members of the Board of Directors of the Borrower and boards of
directors and officers and employees of its subsidiaries, (6) the performing of
activities in preparation for and consummating any public offering of its common
stock or any other issuance or sale of its Equity Interests, (7) activities that
arise as a result of its status as a public company and a SEC registrant,
(8) repurchases of Indebtedness through open market purchases or Dutch Auctions
permitted under this Agreement and (9) activities otherwise permitted pursuant
to this Section 6.12, (ii) shall not own or acquire any material assets (other
than Equity Interests of its subsidiaries, Indebtedness through open market
purchases or Dutch Auctions permitted hereunder and cash and Cash Equivalents),
(iii) may engage in financing activities, including the incurrence of
Indebtedness, issuance of equity, payment of Restricted Payments, contribution
to the capital of its subsidiaries and guarantee the obligations of its
subsidiaries in each case as otherwise not prohibited hereunder, (iv) may
participate in tax, accounting and other administrative matters as a member of
the Match Group and as a subsidiary of IAC, (v) may engage in any activities
required by law, rule or regulation (or any activities in connection with, or
that arise as part of, any litigation) and (vi) may engage in activities
incidental or reasonably related to the foregoing.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01                        Events of Default.  If any of the following
events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 7.01) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in this
Agreement or any other Loan Document or any amendment, modification or waiver in
respect thereof, or in any certificate furnished pursuant to this Agreement or
any other Loan Document or any amendment, modification or waiver in respect
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) or 5.08 or in Article VI; provided
that unless any Incremental Term Facility expressly provides otherwise, the
Borrower’s failure to perform or

 

95

--------------------------------------------------------------------------------


 

observe the covenants set forth in Section 6.10 shall not constitute an Event of
Default for purposes of any Term Facilities unless and until the Required
Revolving Lenders have actually declared all such obligations to be immediately
due and payable in accordance with the Loan Documents and such declaration has
not been rescinded on or before the date on which the Lenders in respect of the
Incremental Term Facilities declare an Event of Default in connection therewith
(the “Term Loan Standstill Period”);

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party (other than those specified in clause
(a), (b), (c) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after any applicable grace period therefor;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not
adequately covered by insurance) shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed;

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     at any time, the Pledge Agreement shall
cease, for any reason, to be in full force and effect, or any Loan Party shall
so assert in writing, or any material Lien created by the Pledge Agreement shall
cease to be enforceable and of the same effect and priority purported to be
created thereby (except, in each case, as permitted under the Loan Documents);

 

96

--------------------------------------------------------------------------------


 

(m)                             this Agreement or the Guarantee Agreement shall
cease, for any reason, to be in full force and effect, or any Loan Party shall
so assert in writing, except as permitted under the Loan Documents; or

 

(n)                                 Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, unless any Incremental Term Facility
provides otherwise, to the extent such Event of Default solely comprises an
Event of Default arising from the Borrower’s failure to perform or observe the
covenants set forth in Section 6.10, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Revolving Lenders only, and in
such case only with respect to the Revolving Commitments, Revolving Loans and
any Letters of Credit) shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate the Revolving
Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable during the continuation
of such event) by the Borrower, and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind (other than notice from the Administrative Agent), all of which are
hereby waived by the Borrower and (iii) require all outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.17(k); and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01                        Appointment and Authorization.  Each of the
Lenders hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

 

SECTION 8.02                        Administrative Agent and Affiliates.  The
bank serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

SECTION 8.03                        Action by Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and the other Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02 or 9.03), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Restricted Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02 or 9.03) or otherwise, in the absence of its own gross negligence
or willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the

 

97

--------------------------------------------------------------------------------

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered under or in connection with
this Agreement or any other Loan Document, (iii) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or in any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

SECTION 8.04                        Consultation with Experts.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05                        Delegation of Duties.  The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

SECTION 8.06                        Successor Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this paragraph, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

SECTION 8.07                        Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

 

SECTION 8.08                        Lead Arrangers; Syndication Agent;
Co-Documentation Agents.  Notwithstanding anything to the contrary herein, none
of the Lead Arrangers, the Syndication Agent or Co-Documentation Agents shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, if applicable, as the
Administrative Agent, the Collateral Agent, a Lender or an Issuing Bank.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lead Arrangers, the Syndication Agent or the

 

98

--------------------------------------------------------------------------------


 

Co-Documentation Agents in deciding to enter into this Agreement or any other
Loan Document or in taking or not taking any action hereunder or thereunder.

 

SECTION 8.09                        Tax Indemnification by the Lenders.  To the
extent required by any applicable Requirements of Law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.14, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 8.09.  The agreements in this Section 8.09 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                        Notices.

 

(a)                                 All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy) (unless otherwise specifically permitted in this Agreement), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy or telephone notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:                                                                                         
The Match Group, Inc.
555 West 18th Street
New York, NY 10011
Chief Financial Officer
Telephone:  (212) 314-7210
Fax:  (212) 632-9529

 

With a copy to:                                                            The
Match Group, Inc.
555 West 18th Street
New York, NY 10011
General Counsel
Telephone:  (212) 314-7376
Fax:  (212) 632-9551

 

99

--------------------------------------------------------------------------------


 

Administrative Agent:                         JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, DE  19713-2107
Christopher Jackson
Telephone:  (302) 634-1198
Fax:  (302) 634-1417

 

and

 

J.P. Morgan Europe Limited
Loans Agency, 6th floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention:  Loans Agency
Telephone:  +44 20 7134 8188
Fax:  +44 20 7777 2360

 

With a copy to:                                                           
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York  10179
Attention:  Donatus Anusionwu
Telephone:  (212) 622-0531
Fax:  (212) 270-5127

 

(b)                                 Notices, financial statements and similar
deliveries and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent (including by posting on IntraLinks); provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

SECTION 9.02                        Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended, amended and restated or modified except as
provided in Sections 2.02, 2.19 and 2.20 or pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of

 

100

--------------------------------------------------------------------------------


 

expiration of any Commitment, without the written consent of each Lender
directly affected thereby (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest),
(iv) change Section 2.15 in a manner that would alter the pro rata distribution
or sharing of payments required thereby or any provision requiring the pro rata
funding of Loans, without the written consent of each Lender, (v) except as
provided in Section 9.16, release all or substantially all of the Collateral
securing the Obligations or all or substantially all of the value of the
Guarantees provided by the Guarantors taken as a whole without the written
consent of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders,” “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided that
such provisions may be amended or amended and restated pursuant to the
establishment of Incremental Term Loans pursuant to Section 2.02 in order to
restrict affiliated lenders and other persons from being included in such
definitions or (vii) change the definition of “Alternative Currency,” without
the written consent of each Lender; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.

 

(c)                                  Notwithstanding the foregoing, technical
and conforming modifications to the Loan Documents may be made (including by
amendment and restatement) with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to effectuate any Incremental Facilities, Replacement Revolving
Facility Commitments, Replacement Revolving Loans, Extended Revolving
Commitments and Extended Revolving Loans in a manner consistent with Sections
2.02, 2.19 and 2.20 and as may be necessary to establish such Incremental
Facilities, Extended Revolving Commitments, Term Loans, Replacement Revolving
Facility Commitments, Replacement Revolving Loans or Extended Revolving Loans as
a separate Class or tranche from any existing Term Loans, Revolving Commitments
or Revolving Loans, as applicable, and, in the case of Extended Term Loans, to
reduce the amortization schedule of the related existing Class of Term Loans
proportionately or (B) to cure any ambiguity, omission, error, defect or
inconsistency and, in each case under this clause (B), such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof.

 

(d)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, unless otherwise set forth in any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
with respect to the Class of Loans and Commitments established thereby, only the
consent of the Required Revolving Lenders shall be necessary to (1) waive or
consent to a waiver of an Event of Default under Section 7.01(d) (solely with
respect to Section 6.10) or (2) modify or amend Section 6.10 (including, in each
case, the component definitions thereof, solely to the extent such definitions
are used in such Section (but not otherwise)) or this clause (d).

 

SECTION 9.03                        Waivers; Amendments to Other Loan Documents.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power under the Guarantee
Agreement or the Pledge Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders under the
Guarantee Agreement and the Pledge Agreement are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of the Guarantee Agreement or the Pledge Agreement or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.

 

(b)                                 Neither the Guarantee Agreement, the Pledge
Agreement nor any provision thereof may be waived, amended. amended and restated
or modified except pursuant to an agreement or agreements in writing entered
into by each affected Loan Party and, except as provided in Section 2.02, 2.19,
2.20, 9.02 or in the case of amendments to the Pledge Agreement described in
Section 7.1(b) thereof, the Required Lenders or by the affected Loan Party and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) release all

 

101

--------------------------------------------------------------------------------


 

or substantially all of the Collateral (except as provided in Section 9.16),
(ii) modify the “waterfall” provisions set forth in Section 5.3 of the Pledge
Agreement, (iii) release all or substantially all of the Material Domestic
Subsidiaries as Subsidiary Guarantors (except as provided in Section 9.16) or
(iv) change any of the provisions of this Section, in each case without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Collateral Agent
under the Guarantee Agreement or the Pledge Agreement without the prior written
consent of the Collateral Agent.

 

(c)                                  Without the consent of any Lender, the Loan
Parties and the Administrative Agent and the Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification, supplement or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, and to give effect to any intercreditor
agreement reasonably satisfactory to the Administrative Agent associated
therewith, or as required by local law to give effect to, or protect, any
security interest for the benefit of the Secured Parties in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.

 

SECTION 9.04                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Lead Arrangers, in
connection with the syndication of the Revolving Facility and the preparation,
execution, delivery and administration of this Agreement or any other Loan
Document or any amendments, modifications or waivers of the provisions hereof or
thereof and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lenders, including the fees, charges and
disbursements of one firm of counsel for the Administrative Agent and the
Lenders taken as a whole (and in the case of an actual or perceived conflict of
interest, one additional counsel to all such affected Persons, taken as a
whole), and to the extent required, one firm of local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and one firm of regulatory counsel, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including their rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented or invoiced out-of-pocket fees, expenses, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole (and, in
the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict notifies the Borrower of any existence of such
conflict and in connection with the investigating or defending any of the
foregoing has retained its own counsel, of another firm of counsel for such
affected Indemnitee), and to the extent required, one firm or local counsel in
each relevant jurisdiction) and one firm of regulatory counsel of any such
Indemnitee, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties to this Agreement or any other Loan Document of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or the use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Restricted Subsidiaries, (iv) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof, by the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or whether or not such
action, claim, litigation or proceeding was brought by the Borrower, its equity
holders, affiliates or creditors or any other third person; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i)

 

102

--------------------------------------------------------------------------------


 

are determined by a court of competent jurisdiction in a final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of such Indemnitee (or that of any of its respective subsidiaries or any
of their respective officers, directors, employees or members), (ii) are
determined by a court of competent jurisdiction in a final and nonappealable
judgment to have resulted from a material breach of this Agreement by such
Indemnitee or (iii) do not involve or arise from an act or omission by the
Borrower or its subsidiaries or any of their respective affiliates, partners,
directors, officers, employees, agents, advisors or other representatives and is
brought by an Indemnitee solely against one or more other Indemnitees (other
than claims against any Agent or any Lead Arranger in its capacity as such or in
its fulfilling such role).  Each Indemnitee shall give prompt notice to the
Borrower of any claim that may give rise to a claim against the Borrower
hereunder and shall consult with the Borrower in the conduct of such
Indemnitee’s legal defense of such claim; provided, however, than an
Indemnitee’s failure to give such prompt notice to the Borrower or to seek such
consultation with the Borrower shall not constitute a defense to any claim for
indemnification by such Indemnitee unless, and only to the extent that, such
failure materially prejudices the Borrower.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Total Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the parties shall not assert, and each hereby waives, any claim against any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that nothing in this clause (d) is intended to
relieve the Borrower of any obligation it may otherwise have to indemnify any
Indemnitee against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable within ten (10) Business Days after written demand therefor.

 

SECTION 9.05                        Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more financial
institutionsassignees (“assignee” or “assignees”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitments and the Loans at the time owing to it) with the prior
written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld or delayed, except for any bona fide competitors of the
Borrower and its subsidiaries); provided that no consent of the Borrower shall
be required for an assignment (x)i) of a Term Loan Commitment or a Term Loan to
a Lender, an Affiliate of a Lender, an Approved Fund or, (ii) of a Revolving
Commitment or Revolving Loans to a Revolving Lender, an Affiliate of a Revolving
Lender or Approved Fund with respect to a Revolving Lender or (iii) if an Event
of Default has occurred and is continuing, any other assignee (except for any
bona fide competitor of the

 

103

--------------------------------------------------------------------------------


 

Borrower and its subsidiaries) or (y) prior to the earlier of (i) the completion
of the primary syndication of the Revolving Commitments as notified by to the
Borrower by the Lead Arrangers or (ii) October 15, 2015; ;provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice of the proposed
assignment;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld), provided that no consent of the Administrative Agent
shall be required for an assignment of any Revolving Commitment or Loan to an
assignee that is a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               each Issuing Bank.

 

(ii)                               Assignments shall be subject to the following
additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment or Loans of any Class, the
amount of the Revolving Commitments or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 (or in the case of a Loan in an Alternative
Currency, an appropriate corresponding amount as shall be consented to by the
Administrative Agent (such consent not be unreasonable withheld)), unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its Revolving
Commitments or Revolving Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee is hereby waived for
any assignment to which J.P. Morgan Chase Bank, N.A. or any of its Affiliates is
a party);

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                on the date of such assignment, the assignee
of a Revolving Commitment must be able to fund Revolving Loans in all
Alternative Currencies; and

 

(F)                                 the assignee shall not be (i) the Borrower
or any of the Borrower’s Affiliates or Subsidiaries except in accordance with
Section 2.21 and clause (e) below or (ii) a natural Person.

 

For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.04).  Any

 

104

--------------------------------------------------------------------------------

 

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.05 shall be null and void.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount (and related interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (with respect to such Lender’s own interests only), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                             Upon its receipt of a duly completed Assignment
and Assumption with respect to a permitted assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section (unless waived),
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks, institutions or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) or the first proviso to Section 9.03(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations of
such Sections; provided that any documentation required to be provided pursuant
to Section 2.14(e) shall be provided solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.   Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or other proceeding or other
governmental inquiry to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and the parties hereto shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(ii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to

 

105

--------------------------------------------------------------------------------


 

secure obligations to a Federal Reserve Bank or other applicable central bank
that governs or regulates the activities of such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(e)                                  Any Lender may, at any time, assign all or
a portion of its rights and obligations with respect to Loans to an Affiliated
Lender, subject to the following limitations:

 

(i)                           notwithstanding anything herein or in any of the
other Loan Documents to the contrary, with respect to any acquisition of Loans,
(1) under no circumstances, whether or not any Loan Party is subject to a
bankruptcy or other insolvency proceeding, shall such Affiliated Lender be
permitted to exercise any voting rights or any right to direct the
Administrative Agent or the Collateral Agent to undertake any action (or refrain
from taking any action) with respect to any Loans and any Loans that are
assigned to such Affiliated Lender shall have no voting rights or any right to
direct the Administrative Agent or the Collateral Agent to undertake any action
(or refrain from taking any action) under this Agreement and the other Loan
Documents (and shall not object to any actions taken by the non-Affiliated
Lenders, Administrative Agent or Collateral Agent in a bankruptcy or insolvency
proceeding) and will be deemed to have voted in the same proportion as
non-Affiliated Lenders voting on such matter, unless the action or vote in
question adversely affects such Affiliated Lender (solely in its capacity as a
Lender) in any material respect as compared to the other Lenders, (2) such
Affiliated Lender shall not receive information provided solely to Lenders by
the Administrative Agent or any Lender and shall not be permitted to attend or
participate in meetings attended solely by Lenders and the Administrative Agent
and their advisors and (3) the Affiliated Lender must provide a representation
and warranty that it is not in possession of any material non-public information
with respect to the Loan Parties or their subsidiaries, or with respect to the
Loans or the securities of any such person, that (A) has not been previously
disclosed in writing to the assigning Lender or the Lenders generally (other
than because such Lender does not wish to receive such material non-public
information) prior to such time and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, the assigning Lender’s
decision to make such assignment;

 

(ii)                        at the time any Affiliated Lender is making
purchases of Loans it shall enter into an Affiliated Lender Assignment and
Assumption;

 

(iii)                     at the time of such assignment, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

 

(iv)                    each Affiliated Lender agrees to waive any right to
bring any action in connection with the Loans against the Administrative Agent
and Collateral Agent, in their capacities as such;

 

(v)                       Affiliated Lenders may not hold more than 25% of the
total amount of Loans and Commitments of any Class hereunder.

 

SECTION 9.06                        Survival.  All covenants, agreements,
representations and warranties made by any Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or the other Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Revolving Commitments have not expired or terminated.  The provisions of
Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Revolving Commitments, any assignment of rights by or replacement of a
Lender or the termination of this Agreement or any provision hereof.

 

106

--------------------------------------------------------------------------------


 

SECTION 9.07                        Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the Lead Arranger
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective as provided in Section 4.01, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by email or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.08                        Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.09                        Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Each Lender agrees to notify the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 9.10                        Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by and construed in accordance with the law of the State of New York.

 

(b)                                 The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
any other Loan Party or their respective properties in the courts of any
jurisdiction.

 

(c)                                  The Borrower and each other Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

107

--------------------------------------------------------------------------------


 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.11                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.12                        Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.13                        Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or an
agreement described in clause (f) hereof or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or (i) on a confidential basis to (x) any rating agency
in connection with rating the Borrower or any of its subsidiaries or the Loans
hereunder, (y) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the facilities or
(z) market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the other Loan Documents. 
For the purposes of this Section, “Information” means all information received
from the Borrower or its Affiliates relating to the Borrower, its subsidiaries
or their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or its Affiliates.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would reasonably accord to its own confidential
information.

 

EachSubject to Section 9.18, each Lender acknowledges that information furnished
to it pursuant to this Agreement or the other Loan Documents may include
material non-public information concerning the Borrower and its Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

AllSubject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan

 

108

--------------------------------------------------------------------------------


 

Documents will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities.  Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

SECTION 9.14                        Judgment Currency.  If, for the purposes of
obtaining judgment or filing a claim in any court, it is necessary to convert a
sum due hereunder or claim in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

SECTION 9.15                        USA PATRIOT Act.  Each Lender subject to the
Act hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is hereby required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.16                        Collateral and Guarantee Matters.

 

(a)                                 The Lenders irrevocably authorize the
Administrative Agent to enter into any customary intercreditor agreement
(including the Pari Passu Intercreditor Agreement) or arrangement in form and
substance reasonably satisfactory to the Administrative Agent with the holders
of any Permitted Secured Ratio Debt (or any agent thereof) permitted under this
Agreement that in the good faith determination of the Administrative Agent is
necessary to effectuate the incurrence of such Indebtedness.

 

(b)                                 Any Lien on any property granted to or held
by the Administrative Agent under any Loan Document shall automatically be
released (i) upon all of the Obligations (other than (x) (A) Cash Management
Obligations and (B) Obligations under Specified Swap Agreements not yet due and
payable, and (y) contingent obligations not yet accrued and payable) having been
paid in full, all Letters of Credit having been cash collateralized or otherwise
back-stopped (including by “grandfathering” into any future credit facilities),
in each case, on terms reasonably satisfactory to the relevant Issuing Bank in
its sole discretion, or having expired or having been terminated, and the Total
Revolving Commitments having expired or having been terminated, (ii) that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition not prohibited hereunder or under any other Loan Document to any
Person other than a Loan Party, (iii) subject to Section 9.02, if approved,
authorized or ratified in writing by the Required Lenders, (iv) owned by a
Subsidiary Guarantor or, prior to the Separation Date, an IAC Guarantor, as
applicable, upon (or substantially simultaneously with) release of such
Subsidiary Guarantor or IAC Guarantor, as applicable, from its obligations under
its Guarantee Agreement pursuant to clause (c) or (d) below, or (v) in the case
of any Collateral pledged by an IAC Guarantor during the Shared Collateral
Period, upon the release of the IAC Administrative Agent’s Lien on such
Collateral pursuant to the IAC Credit Agreement or (vi) as expressly provided in
the Collateral Documents.

 

(c)                                  (i) Any Subsidiary Guarantor shall
automatically be released from its obligations under the Guarantee Agreement
(A) in the event of dissolution of such Person, (B) if such Person is designated
as an

 

109

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary or otherwise ceases to be a Restricted Subsidiary, in
each case in accordance with the provisions of this Agreement, upon (or
substantially simultaneously with) effectiveness of such designation or when it
first ceases to be a Restricted Subsidiary, respectively, (C) if the obligations
under this Agreement are discharged in accordance with the terms of this
Agreement or (D) as otherwise expressly provided in the Guarantee Agreement and
(ii) any IAC Guarantor shall automatically be released from its obligations
under the Guarantee Agreement in the event that such IAC Guarantor has been (or
is substantially simultaneously being) released from its Guarantees of the IAC
Credit Agreement and the IAC Senior Notes; provided that no such release shall
occur with respect to an entity that ceases to be a Restricted Subsidiary if
such Subsidiary Guarantor or IAC Guarantor, as applicable, continues to be a
guarantor in respect of any Permitted Ratio Debt unless and until such guarantor
is (or is being substantially simultaneously) released from its guarantee with
respect to such Permitted Ratio Debt.

 

(d)                                 Each IAC Guarantor shallhas been
automatically be released from its obligations under the Guarantee Agreement and
was automatically released upon receipt of an Officer’s Certificate of the
Borrower on the Separation Date stating that the Borrower will be designated as
unrestricted subsidiary under the IAC Credit Agreement and IAC Senior Notes, as
applicable, on such date.

 

(e)                                  Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release its interest in particular types or items of
property, release any Subsidiary Guarantor or IAC Guarantor, as applicable, from
its obligations under the Guarantee Agreement, or enter into an intercreditor
agreement pursuant to this Section 9.16.  In each case as specified in this
Section 9.16, the Administrative Agent will, at the Loan Parties’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral
Documents, or to release such Subsidiary Guarantor or IAC Guarantor, as
applicable, from its obligations under the Guarantee Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 9.16.

 

SECTION 9.17                        No Advisory or Fiduciary Relationship.  In
connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees for itself and on behalf of the Loan Parties
that (i) the Revolving Facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties, on the one
hand, and the Agent Parties and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each of the Agent Parties and the Lenders is and has been acting
solely as a principal and is not the agent or fiduciary for the Loan Parties;
(iii) the Lead Arrangers, Agent Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Lead Arrangers or the Agent Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Agent Parties and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

 

SECTION 9.18              Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their respective
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
the Issuing Bank and the Lenders to treat such Borrower Materials as

 

110

--------------------------------------------------------------------------------


 

solely containing information that is either (A) publicly available information
or (B) not material (although it may be sensitive and proprietary) with respect
to the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.13, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY
LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM

 

111

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------
